Exhibit 10.1

CREDIT AGREEMENT

by and among

THE NEW YORK TIMES COMPANY,

as Parent and a Borrower,

THE OTHER PERSONS PARTY HERETO AS BORROWERS,

THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS PARTY HERETO

FROM TIME TO TIME AS LENDERS,

SUNTRUST BANK,

as Issuing Bank,

SUNTRUST BANK,

as Administrative Agent,

SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO CAPITAL FINANCE, LLC

and J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Collateral Agents,

SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO CAPITAL FINANCE, LLC

and J.P. MORGAN SECURITIES LLC,

as Joint Book Runners

and

JP MORGAN CHASE BANK, N.A,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1.

  DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS      1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Accounting Principles

     36   

Section 1.3

 

Other Interpretive Matters

     37   

ARTICLE 2.

  THE LOANS AND THE LETTERS OF CREDIT      38   

Section 2.1

 

Extension of Credit

     38   

Section 2.2

 

Manner of Borrowing and Disbursement of Loans

     40   

Section 2.3

 

Interest

     44   

Section 2.4

 

Fees

     46   

Section 2.5

 

Prepayment/Reduction of Commitment

     47   

Section 2.6

 

Repayment

     48   

Section 2.7

 

Revolving Loan Notes; Loan Accounts

     48   

Section 2.8

 

Manner of Payment

     49   

Section 2.9

 

Reimbursement

     53   

Section 2.10

 

Pro Rata Treatment

     53   

Section 2.11

 

Application of Payments

     54   

Section 2.12

 

Use of Proceeds

     56   

Section 2.13

 

All Obligations to Constitute One Obligation

     56   

Section 2.14

 

Maximum Rate of Interest

     56   

Section 2.15

 

Letters of Credit

     56   

Section 2.16

 

Bank Products

     60   

Section 2.17

 

Additional Increase of Commitments; Additional Lenders

     61   

Section 2.18

 

Defaulting Lenders

     63   

ARTICLE 3.

  GUARANTY      65   

Section 3.1

 

Guaranty

     65   

Section 3.2

 

Special Provisions Applicable to Subsidiary Guarantors

     69   

ARTICLE 4.

  CONDITIONS PRECEDENT      69   

Section 4.1

 

Conditions Precedent to Initial Advance

     69   



--------------------------------------------------------------------------------

Section 4.2

 

Conditions Precedent to Each Advance

     72   

Section 4.3

 

Conditions Precedent to Each Letter of Credit

     73   

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

     75   

Section 5.1

 

General Representations and Warranties

     75   

Section 5.2

 

Representations and Warranties Relating to Accounts

     84   

Section 5.3

 

Survival of Representations and Warranties, etc.

     84   

ARTICLE 6.

  GENERAL COVENANTS      84   

Section 6.1

 

Preservation of Existence and Similar Matters

     84   

Section 6.2

 

Compliance with Applicable Law

     85   

Section 6.3

 

Maintenance of Properties

     85   

Section 6.4

 

Accounting Methods and Financial Records

     85   

Section 6.5

 

Insurance

     85   

Section 6.6

 

Payment of Taxes and Claims

     85   

Section 6.7

 

Visits and Inspections

     86   

Section 6.8

 

Conduct of Business

     86   

Section 6.9

 

ERISA

     86   

Section 6.10

 

Lien Perfection

     87   

Section 6.11

 

Blocked Account Agreements

     87   

Section 6.12

 

Further Assurances

     88   

Section 6.13

 

Broker’s Claims

     88   

Section 6.14

 

Indemnity

     88   

Section 6.15

 

Environmental Matters

     89   

Section 6.16

 

Formation of Subsidiaries

     89   

Section 6.17

 

Assignments and Records of Accounts

     90   

Section 6.18

 

Administration of Accounts

     90   

Section 6.19

 

Location of Books and Records

     91   

Section 6.20

 

Additional Collateral

     91   

Section 6.21

 

Use of Proceeds

     91   

Section 6.22

 

Post-Closing Matters

     91   

ARTICLE 7.

  INFORMATION COVENANTS      91   

Section 7.1

 

Quarterly Financial Statements and Information

     92   

Section 7.2

 

Annual Financial Statements and Information; Certificate of No Default

     92   

 

-2-



--------------------------------------------------------------------------------

Section 7.3

 

Compliance Certificates

     92   

Section 7.4

 

Access to Accountants

     93   

Section 7.5

 

Additional Reports

     93   

Section 7.6

 

Notice of Litigation and Other Matters

     95   

ARTICLE 8.

  NEGATIVE COVENANTS      96   

Section 8.1

 

Funded Debt

     96   

Section 8.2

 

Guaranties

     97   

Section 8.3

 

Liens

     98   

Section 8.4

 

Restricted Payments and Purchases

     98   

Section 8.5

 

Investments

     98   

Section 8.6

 

Affiliate Transactions

     99   

Section 8.7

 

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc.

     99   

Section 8.8

 

Financial Covenants

     101   

Section 8.9

 

Intentionally Omitted

     101   

Section 8.10

 

Conduct of Business

     101   

Section 8.11

 

Amendment and Waiver

     101   

Section 8.12

 

ERISA Liability

     101   

Section 8.13

 

Prepayments

     102   

Section 8.14

 

Negative Pledge

     102   

Section 8.15

 

Subsidiaries

     102   

Section 8.16

 

Midtown Insurance

     102   

ARTICLE 9.

  DEFAULT      103   

Section 9.1

 

Events of Default

     103   

Section 9.2

 

Remedies

     106   

ARTICLE 10.

  THE ADMINISTRATIVE AGENT      108   

Section 10.1

 

Appointment and Authorization

     108   

Section 10.2

 

Interest Holders

     108   

Section 10.3

 

Consultation with Counsel

     108   

Section 10.4

 

Documents

     108   

Section 10.5

 

Administrative Agent and Affiliates

     108   

Section 10.6

 

Responsibility of the Administrative Agent

     109   

Section 10.7

 

Action by Administrative Agent

     109   

 

-3-



--------------------------------------------------------------------------------

Section 10.8

 

Notice of Default

     109   

Section 10.9

 

Responsibility Disclaimed

     110   

Section 10.10

 

Indemnification

     110   

Section 10.11

 

Credit Decision

     111   

Section 10.12

 

Successor Administrative Agent

     111   

Section 10.13

 

Administrative Agent May File Proofs of Claim

     111   

Section 10.14

 

Collateral

     112   

Section 10.15

 

Release of Collateral

     112   

Section 10.16

 

Co-Collateral Agents and Additional Agents

     113   

ARTICLE 11.

  MISCELLANEOUS      113   

Section 11.1

 

Notices

     113   

Section 11.2

 

Expenses

     115   

Section 11.3

 

Waivers

     116   

Section 11.4

 

Set-Off

     116   

Section 11.5

 

Assignment

     117   

Section 11.6

 

Counterparts

     119   

Section 11.7

 

Governing Law

     119   

Section 11.8

 

Severability

     119   

Section 11.9

 

Headings

     119   

Section 11.10

 

Source of Funds

     120   

Section 11.11

 

Entire Agreement

     120   

Section 11.12

 

Amendments and Waivers

     120   

Section 11.13

 

Other Relationships

     121   

Section 11.14

 

Pronouns

     122   

Section 11.15

 

Disclosure

     122   

Section 11.16

 

Replacement of Lender

     122   

Section 11.17

 

Confidentiality

     122   

Section 11.18

 

Revival and Reinstatement of Obligations

     123   

Section 11.19

 

Electronic Transmissions

     123   

ARTICLE 12.

  YIELD PROTECTION      124   

Section 12.1

 

Eurodollar Rate Basis Determination

     124   

Section 12.2

 

Illegality

     124   

Section 12.3

 

Increased Costs

     124   

 

-4-



--------------------------------------------------------------------------------

Section 12.4

 

Effect On Other Advances

     126   

Section 12.5

 

Capital Adequacy

     126   

ARTICLE 13.

  JURISDICTION, VENUE AND WAIVER OF JURY TRIAL      127   

Section 13.1

 

Jurisdiction and Service of Process

     127   

Section 13.2

 

Consent to Venue

     128   

Section 13.3

 

Waiver of Jury Trial

     128   

Section 13.4

 

The Administrative Borrower

     128   

Section 13.5

 

All Obligations to Constitute Joint and Several Obligations

     128   

 

-5-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -      Form of Assignment and Acceptance Exhibit B    -      Form
of Borrowing Base Certificate Exhibit C    -      Form of Compliance Certificate
Exhibit D    -      Form of Notice of Conversion/Continuation Exhibit E    -
     Form of Request for Advance Exhibit F    -      Form of Request for
Issuance of Letter of Credit Exhibit G    -      Form of Revolving Loan Note
Exhibit H    -      Form of Guaranty Supplement Exhibit I    -      Form of
Notice of Requested Commitment Increase Exhibit J    -      Form of Borrower
Supplement

SCHEDULES

 

Schedule C      -    Commitment Ratios Schedule E      -    Eligible Account
Borrowers Schedule P      -    Post-Closing Matters

 

-6-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of June 9, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among THE NEW YORK TIMES COMPANY, a New York corporation (“Parent”), the
Subsidiaries of Parent signatory hereto as “Borrowers” (together with Parent,
each, individually, a “Borrower” and, collectively, jointly and severally, the
“Borrowers”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, SUNTRUST BANK,
as the Issuing Bank, and SUNTRUST BANK, as the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to them the Commitments, on the terms and
conditions set forth herein, to, among other things, replace the Existing
Facility and to fund permitted acquisitions, transaction costs and working
capital needs of the Borrowers and to use borrowings thereunder for other
general corporate purposes; and

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the Commitments available to the Borrowers upon the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“14.053% Notes 2015” shall mean the 14.053% notes due January 15, 2015 issued by
Parent pursuant to that certain Securities Purchase Agreement, dated as of
January 19, 2009, by and among Parent, as issuer, Inmobiliaria Carso, S.A. de
C.V., as a note purchaser, and Banco Inbursa S.A., Institución de Banca
Múltiple, Grupo Financiero Inbursa, as a note purchaser, in the aggregate
principal amount of $250,000,000.

“4.610% Notes 2012” shall mean the 4.610% notes due September 26, 2012 issued by
Parent pursuant to that certain Indenture, dated as of March 29, 1995, by and
among Parent, as issuer, and The Bank of New York Mellon (as successor to
JPMorgan Chase Bank, N.A. (formerly known as Chemical Bank and The Chase
Manhattan Bank)), as trustee, in the aggregate principal amount of $75,000,000.



--------------------------------------------------------------------------------

“5.00% Notes 2015” shall mean the 5.00% notes due March 15, 2015 issued by
Parent pursuant to that certain Indenture, dated as of March 29, 1995, by and
among Parent, as issuer, and The Bank of New York Mellon (as successor to
JPMorgan Chase Bank, N.A. (formerly known as Chemical Bank and The Chase
Manhattan Bank)), as trustee, in the aggregate principal amount of $250,000,000.

“6.625% Notes 2016” shall mean the 6.625% notes due December 15, 2016 issued by
Parent pursuant to that certain Indenture, dated as of November 4, 2010, by and
among Parent, as issuer, and Wells Fargo Bank, National Association, as trustee,
in the aggregate principal amount of $225,000,000.

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts”, as such term is defined in Article 9 the
UCC, arising from the sale or placement of advertising, whether in print,
digital or other media and whether directly with advertisers or through
advertising agencies, of each Borrower Party whether now existing or hereafter
created or arising, including (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC) arising from such transactions, (b) all
of each Borrower Party’s rights in, to and under all purchase orders or receipts
for such goods or services, (c) all of each Borrower Party’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to a
Borrower Party for a secondary obligation incurred or to be incurred, arising
out of the use of a credit card or charge card, or for services rendered or to
be rendered by such Borrower Party, in each case, in connection with any such
transaction (whether or not yet earned by performance on the part of such
Borrower Party) and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing; and an
“Account” shall mean any one of the foregoing Accounts.

“Accounting Change” shall have the meaning specified in Section 1.2.

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent (or
any Affiliate of the Administrative Agent) for the account of the Borrower
Parties pursuant to an agreement or overdrafts.

“Activation Notice” shall have the meaning specified in Section 6.11(a).

“Additional Amount” shall have the meaning specified in Section 2.8(b)(i).

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.12.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 10.10.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, Twenty-Third Floor, Atlanta, Georgia
30308, Attention: Group Portfolio Manager, or such other office as may be
designated by the Administrative Agent pursuant to the provisions of
Section 11.1.

“Administrative Borrower” shall have the meaning specified in Section 13.4.

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrowers pursuant to Section 2.1 on the occasion of
any borrowing and shall include, without limitation, all Agent Advances and
Swing Loans.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used (i) with
respect to any Person except Parent or its Subsidiaries, includes the direct or
indirect beneficial ownership of ten percent (10%) or more of the outstanding
Equity Interests of such Person and (ii) with respect to Parent or its
Subsidiaries, includes the direct or indirect beneficial ownership of twenty
percent (20%) or more of the outstanding Equity Interests of such Person.

“Agent Advances” shall have the meaning specified in Section 2.1(f).

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Commitments plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of such Lender, divided by (b) the sum of the aggregate unutilized
Commitments plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances of all Lenders, which Aggregate Commitment Ratios, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
C.

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.

“Agreement” has the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

3



--------------------------------------------------------------------------------

“Applicable Law” shall mean, in respect of any Person, all provisions of
(a) constitutions, treaties, statutes, rules and regulations and (b) to the
extent binding on such Person, policies, procedures, decisions and orders of
governmental bodies or regulatory agencies applicable, whether by law or by
virtue of contract, to such Person, and (c) all orders and decrees of all courts
and arbitrators in proceedings or actions to which the Person in question is a
party or by which it is bound, including, in each case, without limitation, the
rules and regulations of NYSE Euronext (or any successor, by merger or
otherwise, thereto) applicable to the Parent.

“Applicable Margin” shall mean a per annum rate of interest, with respect to
each Advance (except Swing Loans) and issuance of Letters of Credit, equal to
(a) from the Agreement Date through the date that is two (2) Business Days
following the delivery to the Administrative Agent of first the Borrowing Base
Certificate required by Section 7.5(a), the applicable margin set forth in the
table below with respect to Eurodollar Advances or Base Rate Advances, as
applicable, that corresponds to Revolver Utilization determined by the
Administrative Agent as of the Agreement Date by reference to the Borrowing Base
Certificate delivered pursuant to Section 4.1(a)(xvi), plus the Yield Adjustment
Margin (if any) and (b) thereafter, the applicable margin set forth in the table
below with respect to Eurodollar Advances or Base Rate Advances, as applicable,
that corresponds to Revolver Utilization determined by the Administrative Agent
as of the second Business Day following delivery to the Administrative Agent of
the most recent Borrowing Base Certificate required by Section 7.5(a), by
reference to such Borrowing Base Certificate plus the Yield Adjustment Margin
(if any):

 

Level

  

Revolver Utilization

   Applicable Margin for
Eurodollar Advances     Applicable Margin for
Base Rate Advances   I    Less than 33%      2.25 %      1.25 %  II    Greater
than or equal to 33% but less than 66%      2.50 %      1.50 %  III    Greater
than or equal to 66%      2.75 %      1.75 % 

The Applicable Margin shall be re-determined by the Administrative Agent,
effective as of the second Business Day following delivery following the
delivery to Administrative Agent of each Borrowing Base Certificate required by
Section 7.5(a). If the Borrowers fail to provide any Borrowing Base Certificate
when due, the Applicable Margin shall be set at the margin in the row styled
“Level III” as of the second Business Day following the date on which such
Borrowing Base Certificate was required to be delivered until the date on which
such Borrowing Base Certificate is delivered, on which date (but not
retroactively), and without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such Borrowing Base
Certificate, the Applicable Margin shall be set at the applicable margin based
upon the calculations disclosed by such Borrowing Base Certificate. In the event
that the information regarding Revolver Utilization or the Borrowing Base
contained in any such Borrowing Base Certificate is determined to be inaccurate
by the Co-Collateral Agents in their respective Permitted Discretion, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period then the Applicable Margin actually applied for
such period, then (i) the Borrowers shall immediately deliver to Agent a correct
Borrowing Base Certificate for such period, (ii) the Applicable Margin shall be
determined as if

 

4



--------------------------------------------------------------------------------

the correct Applicable Margin (as set forth in the table above) were applicable
for such period, and (iii) the Borrowers shall immediately deliver to
Administrative Agent full payment in respect of the accrued additional interest
and Letter of Credit fees as a result of such increased Applicable Margin for
such period, which payment shall be promptly applied by Administrative Agent to
the affected Obligations.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit A, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or a portion of
the Commitments.

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

“Availability” shall mean, as of any date of determination, the amount (if any)
by which (a) the lesser of (i) the Commitments, or (ii) the Borrowing Base as
most recently reported by the Borrower Parties on or prior to such date of
determination, exceeds (b) the Aggregate Revolving Credit Obligations on such
date of determination.

“Availability Trigger Amount” shall mean, as of any date of determination, an
amount of Availability equal to the greater of (a) $16,700,000 and (b) fifteen
percent (15%) of the Commitments as of such date.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Letter of Credit Commitment at such time
less the aggregate amount of all Letter of Credit Obligations then outstanding
and (b) Availability at such time.

“Bank Product Reserves” shall mean all reserves that the Co-Collateral Agents,
from time to time, establish at the request of a member of the Lender Group with
respect to Bank Products, which, with respect to any Hedge Agreements, shall be
based on the mark-to-market value thereof.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender (or any Affiliate of a Lender)
and as to which the Administrative Borrower and the Lender (or Affiliate
thereof) providing such services or facilities has designated in a written
notice to the Administrative Agent that such services or facilities shall be
“Bank Products” under this Agreement (and such notice has not been subsequently
revoked by the Administrative Borrower and the Lender (or Affiliate thereof)
providing such services or facilities): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, controlled
disbursement and other ACH Transactions, (v) return items processing,
(vi) controlled disbursement, (vii)

 

5



--------------------------------------------------------------------------------

positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing, and (xii) trade
finance services, (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services and (c) Lender Hedge Agreements.

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent publicly announces from time to time as its prime lending rate, as in
effect from time to time and effective from and including the date such change
is publicly announced as being effective, (b) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (1/2%) per annum or
(c) the Eurodollar Rate determined on a daily basis for a period of one
(1) month (any changes in such rates to be effective as of the date of any
change in such rate). The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate of
interest actually charged to any customer of the Administrative Agent. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.

“Base Rate Advance” shall mean an Advance which the Administrative Borrower
requests to be made that bears interest based upon the Base Rate or which is
converted to an Advance that bears interest based upon the Base Rate, in
accordance with the provisions of Section 2.2.

“Blocked Account” shall mean a deposit account or securities account with
SunTrust Bank (or, if SunTrust Bank is no longer the Administrative Agent, the
financial institution acting as successor Administrative Agent pursuant to the
terms hereof) and any other account subject to a Blocked Account Agreement.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lender Group, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Administrative Agent, as may be amended from time
to time.

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

“Borrower Supplement” shall have the meaning specified in Section 6.16.

 

6



--------------------------------------------------------------------------------

“Borrowing Base” shall mean, at any particular time, the sum of:

(a) 85% of Eligible Accounts; minus

(b) the Reserves.

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Administrative Borrower substantially in the form of Exhibit B, or in
such form as otherwise agreed to by the Co-Collateral Agents and the
Administrative Borrower.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is either (a) a legal holiday under the laws of the state where the
Administrative Agent’s Office is located, (b) a day on which banking
institutions located in the state where the Administrative Agent’s Office are
located is closed or (c) a day on which banking institutions located in the
State of New York are closed; provided, however, that when used with reference
to a Eurodollar Advance (including the making, continuing, prepaying or repaying
of any Eurodollar Advance), the term “Business Day” shall also exclude any day
in which banks are not open for dealings in deposits of Dollars on the London
interbank market.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within ninety (90) days of the date of
purchase, (b) commercial paper issued by corporations, each of which shall have
a consolidated net worth of at least $500,000,000 and which commercial paper
will mature within ninety (90) days from the date of the original issue thereof
and is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(c) certificates of deposit maturing within ninety (90) days of the date of
purchase and issued by a US national or state bank having deposits totaling more
than $500,000,000, and whose short-term debt is rated “P-1” or better by Moody’s
or “A-1” or better by S&P, (d) up to $250,000 per institution and up to
$2,000,000 in the aggregate maturing within ninety (90) days in (i) short-term
obligations issued by any local commercial bank or trust company located in
those areas where any Borrower conducts its business, whose deposits are insured
by the Federal Deposit Insurance Corporation, or (ii) commercial bank-insured
money market funds, or any combination of the types of investments described in
this clause (d), (e) marketable, direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days of the date of purchase
and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (f) money market funds which have the
highest rating obtainable from either S&P or Moody’s.

“Cash Management Bank” shall have the meaning specified in Section 6.11.

 

7



--------------------------------------------------------------------------------

“Change In Control” shall mean the occurrence of one or more of the following
events: (a) at any time the Permitted Holders cease to own, at such time, in the
aggregate, directly or indirectly, beneficially and of record, at least the
majority of the then outstanding Class B Common Stock of Parent (or any
successor class of common stock with comparable voting rights or in the event no
such class exists, the common shares with voting rights), (b) at any time the
Permitted Holders shall cease to have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors of Parent or (c) any “Change of Control”
(or any comparable term) under any other senior Funded Debt of the Borrower
(including, without limitation, any of the Excluded Notes and the documents
governing the same).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, each of (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or any Governmental Authority pursuant to, or in connection with,
Basel III shall each be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Co-Collateral Agent” shall mean each of SunTrust Bank and Wells Fargo Capital
Finance, LLC, in their respective capacities as co-collateral agents for the
Lender Group. If at any time, SunTrust Bank or Wells Fargo Bank, N.A. is not a
Lender hereunder, SunTrust Bank, in the case of the former, and Wells Fargo
Capital Finance, LLC, in the case of the latter, shall automatically cease to be
a “Co-Collateral Agent” hereunder and the Administrative Agent and the
Administrative Borrower may, upon or after such event (but shall not be required
to), mutually agree on and appoint a successor “Co-Collateral Agent”, who shall
be a Lender at such time of appointment; provided, that no Lender shall be
required to accept such appointment. For avoidance of doubt, (i) so long as
Wells Fargo Bank, N.A. is a Lender hereunder, Wells Fargo Capital Finance, LLC
shall be a Co-Collateral Agent until such time as Wells Fargo Capital Finance,
LLC, acting in its sole discretion, shall resign as such and (ii) so long as
SunTrust Bank is a Lender hereunder, SunTrust Bank shall be a Co-Collateral
Agent until such time as SunTrust Bank, acting in its sole discretion, shall
resign as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all Property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
Property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien by any Borrower Party.

“Collateral Account” shall have the meaning specified in Section 6.11.

“Collateralize” shall mean, with respect to any Letter of Credit Obligations,
providing

 

8



--------------------------------------------------------------------------------

security for such Letter of Credit Obligations by either delivering cash
collateral or a letter of credit in favor of the Administrative Agent, for the
benefit of the Lender Group, acceptable to the Administrative Agent in its
Permitted Direction (including, without limitation, as to the form and substance
of such letter of credit and, except with respect to issuers that are Lenders,
the identity and credit risk of the financial institution issuing such letter of
credit), in each case in an amount equal to one hundred five percent (105%) of
the Letters of Credit Obligations being secured; and “Collateralized” shall have
a corresponding meaning.

“Collateral Access Agreement” shall mean any agreement of any lessor to the
Borrower Parties in favor of the Administrative Agent, for the benefit of the
Lender Group, in form and substance reasonably satisfactory to the
Administrative Agent in its Permitted Discretion, waiving or subordinating
certain rights or interests such Person may hold (if any) in regard to the
property of any of the Borrower Parties and providing the Administrative Agent
access to its Collateral.

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services, whether or
not the purchaser thereof is a Borrower, but for which a Borrower, in the
ordinary course of its business, is the account party with respect to such
Letter of Credit.

“Commitment Fee” shall have the meaning specified in Section 2.4(b).

“Commitment Ratio” shall mean, with respect to any Lender, the ratio, expressed
as a percentage, of (a) the portion of the Commitments of such Lender, divided
by (b) the Commitments of all Lenders, which, as of the Agreement Date, are set
forth (together with Dollar amounts thereof) on Schedule C; provided that for
purposes of Section 2.18(b) and (c), the calculation of “Commitment Ratio” shall
exclude the portion of the Commitments of any Defaulting Lender to the extent
its Swing Loan exposure or Letter of Credit exposure is reallocated to the
non-Defaulting Lenders.

“Commitments” shall mean the several obligations of the Lenders to advance the
aggregate amount of up to $125,000,000 to the Borrowers on or after the
Agreement Date, in accordance with their respective Commitment Ratios, pursuant
to the terms of this Agreement, as such amount may be reduced from time to time
pursuant to the terms of this Agreement or increased pursuant to Section 2.17.

“Commitment Increase” shall have the meaning specified in Section 2.17(a).

“Commitment Increase Cap” shall have the meaning specified in Section 2.17(a).

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit C.

“Confidential Information” shall have the meaning specified in Section 11.17.

“Contributing Borrower Party” shall have the meaning specified in
Section 13.5(b).

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including any repossession of goods by such Borrower, or any claim by
an Account Debtor of total or partial failure of delivery, set-off,
counterclaim, or breach of warranty.

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15.

“Default” shall mean any event that, with the passage of time or giving of
notice (or both), would constitute an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the highest
Applicable Margin with respect to Base Rate Advances, plus (iii) two percent
(2.00%); provided, however, that (y) as to any Eurodollar Advance outstanding on
the date that the Default Rate becomes applicable, the Default Rate shall be
based on the then applicable Eurodollar Basis until the end of the current
Eurodollar Advance Period and thereafter the Default Rate shall be based on the
Base Rate as in effect from time to time and (z) as to any Base Rate Advance
outstanding on the date that the Default Rate becomes applicable, the Default
Rate shall be based on the Base Rate as in effect from time to time.

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Loans required to be funded by it hereunder within
three (3) Business Days of the date required to be funded by it hereunder,
(b) has notified the Administrative Agent, the Issuing Bank, the Swing Bank, any
Lender and/or the Borrowers in writing that it does not intend or is unable to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend or is unable to comply
with its funding obligations under this Agreement or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans; provided, that such Lender shall cease to be a
Defaulting Lender as a result of this clause (c) upon delivery of such writing,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) in the case of a Lender that has a Commitment or obligations with respect
to outstanding Letters of Credit or Swing Loans outstanding at such time, shall
take, or is the Subsidiary of any Person that has

 

10



--------------------------------------------------------------------------------

taken, any action or be (or is) the subject of any action or proceeding of a
type described in Section 9.1 (g) or (h) (or any comparable proceeding initiated
by a regulatory authority having jurisdiction over such Lender or such Person).

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior ninety (90) consecutive days, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to the
Borrowers’ Accounts during such period, by (b) the Borrowers’ billings with
respect to Accounts during such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
(1) percentage point for each percentage point by which Dilution is in excess of
five percent (5%), rounded up to the nearest one tenth of a percentage point
(0.10%).

“Disbursement Account” shall mean a deposit account designated in writing as the
“Disbursement Account” from time to time to the Administrative Agent by the
Administrative Borrower.

“Disclosure Schedules” shall mean those certain Disclosure Schedules, dated as
of the Agreement Date, by the Borrowers in favor of the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
of cash or other property of any kind to any Person on account of any Equity
Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Dominion Event” shall mean that Availability is less than the Availability
Trigger Amount for a period of five (5) consecutive Business Days.

“EBITDA” shall mean, for any period, for the Borrowers and their Subsidiaries on
a consolidated basis, an amount equal to Net Income for such period plus,
without duplication, (a) the following to the extent deducted in calculating
such Net Income: (i) Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign income taxes payable by the Borrowers and
their Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) non-cash items, including, without limitation, stock compensation expenses
and pension expenses, and (v) other non-recurring expenses of Borrowers and
their Subsidiaries reducing such Net Income which do not represent a cash item
in such period or any future period minus (b) the following to the extent
included in calculating such Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrowers and their Subsidiaries for such period and
(ii) all non-cash items increasing Net Income for such period.

 

11



--------------------------------------------------------------------------------

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or facsimile, or otherwise to or from an E-System
or any other equivalent service.

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrowers set forth on Schedule E (as may be revised in a manner mutually
agreeable to the Co-Collateral Agents and the Administrative Borrower, each in
their sole discretion, from time to time), but excluding any Borrowers who are
subject to any of the events or conditions described in Section 9.1(g) or (h),
that the Co-Collateral Agents, in the exercise of their Permitted Discretion,
determines to be Eligible Accounts; provided, however, that, without limiting
the right of the Co-Collateral Agents to establish other criteria of
ineligibility in their Permitted Discretion, Eligible Accounts shall not include
any of the following Accounts:

(a) Accounts that the Account Debtor has failed to pay within three calendar
months (or, in the case of digital Accounts, four calendar months) of original
invoice date;

(b) Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in Section 5.2 are not or have ceased to be
complete and correct or have been breached;

(c) Accounts with respect to which, in whole or in part, a check, promissory
note, draft, trade acceptance or other instrument for the payment of money has
been received, presented for payment and returned uncollected for any reason,
unless the Account Debtor subsequently honors such check, note, draft,
acceptance or instrument or pays such Account or part thereof paid therewith;

(d) Accounts as to which the Borrower Party has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

(e) Accounts as to which any one or more of the following events has occurred
with respect to the Account Debtor on such Accounts: death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Bankruptcy Code; the institution
by or against such Account Debtor of any other type of Insolvency Proceeding or
of any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, such Account Debtor;
the sale, assignment, or transfer of all or substantially all of the assets of
such Account Debtor unless the obligations of such Account Debtor in respect of
the Accounts are assumed by and assigned to such purchaser or transferee; the
nonpayment

 

12



--------------------------------------------------------------------------------

generally by such Account Debtor of its debts as they become due; or the
cessation of the business of such Account Debtor as a going concern;

(f) Accounts of an Account Debtor for whom fifty percent (50%) or more of the
aggregate Dollar amount of such Account Debtor’s outstanding Accounts are
classified as ineligible under the criteria set forth in clause (a) hereof;

(g) Accounts which represent the remaining obligations for partially paid
invoices;

(h) Accounts owed by an Account Debtor which: (i)(A) does not maintain its chief
executive office or have material assets in the US or in Canada or (B) is not
organized under the laws of the US or any state or territory thereof or of
Canada or any province thereof; or (ii) is the government of any foreign country
or sovereign state, or of any state, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Accounts are secured or
payable by an irrevocable letter of credit or acceptance, or insured under
foreign credit insurance in each case, on terms and conditions satisfactory to
the Co-Collateral Agents in their Permitted Discretion (including as to form,
substance, issuer or domestic confirming bank and the credit and/or payment
history or the applicable Account Debtor, as applicable);

(i) Accounts owed by an Account Debtor which is an Affiliate, employee or agent
of any Borrower Party (or any Affiliate thereof);

(j) Accounts which are owed by an Account Debtor to which the Borrower Party is
indebted in any way, or which are subject to any right of setoff by the Account
Debtor, including, without limitation, for co-op advertising, rebates,
incentives and promotions, to the extent of such indebtedness or right of setoff
and without duplication of any such indebtedness or right of setoff accounted
for in the calculation of Dilution;

(k) Accounts which are subject to any Customer Dispute, but only to the extent
of the amount in dispute;

(l) Accounts which are owed by the government of the US, or any department,
agency, public corporation, or other instrumentality thereof, unless all
required procedures for the effective collateral assignment of the Accounts
under the Federal Assignment of Claims Act of 1940, as amended, have been
complied with to the Co-Collateral Agents’ reasonable satisfaction with respect
to such Accounts;

(m) Accounts which are owed by any state, municipality, territory or other
political subdivision of the US, or any department, agency, public corporation,
or other instrumentality thereof and as to which the Co-Collateral Agents
determines in their Permitted Discretion that the Administrative Agent’s
security interest therein is not or cannot be perfected or cannot, or would not
be commercially or administratively practical, to be enforced against the
applicable Account Debtor;

(n) Accounts which represent third-party leasing transactions;

 

13



--------------------------------------------------------------------------------

(o) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional;

(p) Accounts which represent any contractual obligation, based on a percentage
of sales or otherwise, that must be collected from the Account Debtor and paid
by the Borrower Party to a third party as a “pass-through” item, but only to the
extent of the amount of such pass-through;

(q) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper;

(r) Accounts as to which the applicable Account Debtor has not been sent an
invoice or which are partially billed;

(s) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the Borrower Party has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the Borrower Party may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Co-Collateral Agents in their Permitted Discretion to be significant in amount,
and such later qualification cures any bar to access to such courts to enforce
payment of such Account;

(t) Accounts which are not a bona fide, valid and, to the best of the Borrower
Parties’ knowledge, enforceable obligation of the Account Debtor thereunder;

(u) Accounts which are owed by an Account Debtor with whom any Borrower Party
has any agreement or understanding for deductions from the Accounts, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment or volume purchases and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Accounts, or Accounts with respect to which a debit or chargeback has been
issued or generated, in each case to the extent of such deduction and without
duplication of any such deduction accounted for in the calculation of Dilution;

(v) Accounts which are not subject to a valid and continuing first priority Lien
in favor of the Administrative Agent pursuant to the Security Documents as to
which all action necessary or desirable to perfect such security interest shall
have been taken, and to which the Borrower Party has good and marketable title,
free and clear of any Liens (other than Liens in favor of the Administrative
Agent and Permitted Liens);

(w) Accounts which are owed by an Account Debtor to the extent that such
Account, together with all other Accounts owing by the same Account Debtor and
its Affiliates, (i) with respect to Accounts which are owed by the Account
Debtors set forth on Schedule 1.1(a) to the Disclosure Schedules (as such
schedule may be amended from time to time with consent

 

14



--------------------------------------------------------------------------------

of the Co-Collateral Agents acting in their Permitted Discretion), exceed
fifteen percent (15%) of all Eligible Accounts and (ii) with respect to Accounts
which are owed by an other Account Debtor, exceed ten percent (10%) of all
Eligible Accounts (in any case, such percentage, as applied to a particular
Account Debtor, being subject to reduction by the Co-Collateral Agents in their
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates); provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentages shall
be determined by the Co-Collateral Agents based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(x) Accounts which represent rebates, refunds or other similar transactions, but
only to the extent of the amount of such rebate, refund or similar transaction;

(y) Accounts as to which a security agreement, financing statement, equivalent
security or Lien instrument or continuation statement is on file or of record in
any public office, except any such as may have been filed in favor of the
Administrative Agent pursuant to the Security Documents, any such evidencing or
relating to a Permitted Lien, and any such with respect to a Lien granted by an
Account Debtor in favor of a Borrower Party;

(z) Accounts which either (i) did not arise in the ordinary course of business
of a Borrower Party out of the sale of goods or services by a Borrower Party or
(ii) arise from barter transactions;

(aa) Accounts, the collection of which, the Co-Collateral Agents, in their
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition;

(bb) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Country;

(cc) Accounts that are not payable in Dollars;

or

(dd) Accounts that are pre-billed Accounts or that arise from progress billing.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Commitments, the
Issuing Bank and, (iii) unless an Event of Default exists, the Administrative
Borrower, such approvals not to be unreasonably withheld or delayed; provided,
however, that if the consent of the Administrative Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 11.5(b)), the Administrative Borrower shall be deemed to have given its
consent seven (7) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Administrative Borrower prior to such fifth
(5th) Business Day.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or binding requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, with respect to
releases of Hazardous Materials, as now or may at any time during the term of
this Agreement be in effect.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 (b) or (c) of the Code or
Section 4001 of ERISA.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days or could not reasonably be
expected to result in the imposition of a lien pursuant to Section 430(k) of the
Code or ERISA or a violation of Section 436 of the Internal Revenue Code;
(h) any other event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA, or (i) receipt
from the Internal Revenue Service of notice of the failure of any Plan intended
to be qualified under Section 401(a) of the Code to qualify under Section 401(a)
of the Code, or the failure of any trust forming part of any such Plan to
qualify for exemption from taxation under Section 501(a) of the Code.

“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

 

16



--------------------------------------------------------------------------------

“Eurodollar Advance” shall mean an Advance which the Administrative Borrower
requests to be made that bears interest based upon the Eurodollar Rate or which
is continued as or converted as an Advance that bears interest based upon the
Eurodollar Rate, in accordance with the provisions of Section 2.2.

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3) or six (6) month (or, only if available to all Lenders,
nine (9) or twelve (12) month) period, as selected by the Administrative
Borrower pursuant to Section 2.2, during which the applicable Eurodollar Rate
(but not the Applicable Margin) shall remain unchanged. Notwithstanding the
foregoing, however: (a) any applicable Eurodollar Advance Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Eurodollar Advance Period shall end on the next
preceding Business Day; (b) any applicable Eurodollar Advance Period which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month; and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the repayment obligations of the Borrowers
under Section 2.6.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal.
The Eurodollar Basis shall remain unchanged during the applicable Eurodollar
Advance Period, except for changes to reflect adjustments in the Eurodollar
Reserve Percentage.

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the rate per
annum quoted on the display designated on that page of the Bloomberg reporting
service, or, if unavailable, a similar service as reasonably determined by the
Administrative Agent, that displays British Banker’s Association Interest
Settlement Rates for Dollar deposits as of 11:00 a.m. (London, England time) two
(2) Business Days prior to the applicable date of determination; provided,
however, that if no such quoted rate appears on such page, the rate used for
such Eurodollar Rate shall be the per annum rate of interest determined by the
Administrative Agent to be the rate at which Dollar deposits for such Eurodollar
Advance Period are offered to the Administrative Agent as of 11:00 a.m. (London,
England time) two (2) business days prior to such date of determination.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective

 

17



--------------------------------------------------------------------------------

date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Advance shall be adjusted as of the effective date of any changes in
the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excluded Notes” shall mean the (i) 4.610% Notes 2012, (ii) 5.00% Notes 2015 and
(iii) 14.053% Notes 2015.

“Excluded Subsidiaries” shall mean (a) Epsilen, LLC, an Indiana limited
liability company, (b) Midtown Insurance, (c) Northern SC Paper Corporation, a
Delaware corporation, (d) The New York Times Building LLC, a New York limited
liability company, (e) NYT Building Leasing Company LLC, a New York limited
liability company, (f) NYT Real Estate Company LLC, a New York limited liability
company, (g) any Foreign Subsidiary of the Borrower Parties or (h) any other
entity mutually agreed to in writing by the Administrative Agent and
Administrative Borrower; and “Excluded Subsidiary” shall mean any one of the
foregoing Excluded Subsidiaries.

“Excluded Tax” means with respect to any member of the Lender Group, (a) Taxes
imposed on or measured by net income, net profits, net worth or capital,
franchise or doing business Taxes, branch profit Taxes and similar Taxes, in
each case, imposed on such member of the Lender Group by the United States or by
the jurisdiction or any political subdivision thereof under the laws of which
such member of the Lender Group is organized; (b) Taxes imposed as a result of a
present or former connection between such member of the Lender Group and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from such member of the Lender Group having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document); (c) withholding Taxes to the extent the applicable Borrower Party is
not required to indemnify such Lender Party or pay any Additional Amounts to
such Lender Party pursuant to Section 2.8(b)(i) or Section 2.8(b)(iii); (d) any
Taxes arising under FATCA and (e) any Taxes that are attributable to the failure
(other than as a result of a Change in Law) by such member of the Lender Group
to comply with the requirements of Section 2.8(b)(v).

“Executive Order No. 13224” shall mean Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), as the same has been, or shall hereafter be, renewed, extended, amended
or replaced.

“Existing Facility” shall mean that certain Credit Agreement, dated as of
June 21, 2006, by and among Parent, the lenders and agents party thereto from
time to time and Bank of America, N.A., as administrative agent, as restated,
supplemented or otherwise modified from time to time.

“Existing Notes” shall mean, collectively, the (a) 4.610% Notes 2012, (b) 5.00%
Notes 2015, (c) 14.053% Notes 2015 and (d) 6.625% Notes 2016.

 

18



--------------------------------------------------------------------------------

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code (and any amended or
successor version that is substantively comparable), the United States Treasury
Regulations promulgated thereunder and published guidance with respect thereto.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three (3) leading brokers of Federal funds transactions
in New York, New York selected by the Administrative Agent.

“Fee Letters” shall mean, collectively, any fee letters (whether executed before
or after the Agreement Date) by and among the Borrower Parties, or any of them,
in favor of the Lender Group, or any member thereof, with respect to the
transactions contemplated from time to time by this Agreement.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDA
for such period minus (y) the sum of (A) Unfinanced Capital Expenditures and
(B) tax payments paid in cash during such period, net of any cash tax refunds
received during such period, or (ii) zero, to (b) Fixed Charges.

“Fixed Charges” shall mean with respect to any the Borrowers and their
Subsidiaries, on a consolidated basis, for any period, the sum, without
duplication, of (a) Interest Expense paid in cash for such Person for such
period, plus (b) all cash dividends or other distributions paid, accrued or
scheduled to be paid or accrued, on any series of preferred stock, common stock
or other equity interests of any Borrower during such period to any Person other
than such Person or any of its Subsidiaries (excluding items eliminated in
consolidation), plus (c) scheduled payments of principal during such period
(excluding payments of principal on the applicable scheduled maturity dates of
the Excluded Notes), plus (d) mandatory pension payments made in cash during
such period. For the avoidance of doubt, the early redemption of any of the
Excluded Notes does not constitute a scheduled payment of principal in respect
of such Excluded Notes for purposes of this definition of “Fixed Charges” to the
extent either (i) cash on hand (other than from an Advance of the Revolving
Loans) or (ii) proceeds from a Permitted Refinancing are used to make such
redemption.

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

 

19



--------------------------------------------------------------------------------

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to the Borrowers and their Subsidiaries
on a consolidated basis and without duplication, as of any calculation date,
(a) any obligation of such Person for borrowed money, including, without
limitation, all of the Obligations, (b) any obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) any obligation of
such Person to pay the deferred purchase price of property or for services
(other than such obligations incurred in the ordinary course of business),
(d) any Capitalized Lease Obligation, (e) any obligation or liability of others
secured by a Lien on property owned by such Person, whether or not such
obligation or liability is assumed, (f) any debt, liability or obligation of
such Person arising from or in connection with any Hedge Agreements and, without
double counting, any other debt, liability or obligation arising from or in
connection with any Bank Products, (g) any reimbursement or payment obligations
(contingent or otherwise) of such Person with respect to letters of credit,
bankers acceptances and similar instruments issued for the account of such
Person, (h) any Guaranty (except items of shareholders’ equity or Equity
Interests or surplus or general contingency or deferred tax reserves) of items
set forth in clauses (a), (b), (c), (d), (g) or (k) of this definition, (i) any
financial obligation of such Person under purchase money mortgages, (j) any
financial obligation of such Person under asset securitization vehicles, (k) any
obligations of such Person under conditional sales contracts and similar title
retention instruments with respect to property acquired, and (l) any financial
obligation of such Person as issuer of Equity Interests redeemable in whole or
in part at the option of a Person other than such issuer, at a fixed and
determinable date or upon the occurrence of an event not solely within the
control of such issuer.

“Funding Borrower Party” shall have the meaning specified in Section 13.5(b).

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any Participant of such Lender over the remainder of the
Eurodollar Advance Period for such prepaid Advance. For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Advance Period;
provided, however, that each Lender may fund each of its Eurodollar Advances in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices in the
US set forth from time to time in the opinions and pronouncements of the
Financial Accounting Standards Board and the American Institute of Certified
Public Accountants (or agencies with similar functions of comparable stature and
authority within the US accounting profession including, without limitation, the
SEC); provided, however, that all calculations relative to liabilities shall be
made without giving effect to Statement of Financial Accounting Standards
No. 159 or any similar principal or practice with respect to fair value
accounting of liabilities.

 

20



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation, whether contingent or
otherwise (each a “primary obligation”), shall mean and include (a) any
guaranty, direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person,
(iii) to purchase property, assets, securities or services primarily for the
purpose of assuring the owner or holder of any primary obligation of the ability
of the primary obligor with respect to such primary obligation to make payment
thereof or (iv) otherwise to assure or hold harmless the owner or holder of such
primary obligation against loss in respect thereof, but excluding the
endorsement of instruments for collection in the ordinary course of business.
All references in this Agreement to “this Guaranty” shall be to the Guaranty
provided for pursuant to the terms of Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.16.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, commodity, energy, security
or currency valuations.

“Indemnified Person” shall mean each member of the Lender Group, each
Co-Collateral Agent, each Affiliate of each of the foregoing and each of their
respective employees, partners, representatives, officers, agents, legal
counsel, advisors, consultants and directors.

“Indemnified Taxes” means any Taxes other than Excluded Taxes or Other Taxes.

 

21



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intellectual Property” shall mean all patents, trademarks, tradenames,
copyrights, technology, software, know-how and processes used in or necessary
for the conduct of the business of the Borrower Parties.

“Interest Expense” shall mean, for the Borrowers and their Subsidiaries, for any
period determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of: (a) the aggregate of cash and non-cash interest expense
of the Borrowers and their Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including without limitation
(whether or not interest expense in accordance with GAAP), (i) any amortization
or accretion of debt discount or any interest paid on Funded Debt on the
Borrower in the form of additional Funded Debt, (ii) any amortization of
deferred financing costs, (iii) the net costs under any interest or currency
hedging obligations (including amortization fees), (iv) all capitalized
interest, (v) the interest portion of any deferred payment obligation,
(vi) commissions, discounts and other fees and charges incurred in respect of
letters of credit or bankers’ acceptances, and (vii) any interest expense on
Funded Debt of another Person that is guaranteed by any Borrower or a Subsidiary
thereof and/or secured by a Lien on the assets of a Borrower or a Subsidiary
thereof (whether or not such guarantee or Lien is called upon), and (b) the
interest component of capital leases paid, accrued or scheduled to be paid or
accrued by the Borrowers and their Subsidiaries during such period.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished under a contract of service, goods
that are leased by a Borrower Party as lessor, or that constitute raw materials,
samples, work-in-process, finished goods, returned goods, promotional materials
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

“Issuing Bank” shall mean SunTrust Bank, or any other Person who hereafter may
be designated as the Issuing Bank pursuant to an Assignment and Acceptance or
otherwise.

 

22



--------------------------------------------------------------------------------

“Lease Expense” shall mean, for any period, the aggregate amount of fixed and
contingent rentals paid or payable by the Borrowers and their Subsidiaries,
determined on a consolidated basis in accordance with GAAP for such period.

“Lender Agreement” shall mean a lender joinder agreement, in form and substance
satisfactory to the Administrative Agent.

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Bank and the Lenders (or any Affiliate of the Administrative Agent or any Lender
with respect to Bank Products). In addition, if SunTrust Bank or a Lender ceases
to be the Administrative Agent or a Lender, as applicable, then for any Lender
Hedge Agreement entered into by any Borrower Party with SunTrust Bank or such
Lender while it was the Administrative Agent or a Lender, SunTrust Bank or such
Lender, as applicable (or an Affiliate of SunTrust Bank or such Lender, as
applicable, with respect to Bank Products) shall be deemed to be a member of the
Lender Group for purposes of determining the secured parties under any Security
Documents.

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

“Lender Party” shall mean any member of the Lender Group.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean the obligation of the Issuing Bank to
issue Letters of Credit in an aggregate face amount from time to time not to
exceed $75,000,000 pursuant to the terms of this Agreement.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Advances made pursuant to
Section 2.15).

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of the Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of one or more of the
Borrower Parties from time to time in accordance with Section 2.15.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title

 

23



--------------------------------------------------------------------------------

retention agreement, levy, execution, seizure, attachment, garnishment, any
documents, notice, instruments or other filings under the Federal Assignment of
Claims Act of 1940 or other encumbrance of any kind in respect of such property,
whether or not choate, vested, or perfected.

“Loan Account” shall have the meaning specified in Section 2.7(b).

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Disclosure Schedules,
the Fee Letters, the Guaranty Supplements, all reimbursement and related
agreements relating to Letters of Credit issued hereunder, all Collateral Access
Agreements, all Compliance Certificates, all Borrowing Base Certificates, all
Requests for Advance, all Requests for Issuance of Letters of Credit, all
Notices of Conversion/Continuation, all Notices of Requested Commitment
Increase, all documents executed by a Borrower Party in connection with the
Federal Assignment of Claims Act of 1940 (if any), and all other documents,
lockbox agreements, instruments, certificates, and agreements executed or
delivered by a Borrower Party in connection with or contemplated by this
Agreement, including, without limitation, any security agreements or guaranty
agreements from any Borrower’s Subsidiaries to the Lender Group, or any of them;
provided, however, that, notwithstanding the foregoing, none of the Bank Product
Documents shall constitute Loan Documents.

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portions of Commitments plus Loans (other than Swing Loans and
Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation exceeds fifty percent (50%) of the sum of the aggregate unutilized
Commitments plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances outstanding of all of the Lenders as of such date of calculation;
provided, however, that so long as there are two or fewer Lenders party to this
Agreement, Majority Lenders shall include all Lenders; provided, further,
Defaulting Lenders and their portion of the Commitments, Loans and participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances shall
be excluded for purposes of determining “Majority Lenders” hereunder.

“Margin Stock” shall have the meaning specified in Section 5.1(s).

“Material Contract” shall mean any contract, lease, instrument, guaranty,
license or other agreement (other than the Loan Documents) to which any Borrower
Party or any Subsidiary of a Borrower Party is or becomes a party and as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding or
any change in Applicable Law), a material adverse change in, or a material
adverse effect on: (a) the business, operations, properties, condition
(financial or otherwise), assets or income of the Borrower Parties, taken as a
whole; (b)

 

24



--------------------------------------------------------------------------------

the ability of the Borrower Parties, taken as a whole, to perform any material
obligations under this Agreement or any other Loan Documents to which it is a
party; or (c) (i) the validity, binding effect or enforceability of any Loan
Document, (ii) the rights, remedies or benefits available to the Administrative
Agent, the Issuing Bank or any Lender under the Loan Documents, taken as a
whole, or (iii) the attachment, perfection or priority of any Lien of the
Administrative Agent under the Security Documents on a material portion of the
Collateral.

“Maturity Date” shall mean the earliest of (i) June 9, 2016, (ii) November 15,
2014, unless, on or before such date, either the 14.053% Notes 2015 are repaid
in full or sufficient cash, Cash Equivalents and Short-Term Investments are on
hand for the repayment in full of the 14.053% Notes 2015 (and the 14.053% Notes
2015 are in fact paid in full on or before the scheduled maturity date of the
14.053% Notes 2015), (iii) January 15, 2015, unless, on or before such date,
either the 5.00% Notes 2015 are repaid in full or sufficient cash, Cash
Equivalents and Short-Term Investments are on hand for the repayment in full of
the 5.00% Notes 2015 (and the 5.00% Notes 2015 are in fact paid in full on or
before the scheduled maturity date of the 5.00% Notes 2015), (iv) the date that
is 60 days prior to the scheduled maturity date of any Funded Debt incurred
pursuant to Section 8.1(n) that exceeds, in the aggregate with all other such
Funded Debt having a maturity date which is earlier than the date set forth in
clause (i) of this definition, a principal amount of $50,000,000, unless, on or
before such date, such Funded Debt is repaid in full or sufficient cash, Cash
Equivalents and Short-Term Investments are on hand for the repayment in full of
such Funded Debt (and such Funded Debt is in fact paid in full on or before the
scheduled maturity date thereof), and (v) such earlier date as payment of the
Loans shall be due (whether by acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Midtown Insurance” shall mean Midtown Insurance Company, a New York
corporation.

“Midtown Insurance Debt” shall mean the obligations owing to Midtown Insurance
pursuant to (i) that certain Promissory Note, dated as of June 20, 2003, made by
NYT Capital, LLC, as successor by conversion to NYT Capital, Inc. (“NYT
Capital”) in favor of Midtown Insurance, as amended as of July 27, 2007 and as
further amended as of June 3, 2011, in the original principal amount of
$275,000,000 (as further amended, amended and restated, supplemented, modified,
replaced or refinanced pursuant to Section 8.1(p) from time to time) and
(ii) that certain Revolving Credit Loan Agreement, dated as of June 20, 2003, by
and between NYT Capital and Midtown Insurance, as amended and restated as of
June 3, 2011, in an aggregate outstanding principal amount not to exceed
$1,000,000,000 (as further amended, amended and restated, supplemented,
modified, replaced or refinanced pursuant to Section 8.1(p) from time to time).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making or is obligated to make contributions on behalf of participants who
are or were employed by any of them.

 

25



--------------------------------------------------------------------------------

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, certificates and exemptions from, and all
material filings and registrations with, and all material reports to, any
Governmental Authority whether federal, state, local, and all agencies thereof,
which are required for the transactions contemplated by the Loan Documents and
necessary to the conduct of the businesses and the ownership (or lease) of the
properties and assets of the Borrower Parties.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of the Borrowers and their Subsidiaries for that period, determined in
accordance with GAAP; provided, that there shall be excluded therefrom: (a) net
after-tax gains (or losses) from asset sales or abandonment or reserves relating
thereto, (b) net after-tax items classified as extraordinary gains (or losses),
(c) the net income (but not loss) of any Borrower (except Parent) or Subsidiary
thereof to the extent that a corresponding amount could not be distributed to
the Parent at the date of determination as a result of any restriction pursuant
to such Person’s charter or by-laws or any law, regulation, agreement or
judgment applicable to any such distribution, (d) any increase (but not
decrease) in net income attributable to minority interests in any Subsidiary and
(e) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Net Income accrued at any time
following the Agreement Date.

“New Lender” shall have the meaning specified in Section 2.17(a).

“Non-US Lender Party” means any Lender Party (or any transferee or assignee
thereof) or Participant that is not a United States Person as defined in
Section 7701(a)(30) of the Code.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit I.

“NYT Sale Leaseback” shall mean, collectively, that certain Agreement of
Purchase and Sale, dated as of March 6, 2009, and that certain Lease Agreement,
dated as of March 6, 2009 (as amended as of August 31, 2009), in each case by
and among NYT Real Estate Company LLC, a New York limited liability company and
620 Eighth NYT (NY) Limited Partnership, a Delaware limited partnership, and the
transactions contemplated thereby.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement

 

26



--------------------------------------------------------------------------------

and the other Loan Documents (including all Letter of Credit Obligations and
including any interest, fees and expenses that, but for the provisions of the
Bankruptcy Code, would have accrued), or as a result of making the Loans or
issuing the Letters of Credit, (b) the obligation to pay an amount equal to the
amount of any and all damages which the Lender Group, or any of them, may suffer
by reason of a breach by any Borrower Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document, and
(c) any debts, liabilities and obligations as existing from time to time of any
Borrower Party to the Administrative Agent or any Lender (or an Affiliate of the
Administrative Agent or any Lender) arising from or in connection with any Bank
Products and, if SunTrust Bank or such Lender ceases to be the Administrative
Agent or a Lender, as applicable, any debts, liabilities and obligations as
existing from time to time of any Borrower Party to SunTrust Bank or such
Lender, as applicable (or an Affiliate of SunTrust Bank or such Lender, as
applicable) arising from or in connection with any Bank Products entered into at
a time when SunTrust Bank was the Administrative Agent or such Lender was a
Lender, or prior thereto, as applicable.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Overadvance” shall mean, as of any date of determination, the amount by which
(a) the Aggregate Revolving Credit Obligations on such date of determination
exceeds (b) the lesser of (i) the Commitments, or (ii) the Borrowing Base as
most recently reported by the Borrower Parties on or prior to such date of
determination.

“Parent” shall have the meaning specified in the preamble.

“Participant” shall have the meaning specified in Section 11.5(d).

“Participant Register” shall have the meaning specified in Section 11.5(g).

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

“Permitted Holders” shall mean any descendents (or any spouse thereof) of
Iphigene Ochs Sulzberger (the “Family Members”) or any beneficiary or trustee
(as the same may change from time to time) of a trust over 50% of the trust
interests of which are held by beneficiaries who are Family Members.

 

27



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, as applied to any Person:

(a) Any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims, in each case, which are not yet delinquent or the non-payment of which
is being reasonably and diligently contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside on such Person’s
books;

(c) Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers and
materialmen incurred in the ordinary course of business for sums not yet due or
which are being reasonably and diligently contested in good faith, and, if
required by GAAP, a reserve or appropriate provision shall have been made
therefor;

(d) Liens, pledges or deposits incurred or made in the ordinary course of
business in connection with worker’s compensation and unemployment insurance or
other types of social security benefits;

(e) Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the Permitted Discretion of the Administrative Agent do not interfere with
the ordinary conduct of the business of such Person;

(f) Purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset so purchased or
leased by such Person and secures only Funded Debt incurred by such Person in
order to purchase or lease such asset, but only to the extent permitted by
Section 8.1(d);

(g) Deposits to secure the performance of bids, trade contracts, tenders, sales,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(h) Liens on assets of the Borrower Parties existing as of the Agreement Date
which are set forth on Schedule 1.1(b) to the Disclosure Schedules;

(i) Statutory Liens in favor of landlords with respect to assets at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by a Borrower Party in the ordinary
course of business;

(j) Liens of collecting banks under the UCC on items in the course of collection
and bankers liens and rights of setoff with respect to depository agreements
entered into in the ordinary course of business;

(k) Liens on cash deposits in connection with any letter of intent or purchase
agreement in connection with any acquisition, Investment or asset sale permitted
under this Agreement, in an aggregate amount not to exceed at any time the
greater of (i) five percent (5%)

 

28



--------------------------------------------------------------------------------

of the cash purchase price to be paid in connection with each such acquisition,
Investment or asset sale, as applicable and (ii) $2,000,000;

(l) Any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) solely evidencing such lessor’s interest under, leases
permitted by this Agreement;

(m) Any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(i);

(n) Leases, subleases or licenses (with respect to either Intellectual Property
or other property) entered into in the ordinary course of business;

(o) Liens arising from the filing of UCC financing statements relating solely to
leases not prohibited by this Agreement or consignment arrangements not
prohibited by this Agreement or with respect to property that is not owned by
the Borrower Parties;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens securing obligations (other than Funded Debt) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Borrower Parties and their Subsidiaries;

(r) Deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessors and utilities;

(s) Liens on documents of title and property covered thereby securing
indebtedness in respect of commercial letters of credit;

(t) Liens securing Funded Debt permitted under Section 8.1(n), so long as such
Liens do not encumber any of the Collateral;

(u) Liens securing Funded Debt permitted under Section 8.1(g), so long as such
Liens do not encumber any of the Collateral;

(v) Liens securing the Permitted Refinancing of any Funded Debt permitted under
Section 8.1; provided that such Liens do not encumber any Collateral; and

(w) Liens in the form of cash collateral securing reimbursement or payment
obligations (contingent or otherwise) with respect to letters of credit
obligations permitted under Section 8.1.

“Permitted Refinancing” means any modification, refinancing, refunding, renewal,
replacement or extension of any Funded Debt so long as (a) the aggregate
principal amount (which shall be the full face amount thereof plus any
extraordinary fees or interest), thereof does not exceed the principal amount of
the Funded Debt so modified, refinanced, refunded, renewed, replaced or extended
plus the amount of accrued and unpaid interest thereon plus any reasonable

 

29



--------------------------------------------------------------------------------

premium or make-whole amount required pursuant to the documents evidencing such
debt plus fees, costs and expenses related to such extension, renewal,
modification, replacement or refinancing, (b) the modified, refinanced,
refunded, renewed, replaced or extended Funded Debt has a later than or equal to
final maturity and a longer than or equal to weighted average life to maturity
than the Funded Debt being modified, refinanced, refunded, renewed, replaced or
extended, (c) the covenants contained in any instrument or agreement relating to
the modified, refinanced, refunded, renewed, replaced or extended Funded Debt,
taken as a whole, are not materially less favorable to Borrower Parties than
those relating to the Funded Debt being modified, refinanced, refunded, renewed,
replaced or extended, taken as a whole, and the modified, refinanced, refunded,
renewed, replaced or extended Funded Debt shall not be secured by a Lien on any
of the Collateral, (d) the Funded Debt shall be subordinated to the Obligations
to the same extent, if any, as the Funded Debt being extended, renewed, replaced
or refinanced, provided that for purposes of this definition, a guaranty of the
Funded Debt being extended, renewed, replaced or refinanced by a Subsidiary of
the primary obligor thereof shall not in and of itself be deemed to constitute
subordination and (e) at the time of and after giving effect to such extension,
renewal, replacement or refinancing, no Default or Event of Default shall exist.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenants and the usage of defined terms relating thereto, giving
effect on a pro forma basis for the period of the calculation, without
duplication: (a) the incurrence or repayment of any Funded Debt, preferred stock
or Equity Interests which are subject to any required redemption, purchase,
retirement, defeasance, sinking fund or similar payment or any claim of
rescission with respect thereto, excluding revolving credit borrowings and
repayments of revolving credit borrowings during the period commencing on the
first day of the four (4) fiscal quarters immediately preceding the applicable
date of determination (the “Four Quarter Period” and, such applicable date of
determination, the “Transaction Date”) to and including the Transaction Date
(the “Reference Period”), including, without limitation, the incurrence of the
Funded Debt giving rise to the need to make the calculation (and the application
of the net proceeds thereof), as if the incurrence (and application) occurred on
the first day of the Reference Period; (b) any asset sales or other dispositions
or acquisitions occurring during the Reference Period, as if the asset sale or
acquisition occurred on the first day of the Reference Period; and (c) other
related transactions which would otherwise be accounted for as an adjustment
permitted by Regulation S-X under the Securities Act or on a pro forma basis
under GAAP, in each case, as if such transaction or transactions during the
Reference Period were realized on the first day of the Reference Period.
Furthermore, in calculating “Fixed Charges” for purposes of determining the
“Fixed Charge Coverage Ratio”: (i) interest on outstanding Funded Debt
determined on a fluctuating basis as of the Transaction Date and that will
continue

 

30



--------------------------------------------------------------------------------

to be so determined thereafter shall be deemed to have accrued at a fixed rate
per annum equal to the rate of interest on such Funded Debt in effect on that
date; and (ii) if interest on any Funded Debt actually incurred on the
Transaction Date may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the Transaction Date will be
deemed to have been in effect during the period.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash, Cash Equivalents and Short-Term Investments of the Borrower
Parties that is in deposit accounts or in securities accounts, or any
combination thereof, subject in each case to a Blocked Account Agreement.

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Administrative Borrower requesting a new Advance hereunder,
which certificate shall be denominated a “Request for Advance,” and shall be in
substantially the form of Exhibit E. Each Request for Advance shall, among other
things, specify the date of the Advance, which shall be a Business Day, the
amount of the Advance, and the type of Advance.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that the
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit F, and shall, among other things, (a) specify
that the requested Letter of Credit is either a Commercial Letter of Credit or a
Standby Letter of Credit, (b) the stated amount of the Letter of Credit (which
shall be in Dollars), (c) the effective date (which shall be a Business Day) for
the issuance of such Letter of Credit, (d) the date on which such Letter of
Credit is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such

 

31



--------------------------------------------------------------------------------

Person or any of its property (real, personal, tangible or intangible) or to
which such Person or any of its property is subject.

“Reserves” shall mean reserves that the Co-Collateral Agents may establish from
time to time in their Permitted Discretion for such purposes as the
Co-Collateral Agents shall deem necessary and in such amounts as the
Co-Collateral Agents may determine from time to time in their Permitted
Discretion. Without limiting the generality of the foregoing, the following
reserves (without duplication) shall be deemed an exercise of the Co-Collateral
Agents’ Permitted Discretion: (a) reserves for accrued but unpaid ad valorem,
excise and personal property tax liability; (b) Bank Product Reserves;
(c) unless a Collateral Access Agreement has been received with respect to such
property, reserve for Lease Expense with respect to leases of property where
tangible Collateral in excess of $100,000 or books and records relating to the
Collateral are located (in an amount not to exceed $500,000 with respect to the
property that is the subject of the NYT Sale Leaseback); (d) reserves for any
other matter that has a negative impact on the value of the Collateral, and
(e) the Dilution Reserve.

“Restricted Payment” shall mean (a) Dividends, (b) any payment of management,
consulting, investment banking or similar fees payable by any Borrower Party or
any Subsidiary of a Borrower Party to any Affiliate, and (c) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission with respect to any Equity Interest of any Borrower Party. For the
avoidance of doubt, the conversion of any shares of Parent’s Class B common
stock into a like number of shares of Parent’s Class A common stock (and the
subsequent retirement of such shares of Class B common stock) in accordance with
Parent’s Certificate of Incorporation shall not constitute a Restricted Payment.

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of a Borrower Party.

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

“Reversion Event” shall mean that Availability is greater than or equal to the
Availability Trigger Amount for a period of forty five (45) consecutive days.

“Reversion Notice” shall have the meaning specified in Section 6.11(a).

“Revolver Utilization” shall mean, as of any date of determination, the ratio,
expressed as a percentage, of (a) the Aggregate Revolving Credit Obligations as
of such date of determination to (b) the lesser of (i) the Commitments as of
such date of determination and (ii) the Borrowing Base as most recently reported
by the Borrower Parties on or prior to such date of determination.

 

32



--------------------------------------------------------------------------------

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Commitment Ratio of the Commitments, in substantially in
the form of Exhibit G.

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Commitments, not to exceed the amount of the Commitments.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, as amended or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or any similar list, maintained by
OFAC and available at http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as
amended or as otherwise published from time to time, or (ii) (A) an agency of
the government of a Sanctioned Country, (B) an organization controlled or
Controlled by a Sanctioned Country, or (C) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar US Federal law then in force from time to time.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar US Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group, in form and substance
satisfactory to Administrative Agent.

“Security Documents” shall mean, collectively, the Security Agreement, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all UCC-1 financing statements and any other document, instrument
or agreement granting Collateral for the Obligations, as the same may be amended
or modified from time to time.

“Short-Term Investments” shall mean, collectively, Investments with a remaining
maturity at the time of acquisition greater than ninety (90) days, but less than
one year and which are either (a) marketable, direct obligations of the US and
its agencies maturing within one year of the date of purchase, (b) commercial
paper issued by corporations, each of which shall have a consolidated net worth
of at least $500,000,000 and which commercial paper will mature within

 

33



--------------------------------------------------------------------------------

two hundred seventy (270) days from the date of the original issue thereof and
is rated “P-1” or better by Moody’s or “A-1” or better by S&P, (c) certificates
of deposit maturing within one year of the date of purchase and issued by a US
national or state bank having deposits totaling more than $500,000,000, and
whose short-term debt is rated “P-1” or better by Moody’s or “A-1” or better by
S&P, (d) up to $250,000 per institution and up to $2,000,000 in the aggregate
maturing within one year but more than ninety (90) days in (i) short-term
obligations issued by any local commercial bank or trust company located in
those areas where any Borrower conducts its business, whose deposits are insured
by the Federal Deposit Insurance Corporation, or (ii) commercial bank-insured
money market accounts, or any combination of the types of investments described
in this clause (d) or (e) marketable, direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year of the date of purchase and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s.

“Significant Subsidiary” shall mean any Subsidiary of Parent that, in accordance
with GAAP, is consolidated with Parent in its consolidated financial statements
and that generated seven percent or more of the revenues or held seven percent
or more of the assets of Parent and its Subsidiaries for or at the end of
Parent’s most recently completed fiscal year for which Parent filed an annual
report on Form 10–K or proxy statement containing audited financial results with
the SEC.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Commercial Letter of Credit.

“Subsidiary” shall mean, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement, excluding, for the avoidance
of doubt the Excluded Subsidiaries.

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrowers under the Commitments in accordance with
Section 2.2(g).

 

34



--------------------------------------------------------------------------------

“Taxes” shall mean all current or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority and all interest,
penalties and additions to tax with respect thereto.

“Terrorism Risk Insurance Act” shall mean the Terrorism Risk Insurance Act of
2002, Pub. L. No. 107-297, 116 Stat. 2322 (2002), or any successor statute, as
the same has been, or shall hereafter be, renewed, extended, amended,
reauthorized or replaced.

“Testing Trigger Period” shall have the meaning specified in Section 8.8.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
other than a Multiemployer Plan, within the meaning of Section 3(2) of ERISA,
that is covered by Title IV of ERISA.

“Transaction Conditions” shall mean, as of any date of determination, that:
(a) no Default or Event of Default has occurred and is then continuing, (b) the
Fixed Charge Coverage Ratio, as of the most recent fiscal quarter for which
financial statements are available, is equal to or greater than the ratio set
forth in Section 8.8 (notwithstanding whether the Borrowers are at such date
required to be in compliance with the covenant set forth in such Section
pursuant to its terms), (c) Availability, after giving effect to the
transactions contemplated to occur as of such date of determination, is equal to
or greater than an amount equal to the greater of (i) $62,500,000 and (ii) fifty
percent (50%) of the Commitments as of such date minus, in each case, Qualified
Cash as of such date in an aggregate amount not to exceed $25,000,000,
(d) average Availability for the thirty day period prior to such date of
determination is equal to or greater than an amount equal to the greater of
(i) $62,500,000 and (ii) fifty percent (50%) of the Commitments as of such date
minus, in each case, average Qualified Cash for such thirty day period in an
aggregate amount not to exceed $25,000,000, and (e) the Administrative Agent
shall have received a certificate from the Administrative Borrower certifying as
to the forgoing as of such date. Any reference in this Agreement to the
“Transaction Conditions” being met, or other comparable reference or
description, shall mean, as of any such date of determination, that each of the
foregoing clauses (a), (b), (c), (d) and (e) are satisfied and true.

“Transaction Conditions (Undrawn)” shall mean, as of any date of determination,
that no Advances or Letters of Credit have been outstanding at any point during
the ninety (90) day period immediately preceding such date in an amount
exceeding $250,000, calculated as the sum of the aggregate principal amount of
all Advances and the aggregate face amount of all Letters of Credit.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the

 

35



--------------------------------------------------------------------------------

provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Unfinanced Capital Expenditures” shall mean, with respect to Parent and its
Subsidiaries for any period, Capital Expenditures made during such period that
are not financed with the proceeds of Funded Debt.

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower Party or any ERISA Affiliate as a result of such transaction.

“US” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.

“US Lender Party” means any Lender Party (or any transferee or assignee thereof)
or Participant that is a United States Person as defined in Section 7701(a)(30)
of the Code.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Voidable Transfer” shall have the meaning specified in Section 11.18.

“Yield Adjustment Margin” shall mean, if the applicable margin being charged on
a Commitment Increase is greater than the Applicable Margin being charged on the
Loans, an amount equal to the difference between (i) the applicable margin being
charged on such Commitment Increase, including upfront fees and original issue
discount with respect thereto, and (ii) the Applicable Margin charged on the
Loans immediately prior to the date such Commitment Increase is implemented,
including any upfront fees and original issue discount with respect thereto.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement; provided, however,
that if Administrative Borrower notifies the Administrative Agent that the
Borrowers request an amendment to any provision of this Agreement to eliminate
the effect of any change in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
agencies with similar functions of comparable stature and authority

 

36



--------------------------------------------------------------------------------

within the US accounting profession including, without limitation, the SEC), or
successors thereto or agencies with similar functions, occurring after the
Agreement Date (an “Accounting Change”) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Administrative Borrower that the Majority Lenders request an amendment to any
provision of this Agreement for such purpose), regardless of whether any such
notice is given before or after such Accounting Change or in the application
thereof, then the Administrative Agent and the Borrower Parties agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lender Group and the Borrower Parties after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until and unless any such amendments have
been agreed upon and agreed to by the Majority Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. All
accounting terms used herein without definition shall be used as defined under
GAAP. All financial calculations hereunder shall, unless otherwise stated, be
determined for the Borrowers on a consolidated basis with their Subsidiaries.

Section 1.3 Other Interpretive Matters. Each definition of an agreement in this
Article 1 shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in
Section 11.12 and otherwise to the extent permitted under this Agreement and the
other Loan Documents. Except where the context otherwise requires, definitions
imparting the singular shall include the plural and vice versa. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless otherwise specifically provided herein.
References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. “Ordinary course”, “normal course”
or comparable terms shall be deemed to refer to the ordinary course of business,
consistent with historical practices, in each context. Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns. All terms used herein which are defined in
Article 9 of the UCC and which are not otherwise defined herein shall have the
same meanings herein as set forth therein. All references to a specific time
shall be construed to refer to the time in the city and state of the
Administrative Agent’s Office, unless otherwise indicated. As used in Sections
7.6(a), 7.6(b), 7.6(f), 9.1(d) and 9.1(e), any reference to the Borrower
Parties, of any of them, having knowledge of the existence of a specified
condition or event shall be deemed satisfied if any of the following officers of
Parent shall have knowledge of such event of condition: any chairman, vice
chairman, president, chief executive officer, treasurer, senior vice present or
general counsel.

 

37



--------------------------------------------------------------------------------

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, the Lenders agree, severally in accordance with their
respective Commitment Ratios, and not jointly, to extend credit to the Borrowers
in an aggregate principal amount not to exceed the Commitments.

(a) The Revolving Loans. Each Lender holding a Commitment agrees, severally in
accordance with its Commitment Ratio and not jointly with the other Lenders,
upon the terms and subject to the conditions of this Agreement, to lend and
relend to the Borrowers, from time to time on any Business Day prior to the
Maturity Date with respect to the Revolving Loan, amounts which do not exceed
such Lender’s ratable share (based upon such Lender’s Commitment Ratio) of
Availability, as of such Business Day. Subject to the terms and conditions
hereof and prior to the Maturity Date with respect to the Revolving Loans,
Advances under the Commitments may be repaid and reborrowed from time to time on
a revolving basis.

(b) Intentionally Omitted.

(c) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower Parties, from time to time on any Business Day prior to the date
thirty (30) days prior to the Maturity Date with respect to the Revolving Loans,
pursuant to Section 2.15 in an aggregate outstanding face amount not to exceed,
with respect to the issuance of any individual Letter of Credit as of any date
of determination, the Available Letter of Credit Amount as of such date of
determination.

(d) The Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank, in its sole discretion, may from time to time on any Business Day
after the Agreement Date but prior to the Maturity Date with respect to the
Revolving Loans, make Swing Loans to the Borrowers (i) in an amount not to
exceed the Availability, to the extent in effect at such time of determination,
as of such Business Day and (ii) in an aggregate amount (including all Swing
Loans outstanding as of such Business Day) not to exceed the lesser of (A) the
excess of (1) the Swing Bank’s ratable share (in accordance with its Commitment
Ratio) of the Commitments less (2) the sum of the aggregate outstanding
principal amount of Swing Loans and Revolving Loans made by it and the Swing
Bank’s ratable share (in accordance with its Commitment Ratio) of the
outstanding Letter of Credit Obligations and Agent Advances, or (B) $20,000,000.

(e) Overadvances; Optional Overadvances. If at any time the amount of the
Aggregate Revolving Credit Obligations exceeds the Commitments or any other
applicable limitation set forth in this Agreement (including, without
limitation, the limitations on Swing Loans, Agent Advances and Letters of
Credit) such excess (an “Overadvance”) shall nevertheless constitute a portion
of the Obligations that are secured by the Collateral and are entitled to all
benefits thereof. In no event, however, shall the Borrowers have any right

 

38



--------------------------------------------------------------------------------

whatsoever to (i) receive any Revolving Loan, (ii) receive any Swing Loan, or
(iii) request the issuance of any Letter of Credit if, before or after giving
effect thereto, there shall exist a Default or Event of Default. In the event
that (1) the Lenders shall make any Revolving Loans, (2) the Swing Bank shall
make any Swing Loan, (3) the Administrative Agent shall make any Agent Advances
or (4) the Issuing Bank shall agree to the issuance of any Letter of Credit,
which in any such case gives rise to an Overadvance, the Borrowers shall make,
on demand, a payment on the Obligations to be applied to the Revolving Loans,
the Swing Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance.
Notwithstanding the foregoing or any other contrary provision of this Agreement,
the Lenders hereby authorize the Swing Bank at the direction of the
Administrative Agent in the Administrative Agent’s Permitted Discretion, and
Swing Bank shall at the direction of the Administrative Agent, knowingly and
intentionally, continue to make Swing Loans to the Borrowers, notwithstanding
that an Overadvance exists or thereby would be created, in an aggregate amount
outstanding at any time not to exceed (together with the amount of Agent
Advances made pursuant to Section 2.1(f) then outstanding) $5,000,000, so long
as (i) after giving effect to such Swing Loans, the outstanding Aggregate
Revolving Credit Obligations do not exceed the Commitments, and (ii) at the time
of the making of any such Swing Loans, the Administrative Agent does not
believe, in good faith, that the Overadvance created by such Swing Loans will be
outstanding for more than thirty (30) days. The foregoing sentence is for the
exclusive benefit of the Administrative Agent, the Swing Bank, and the Lenders
and is not intended to benefit the Borrowers in any way. The Majority Lenders
may at any time revoke the Administrative Agent’s authority to direct the Swing
Bank to make Overadvances pursuant to the preceding sentence of this
Section 2.1(e). Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.

(f) Agent Advances.

(i) Subject to the limitations set forth below and notwithstanding anything else
in this Agreement to the contrary, the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion, (A) at any time that a Default or Event of Default exists, (B) at
any time that any of the other conditions precedent set forth in Article 4 have
not been satisfied, or (C) at any time an Overadvance exists or would result
from any Agent Advance (as defined below), to make Base Rate Advances to the
Borrowers on behalf of the Lenders in an aggregate amount outstanding at any
time not to exceed (together with the amount of Swing Loans made pursuant to
Section 2.1(d) then outstanding) $5,000,000, which the Administrative Agent, in
its Permitted Discretion, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(3) to pay any other amount chargeable to the Borrowers pursuant to the terms of
this Agreement, including costs, fees and expenses as provided under this
Agreement (any of such advances are herein referred to as “Agent Advances”);
provided, that the Majority Lenders may at any time revoke the Administrative
Agent’s authorization to make Agent Advances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof. The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Agent Advance. In no event shall
the Aggregate Revolving Credit Obligations, after giving effect to any Agent
Advance, exceed the Commitments.

 

39



--------------------------------------------------------------------------------

(ii) The Agent Advances shall be secured by the Collateral and shall constitute
Obligations hereunder. Each Agent Advance shall bear interest as a Base Rate
Advance. Each Agent Advance shall be subject to all terms and conditions of this
Agreement and the other Loan Documents applicable to Revolving Loans, except
that all payments thereon shall be made to the Administrative Agent solely for
its own account and the making of any Agent Advance shall not require the
consent of the Borrowers. The Administrative Agent shall have no duty or
obligation to make any Agent Advance hereunder.

(iii) The Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Agent Advances outstanding as of 12:00 noon (Atlanta, Georgia time) as of such
date, and each Lender’s pro rata share thereof. Each Lender shall before 2:00
p.m. (Atlanta, Georgia time) on such Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share of such principal amount of Agent Advances outstanding. Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the principal amount of Agent Advances. Additionally, if at any time any
Agent Advances are outstanding, any of the events described in Section 9.1(g) or
9.1(h) shall have occurred, then each Lender shall automatically, upon the
occurrence of such event, and without any action on the part of the
Administrative Agent, the Borrowers or the Lenders, be deemed to have purchased
an undivided participation in the principal and interest of all Agent Advances
then outstanding in an amount equal to such Lender’s Commitment Ratio and each
Lender shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent in immediately available funds, the amount of such Lender’s
participation (and upon receipt thereof, the Administrative Agent shall deliver
to such Lender, a loan participation certificate dated the date of receipt of
such funds in such amount). The disbursement of funds in connection with the
settlement of Agent Advances hereunder shall be subject to the terms and
conditions of Section 2.2(e).

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc. Any Advance shall, at the option of the
Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance and except as
otherwise provided in this Agreement); provided, however, that (i) if the
Administrative Borrower fails to give the Administrative Agent written notice
specifying whether a Eurodollar Advance is to be repaid, continued or converted
on a Payment Date, such Advance shall be converted to a Base Rate Advance on the
Payment Date in accordance with Section 2.3(a)(iii), (ii) the Administrative
Borrower may not select a Eurodollar Advance (A) on the Agreement Date, (B) with
respect to Swing Loans, (C) with respect to an Advance, the proceeds of which
are to reimburse the Issuing Bank pursuant to Section 2.15, or (D) if, at the
time of such Advance or at the time of the continuation of, or conversion to, a
Eurodollar Advance pursuant to Section 2.2(c), a Default or Event of Default
exists, unless otherwise consented to by the Administrative Agent and the
Majority Lenders in their sole discretion, and (iii) all Agent Advances shall be
made as Base Rate Advances. Any notice given to the Administrative Agent in
connection with a requested Advance hereunder shall be given to

 

40



--------------------------------------------------------------------------------

the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) in order
for such Business Day to count toward the minimum number of Business Days
required.

(b) Base Rate Advances.

(i) Initial and Subsequent Advances. The Administrative Borrower shall give the
Administrative Agent in the case of Base Rate Advances irrevocable notice by
telephone not later than 11:00 a.m. (Atlanta, Georgia time) on the date of such
Base Rate Advance, which shall be a Business Day, and shall promptly confirm any
such telephone notice with a written Request for Advance; provided, however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given.

(ii) Repayments and Conversions. The Borrowers may (A) subject to Section 2.5,
at any time with same Business Day notice repay a Base Rate Advance, or (B) upon
at least three (3) Business Days’ irrevocable prior written notice by the
Administrative Borrower to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances. Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.

(c) Eurodollar Advances.

(i) Initial and Subsequent Advances. The Administrative Borrower shall give the
Administrative Agent in the case of Eurodollar Advances irrevocable notice by
telephone not later than 11:00 a.m. (Atlanta, Georgia time) three (3) Business
Days prior to the date of such Eurodollar Advance, which shall be a Business
Day, and shall promptly confirm any such telephone notice with a written Request
for Advance; provided, however, that the failure by the Administrative Borrower
to confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Advance, the Administrative Borrower
shall give the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Advance outstanding on such Payment Date is to be continued in whole or in part
as one or more new Eurodollar Advances and also specifying the new Eurodollar
Advance Period applicable to each such new Eurodollar Advance (and subject to
the provisions of this Agreement, upon such Payment Date, such Eurodollar
Advance shall be so continued). Upon such Payment Date, any Eurodollar Advance
(or portion thereof) not so continued shall be converted to a Base Rate Advance
or, subject to Section 2.5, be repaid.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Advance shall be in a
principal amount of no less than $1,000,000 and in an integral multiple of
$250,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed seven (7).

 

41



--------------------------------------------------------------------------------

(d) Notification of Lenders. Upon receipt of (i) a Request for Advance or a
telephone, telecopy or deemed request for Advance, (ii) notification from the
Issuing Bank that a draw has been made under any Letter of Credit (unless the
Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of each Lender’s portion of any
such Advance. Each Lender shall, not later than 2:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) of this
Section 2.2(d)) in such notice, make available to the Administrative Agent at
the Administrative Agent’s Office, or at such account as the Administrative
Agent shall designate, the amount of such Lender’s portion of the Advance in
immediately available funds.

(e) Disbursement. Prior to 3:00 p.m. (Atlanta, Georgia time) on the date of an
Advance hereunder, the Administrative Agent shall, subject to the satisfaction
of the conditions set forth in Article 4, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (i) transferring the
amounts so made available by wire transfer to the Disbursement Account or
(ii) in the case of an Advance the proceeds of which are to reimburse the
Issuing Bank pursuant to Section 2.15, transferring such amounts to such Issuing
Bank. Unless the Administrative Agent shall have received notice from a Lender
prior to 12:00 noon (Atlanta, Georgia time) on the date of any Advance that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Advance, the Administrative Agent may assume that such Lender
has made or will make such portion available to the Administrative Agent on the
date of such Advance and the Administrative Agent may, in its sole discretion
and in reliance upon such assumption, make available to the Borrowers or the
Issuing Bank, as applicable, on such date a corresponding amount. If and to the
extent such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers or the
Issuing Bank, as applicable, until the date such amount is repaid to the
Administrative Agent, (x) for the first two (2) Business Days, at the Federal
Funds Rate for such Business Days, and (y) thereafter, at the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s portion of the applicable
Advance for purposes of this Agreement and if both such Lender and the Borrowers
shall pay and repay such corresponding amount, the Administrative Agent shall
promptly relend to the Borrowers such corresponding amount. If such Lender does
not repay such corresponding amount immediately upon the Administrative Agent’s
demand therefor, the Administrative Agent shall notify the Administrative
Borrower and the Borrowers shall promptly pay such corresponding amount to the
Administrative Agent. The failure of any Lender to fund its portion of any
Advance shall not relieve any other Lender of its obligation, if any, hereunder
to fund its respective portion of the Advance on the date of such borrowing, but
no Lender shall be responsible for any such failure of any other Lender. In the
event that a Lender for any reason fails or refuses to fund its portion of an
Advance in violation of this Agreement, then, until such time as such Lender has
funded its portion of such Advance, or all other Lenders have received payment
in full (whether by repayment or prepayment) of the principal and interest due
in respect of such Advance, such non-funding Lender shall not (i) have the right
to vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan

 

42



--------------------------------------------------------------------------------

Document; provided, however, that the foregoing shall not apply to any of the
matters governed by clauses (C) and (E) of Section 11.12(a), and, with respect
to any such Lender, the amount of the Commitments or Loans, as applicable, held
by such Lender shall not be counted as outstanding for purposes of determining
“Majority Lenders” hereunder, and (ii) be entitled to receive any payments of
principal, interest or fees from the Borrowers or the Administrative Agent (or
the other Lenders) in respect of its Loans.

(f) Deemed Requests for Advance. Unless payment is otherwise timely made by the
Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance; provided, however, that if the
Transaction Conditions (Undrawn) are met at the time any such payment is due,
the Administrative Agent shall give the Administrative Borrower two (2) Business
Days prior written notice before a deemed Request for Advance will be made
pursuant to this Section 2.2(f). The Lenders shall have no obligation to the
Borrowers to honor any deemed Request for Advance under this Section 2.2(f)
unless all the conditions set forth in Section 4.2 have been satisfied, but,
with the consent of the Lenders required under the last sentence of Section 4.2,
may do so in their sole discretion and without regard to the existence of, and
without being deemed to have waived, any Default or Event of Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.2. No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this
Section 2.2(f). The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Advance pursuant to this
Section 2.2(f).

(g) Special Provisions Pertaining to Swing Loans.

(i) The Administrative Borrower shall give the Swing Bank written notice in the
form of a Request for Advance, or notice by telephone no later than 1:00 p.m.
(Atlanta, Georgia time) on the Business Day on which the Borrowers wish to
receive an Advance of any Swing Loan followed promptly by a written Request for
Advance, with a copy to the Administrative Agent; provided, however, that the
failure by the Administrative Borrower to confirm any notice by telephone with a
written Request for Advance shall not invalidate any notice so given; provided
further, however, that any request by the Administrative Borrower of a Base Rate
Advance under the Commitments shall be deemed to be a request for a Swing Loan
unless the Administrative Borrower specifically requests otherwise. Each Swing
Loan shall bear interest at the rate equal to the Base Rate. If the Swing Bank,
in its sole discretion, elects to make the requested Swing Loan, the Swing Loan
shall be made on the date specified in the notice or the Request for Advance and
such notice or Request for Advance shall specify (i) the amount of the requested
Swing Loan, and (ii) instructions for the disbursement of the proceeds of the
requested Swing Loan. Each Swing Loan shall be subject to all the terms and
conditions applicable to Revolving Loans, except that all payments thereon shall
be payable to the Swing

 

43



--------------------------------------------------------------------------------

Bank solely for its own account. The Swing Bank shall have no duty or obligation
to make any Swing Loans hereunder. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender (or the Swing Bank
has actual knowledge) that one or more applicable conditions precedent set forth
in Section 4.2 will not be satisfied (or waived pursuant to the last sentence of
Section 4.2) on the requested Advance date. In the event the Swing Bank in its
sole and absolute discretion elects to make any requested Swing Loan, the Swing
Bank shall make the proceeds of such Swing Loan available to the Borrowers by
deposit of Dollars in same day funds by wire transfer to the Disbursement
Account. In the event that the Swing Bank informs the Administrative Agent that
it will not make the requested Advance as a Swing Loan, then such request will
be deemed a request for a Base Rate Advance under the Commitments.

(ii) The Swing Bank shall notify the Administrative Agent and each Lender no
less frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Swing Loans outstanding as of 3:00 p.m. (Atlanta, Georgia
time) as of such date and each Lender’s pro rata share (based on its Commitment
Ratio) thereof. Each Lender shall before 12:00 noon (Atlanta, Georgia time) on
the next Business Day make available to the Administrative Agent, in immediately
available funds, the amount of its pro rata share (based on its Commitment
Ratio) of such principal amount of Swing Loans outstanding. Upon such payment by
a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the principal amount of Swing Loans to the Swing Bank. Additionally, if at
any time any Swing Loans are outstanding, any of the events described in
Section 9.1(g) or 9.1(h) shall have occurred, then each Lender shall
automatically upon the occurrence of such event and without any action on the
part of the Swing Bank, the Borrowers, the Administrative Agent or the Lenders
be deemed to have purchased an undivided participation in the principal and
interest of all Swing Loans then outstanding in an amount equal to such Lender’s
Commitment Ratio of the principal and interest of all Swing Loans then
outstanding and each Lender shall, notwithstanding such Event of Default,
immediately pay to the Administrative Agent for the account of the Swing Bank in
immediately available funds, the amount of such Lender’s participation (and upon
receipt thereof, the Swing Bank shall deliver to such Lender a loan
participation certificate dated the date of receipt of such funds in such
amount). The disbursement of funds in connection with the settlement of Swing
Loans hereunder shall be subject to the terms and conditions of Section 2.2(e).

Section 2.3 Interest.

(a) On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Advances and Swing Loans. Interest on each Base Rate Advance
and each Swing Loan shall be computed for the actual number of days elapsed on
the basis of a hypothetical year of three hundred sixty (360) days and shall be
payable quarterly in arrears on the last day of each calendar quarter for the
prior calendar quarter, commencing on June 30, 2011. Interest on Base Rate
Advances and Swing Loans then outstanding shall also be due and payable on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Advance
(except Swing

 

44



--------------------------------------------------------------------------------

Loans) at the simple per annum interest rate equal to the sum of (A) the Base
Rate and (B) the Applicable Margin. Interest shall accrue and be payable on each
Swing Loan at the simple per annum interest rate equal to the Base Rate.

(ii) On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on
(x) the Payment Date for such Advance, and (y) if the Eurodollar Advance Period
for such Advance is greater than three (3) months, on the last day of each three
(3) month period prior to the Payment Date. Interest on Eurodollar Advances then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Eurodollar Advance at a rate per annum equal to the sum of
(A) the Eurodollar Basis applicable to such Eurodollar Advance and (B) the
Applicable Margin.

(iii) If No Notice of Selection of Interest Rate. If the Administrative Borrower
fails to give the Administrative Agent timely notice of its selection of a
Eurodollar Basis, or if for any reason a determination of a Eurodollar Basis for
any Advance is not timely concluded, the Base Rate shall apply to such Advance.
If the Administrative Borrower fails to elect to continue any Eurodollar Advance
then outstanding prior to the last Payment Date applicable thereto in accordance
with the provisions of Section 2.2, as applicable, the Base Rate shall apply to
such Advance commencing on and after such Payment Date.

(b) Upon an Event of Default. Immediately upon the occurrence and during the
continuance of an Event of Default, interest on the outstanding Obligations
shall accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Commitments, or (C) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

(c) Computation of Interest.

(i) In computing interest on any Advance, the date of making the Advance shall
be included and the date of payment shall be excluded; provided, however, that
if an Advance is repaid on the date that it is made, one (1) day of interest
shall be due with respect to such Advance.

(ii) With respect to the computation of interest hereunder, the application of
funds in any Blocked Account by the Administrative Agent to the Obligations
shall be deemed made on the date of receipt of such funds so long as such funds
are received prior to 2:00 p.m. (Atlanta, Georgia time), if received after 2:00
p.m. (Atlanta, Georgia time), such funds shall be deemed received on the next
Business Day.

 

45



--------------------------------------------------------------------------------

Section 2.4 Fees.

(a) Fee Letters. Each Borrower agrees, jointly and severally, to pay to the
Administrative Agent such fees as are set forth in the Fee Letters.

(b) Commitment Fee. Each Borrower agrees, jointly and severally, to pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Commitment Ratios, a commitment fee (the “Commitment Fee”) on the
difference between the average daily Revolver Utilization and the Commitments
for each day from the Agreement Date through the Maturity Date (or the date of
any earlier prepayment in full of the Obligations), at a per annum rate equal to
(i) 0.50% for any calendar quarter where the average daily Revolver Utilization
was less than or equal to 50% and (ii) 0.375% for any calendar quarter where the
average daily Revolver Utilization was greater than 50%. Such Commitment Fee
shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable in arrears on
June 30, 2011, for the immediately preceding calendar quarter and thereafter
shall be payable quarterly in arrears on the last day of each calendar quarter
thereafter for the immediately preceding calendar quarter, and if then unpaid,
on the Maturity Date with respect to the Revolving Loans (or the date of any
earlier prepayment in full of the Obligations), and shall be fully earned when
due and non-refundable when paid.

(c) Letter of Credit Fees.

(i) The Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Commitment Ratios, a commission and
arrangement fee on the stated amount of each outstanding Letter of Credit for
each day such Letter of Credit is outstanding from the Date of Issue through the
Maturity Date with respect to the Revolving Loans (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on the amount of the
Letter of Credit Obligations equal to the Applicable Margin for Eurodollar
Advances in effect from time to time. Such Letter of Credit fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable quarterly in arrears for
each calendar quarter on the first day of the immediately succeeding calendar
quarter, commencing on July 1, 2011, and if then unpaid, on the Maturity Date
with respect to the Revolving Loans (or the date of any earlier prepayment in
full of the Obligations).

(ii) The Borrowers shall also pay to the Administrative Agent, for the account
of the Issuing Bank, (A) a fee on the stated amount of each outstanding Letter
of Credit for each day such Letter of Credit is outstanding from its Date of
Issue through the expiration date of each such Letter of Credit (or the date of
any earlier prepayment in full of the Obligations) at a rate of one quarter of
one percent (0.25%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears on the last day of each
calendar quarter for the immediately preceding calendar quarter, commencing on
June 30, 2011, and, if then unpaid on the Maturity Date with respect to the
Revolving Loans (or the date of any earlier prepayment in full of the
Obligations) and (B) any reasonable and customary fees charged by the Issuing
Bank for issuance and administration of such Letters of Credit.

 

46



--------------------------------------------------------------------------------

(d) Computation and Treatment of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to the Lender
from time to time pursuant to the terms of this Agreement and the other Loan
Documents.

Section 2.5 Prepayment/Reduction of Commitment.

(a) The principal amount of any Base Rate Advance may be repaid in full or in
part at any time, without penalty or prior notice. The principal amount of any
Eurodollar Advance may be prepaid prior to the applicable Payment Date, upon
three (3) Business Days’ prior written notice to the Administrative Agent,
provided that the Borrowers shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any Funding Loss or
reasonable out-of-pocket expense incurred by the Lenders or the Administrative
Agent in connection with such prepayment, as set forth in Section 2.9. Each
notice of prepayment of any Eurodollar Advance shall be irrevocable, and each
prepayment or repayment made under this Section 2.5(a) shall include the accrued
interest on the amount so prepaid or repaid. Upon receipt of any notice of
repayment or prepayment, the Administrative Agent shall promptly notify each
Lender of the contents thereof by telephone or telecopy and of such Lender’s
portion of the repayment or prepayment. Other than with respect to amounts
required to be applied to the Loans pursuant to Section 2.6 or Section 6.11,
repayments or prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $100,000 in excess thereof. Except as
provided in Section 2.5(b), any repayment and prepayment of Advances outstanding
under the Commitments shall not reduce the Commitments. Any prepayment of the
Loans shall not affect the Borrowers’ obligation to continue to make payments
under any swap agreement (as defined in 11 U.S.C. §101), including, without
limitation, any such swap agreement that is a Lender Hedge Agreement, which
shall remain in full force and effect notwithstanding such prepayment, subject
to the terms of the applicable swap agreement.

(b) The Borrowers shall have the right, at any time and from time to time after
the Agreement Date and prior to the Maturity Date, upon at least ten
(10) Business Days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Commitments on a pro rata basis among the Lenders in accordance with their
respective Commitment Ratios; provided, that (i) any such partial reduction be
made in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in excess thereof, (ii) the Commitments may not be reduced to an
amount below the then outstanding Letter of Credit Obligations and (iii) after
giving effect to any partial reduction in the Commitments, at least $50,000,000
of the Commitments shall remain in place. As of the date of cancellation or
reduction set forth in such notice, the Commitments shall be permanently
canceled or reduced to the amount stated in the Administrative Borrower’s notice
for all purposes herein, and the Borrowers shall (A) pay to the Administrative
Agent for the account of the Lenders the amount necessary to repay in full the
principal amount of the Revolving Loans, Swing Loans and Agent Advances or
reduce the principal amount of the Revolving Loans, Swing Loans and Agent
Advances then outstanding to not more than the amount of the Commitments as so
reduced, less the then outstanding Letter of Credit Obligations, together with

 

47



--------------------------------------------------------------------------------

accrued interest on the amount so prepaid and the Commitment Fee accrued through
the date of the reduction with respect to the amount reduced, (B) reimburse the
Administrative Agent and the Lenders for any Funding Loss or reasonable
out-of-pocket expense incurred by any of them in connection with such payment as
set forth in Section 2.9 and (C) in the case of cancellation of the Commitments,
shall Collateralize all of the Letter of Credit Obligations.

Section 2.6 Repayment.

(a) The Revolving Loans. All unpaid principal and accrued interest on the
Revolving Loans shall be due and payable in full on the Maturity Date with
respect to the Revolving Loans. Notwithstanding the foregoing, however, in the
event that at any time and for any reason there shall exist an Overadvance, the
Borrowers shall pay to the Administrative Agent, on demand, an amount equal to
the Overadvance, which payment shall constitute a mandatory payment of the
Revolving Loans, Agent Advances, Swing Loans and Letter of Credit Reserve
Account, as appropriate.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

(d) The Other Obligations. In addition to the foregoing, the Borrowers hereby
promise, jointly and severally, to pay all Obligations (other than Obligations
in respect of Bank Products), including, without limitation, the principal
amount of the Loans, amounts drawn under Letters of Credit and interest and fees
on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date.

Section 2.7 Revolving Loan Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by Revolving Loan Notes. A Revolving Loan Note shall be
payable to the order of each Lender requesting such a Revolving Loan Note in
accordance with the Commitment Ratio of such Lender. Each such Revolving Loan
Note shall be issued by the Borrowers to the applicable Lender and shall be duly
executed and delivered by an Authorized Signatory of each Borrower.

(b) The Administrative Agent shall open and maintain on its books in the name of
the Borrowers a loan account with respect to the Loans and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Advance made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the
Borrowers pursuant to this Agreement and shall credit the Loan Account for each
payment which the Borrowers shall make in respect to the Obligations. The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.

 

48



--------------------------------------------------------------------------------

Section 2.8 Manner of Payment.

(a) When Payments Due.

(i) Each payment (including any prepayment) by the Borrowers on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (Atlanta, Georgia time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in Dollars in immediately available funds. Any payment received by the
Administrative Agent after 1:00 p.m. (Atlanta, Georgia time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. In the case of a payment for the
account of the Issuing Bank, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to the Issuing Bank. If the
Administrative Agent shall not have received any payment from the Borrowers as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

(ii) Except as provided in the definition of Eurodollar Advance Period, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b) No Deduction.

(i) Except as otherwise provided in this Section 2.8(b), any and all payments of
principal and interest, or of any fees or indemnity or expense reimbursements by
the Borrowers hereunder or under any other Loan Documents (the “Borrower
Payments”) shall be made without setoff or counterclaim and free and clear of
and without deduction for any and all Indemnified Taxes with respect to such
Borrower Payments. If any Borrower shall be required to deduct any Indemnified
Taxes from or in respect of any sum payable to any member of the Lender Group
hereunder or under any other Loan Document, (A) the sum payable shall be
increased by the amount (an “Additional Amount”) necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.8(b)(i)) such member of the Lender Group shall
receive an amount equal to the sum it would have received had no such deductions
been made, (B) such Borrower shall make such deductions, and (C) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

(ii) In addition, the Borrowers shall pay to the relevant Governmental Authority
in accordance with Applicable Law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document (such taxes being “Other Taxes”).

 

49



--------------------------------------------------------------------------------

(iii) The Borrowers shall indemnify the members of the Lender Group for the full
amount of Indemnified Taxes and Other Taxes with respect to Borrower Payments
paid by such Person and any reasonable attorney’s fees and expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor. If any Indemnified
Taxes or Other Taxes for which the Administrative Agent or any member of the
Lender Group has received indemnification from the Borrowers hereunder shall be
finally determined to have been incorrectly or illegally asserted and are
refunded to the Administrative Agent or such member, the Administrative Agent or
such member, as the case may be, shall promptly forward to the Borrowers any
such refunded amount (after deduction of any Indemnified Tax or Other Tax paid
or payable by any member of the Lender Group as a result of such refund), not
exceeding the increased amount paid by the Borrowers pursuant to this
Section 2.8(b).

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrowers to the relevant Governmental Authority, the
Administrative Borrower will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof or other evidence of payment
reasonably satisfactory to the Administrative Agent.

(v)

(A) Each Non-US Lender Party that is entitled to an exemption from United States
withholding tax or is subject to such withholding tax at a reduced rate under an
applicable tax treaty shall (v) on or prior to the Agreement Date, (w) on or
prior to the date such Non-US Lender Party becomes a “Non-US Lender Party”
hereunder, (x) on or prior to the date on which the most recent form or
certification previously delivered pursuant to this clause (A) expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (A) and (z) from time to time if requested by the Administrative
Agent or the Administrative Borrower (or, in the case of a Participant, the
relevant Lender, the Administrative Agent or the Administrative Borrower),
provide the Administrative Agent and the Administrative Borrower (or, in the
case of a Participant, the relevant Lender) with two properly completed and duly
executed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming exemption from US withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, US withholding tax under an income tax treaty) and/or W-8IMY
(together with appropriate forms, certifications and supporting statements) or
any successor forms, (B) in the case of a Non-US Lender Party claiming exemption
under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption
from US withholding tax under the portfolio interest exemption) or any successor
form and a certificate in substantially the form of Exhibit

 

50



--------------------------------------------------------------------------------

2.8(b) certifying that such Non-US Lender Party is not (1) a “bank” as described
in Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any of
the Borrower Parties as described in Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” related to any Borrower Party as described in
Section 881(c)(3)(C) of the Code, or (C) any other applicable document
prescribed by any applicable Requirement of Law certifying as to the entitlement
of such Non-US Lender Party to any applicable exemption from United States or
any other withholding tax or reduced rate with respect to all payments to be
made to such Non-US Lender Party under the Loan Documents. Unless the
Administrative Agent and the Administrative Borrower have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-US Lender Party are not subject to US withholding tax
or are subject to such tax at a rate reduced by an applicable tax treaty, the
Borrower Parties and the Administrative Agent shall withhold amounts required to
be withheld by any applicable Requirement of Law from such payments.

(B) Each US Lender Party shall (v) on or prior to the Agreement Date, (w) on or
prior to the date such US Lender Party becomes a “US Lender Party” hereunder,
(x) on or prior to the date on which the most recent form or certification
previously delivered pursuant to this clause (B) expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (B) and
(z) from time to time if requested by the Administrative Agent or the
Administrative Borrower (or, in the case of a Participant, the relevant Lender,
the Administrative Agent or the Administrative Borrower) provide the
Administrative Agent and the Administrative Borrower (or, in the case of a
Participant, the relevant Lender) with two properly completed and duly executed
originals of (i) Form W-9 (certifying that such US Lender Party is entitled to a
complete exemption from US backup withholding tax on payments pursuant to the
Loan Documents) or any successor form (similarly certifying) or (ii) any other
applicable document prescribed by any applicable Requirement of Law certifying
as to the entitlement of such US Lender Party to any applicable exemption from
United States or any other withholding tax or reduced rate with respect to all
payments to be made to such US Lender Party under the Loan Documents.

(C) If a payment made to a Non-US Lender Party would be subject to United States
federal withholding tax imposed by FATCA if such Non-US Lender Party fails to
comply with the applicable reporting requirements of FATCA, such Non-US Lender
Party shall deliver to the Administrative Agent and the Administrative Borrower
any documentation under any Requirement of Law or as reasonably requested by the
Administrative Agent or the Administrative Borrower sufficient for the
Administrative Agent or the Administrative Borrower to comply with their
respective obligations under FATCA and to determine that such Non-US Lender
Party has complied with such applicable reporting requirements.

(vi) The Borrowers shall not be required to indemnify any member of the Lender
Group, or to pay any Additional Amounts to such member of the Lender Group
pursuant to Section 2.8(b)(i) or 2.8(b)(iii) to the extent that (A) the
obligation to withhold amounts with respect to United States Federal, state or
local withholding tax existed on the date

 

51



--------------------------------------------------------------------------------

such member of the Lender Group became a party to this Agreement (or, in the
case of a transferee, on the effective date of the Assignment and Acceptance
pursuant to which such transferee became a member of the Lender Group) or, with
respect to payments to a new lending office, the date such member of the Lender
Group designated such new lending office; provided, however, that this clause
(A) shall not apply to any member of the Lender Group that became a member of
the Lender Group or new lending office that became a new lending office as a
result of an assignment or designation made at the request of the Administrative
Borrower; and provided further, however, that this clause (A) shall not apply to
the extent the indemnity payment or Additional Amounts, if any, that any member
of the Lender Group through a new lending office would be entitled to receive
(without regard to this clause (A)) do not exceed the indemnity payment or
Additional Amounts that the Person making the assignment or transfer to such
member of the Lender Group making the designation of such new lending office
would have been entitled to receive in the absence of such assignment, transfer
or designation or (B) the obligation to pay such Additional Amounts or such
indemnity payments would not have arisen but for a failure by such member of the
Lender Group to comply with the provisions of Section 2.8(b)(v).

(vii) If any member of the Lender Group determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has received an indemnity payment or Additional Amounts pursuant to this
Section 2.8, such Person shall pay over such refund to the Borrowers (but only
to the extent of indemnity payments made, or Additional Amounts paid, by the
Borrowers under this Section 2.8 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of such Person, agree to repay the amount paid over
to the Borrowers (plus any penalties, interest and other charges imposed by the
relevant Government Authority) to such Person in the event such Person is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.8(b)(vii), in no event will such
Person be required to pay any amount to the Borrowers pursuant to this
Section 2.8(b)(vii), if the payment would place such Person in a less favorable
net after-tax position than such Person would have been in if such indemnity
payments or Additional Amounts giving rise to such refunds had never been paid.
Nothing contained in this Section 2.8(b) shall require any member of the Lender
Group to make available to the Borrowers any of its tax returns (or any other
information) that it deems confidential or proprietary.

(viii) Each member of the Lender Group shall indemnify the Borrowers for the
full amount of Excluded Taxes of such Person with respect to Borrower Payments
paid to such Person, and any reasonable and documented attorneys’ fees and
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally asserted by the relevant Governmental Authority,
but only to the extent the Administrative Agent has not already indemnified the
Borrowers for such amounts. A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by the
Administrative Borrower, absent manifest error, shall be final, conclusive and
binding for all purposes. Each member of the Lender Group hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such member of the Lender Group pursuant to any of

 

52



--------------------------------------------------------------------------------

the Loan Documents. If any Excluded Taxes for which any Borrower has received
indemnification from a member of the Lender Group hereunder shall be finally
determined to have been incorrectly or illegally asserted and are refunded to
such Borrower, such Borrower shall promptly forward to such member of the Lender
Group any such refunded amount (after deduction of any Tax paid or payable by
such Borrower as a result of such refund), not exceeding the increased amount
paid by such member of the Lender Group pursuant to this Section 2.8(b)(viii).

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses (including losses of anticipated profits) or reasonable and
documented out-of-pocket expenses in connection with (a) failure by the
Borrowers to borrow or continue any Eurodollar Advance, or convert any Advance
to a Eurodollar Advance, in each case, after having given notice of their
intention to do so in accordance with Section 2.2 (whether by reason of the
election of the Borrowers not to proceed or the non-fulfillment of any of the
conditions set forth in this Agreement), or (b) prepayment of any Eurodollar
Advance in whole or in part for any reason or (c) failure by the Borrowers to
prepay any Eurodollar Advance after giving notice of its intention to prepay
such Advance, each Borrower agrees, jointly and severally, to pay to such
Lender, within ten (10) days of receipt of an invoice and such Lender’s demand
therefor, an amount sufficient to compensate such Lender for all such Funding
Losses and reasonable out-of-pocket expenses. Such Lender’s good faith
determination of the amount of such Funding Losses and reasonable out-of-pocket
expenses, absent manifest error, shall be binding and conclusive. Losses subject
to reimbursement hereunder shall include, without limitation, expenses incurred
by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be, and any lost profit of such Lender or any participant
of such Lender over the remainder of the Eurodollar Advance Period for such
prepaid Advance. For purposes of calculating amounts payable to a Lender under
this paragraph, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance with respect to the Revolving Loans from the Lenders
under this Agreement shall be made pro rata on the basis of their respective
Commitment Ratios.

(b) Payments. Each payment and prepayment of the principal of the Revolving
Loans and each payment of interest on the Revolving Loans received from the
Borrowers shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts thereof outstanding
immediately prior to such payment or prepayment (except in cases when a Lender’s
right to receive payments is restricted pursuant to Section 2.2(e)). If any
Lender shall obtain any payment (whether involuntary, through the exercise of
any right of set-off or otherwise) on account of the Loans (other than (x) any
payment

 

53



--------------------------------------------------------------------------------

received by a Lender as consideration for the assignment of a sale of a
participation in any of its Loans to any assignee or Participant or (y) as
otherwise expressly provided elsewhere herein) in excess of its ratable share of
Loans under its Aggregate Commitment Ratio (or in violation of any restriction
set forth in Section 2.2(e)), such Lender shall forthwith purchase from the
other Lenders such participation in the Loans made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery without interest thereon unless
the Lender obligated to repay such amount is required to pay interest. Each
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

Section 2.11 Application of Payments.

(a) Payments Prior to Event of Default. At all times during which an Event of
Default has not occurred and is continuing, all amounts received by the
Administrative Agent from the Borrowers (except when the balance of the Swing
Loans and the Agent Advances then outstanding is greater than zero, other than
payments specifically earmarked for application to certain principal, interest,
fees or expenses hereunder), shall be distributed by the Administrative Agent in
the following order of priority:

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) of the Administrative
Agent incurred by the Administrative Agent in connection with the enforcement of
the rights of the Lender Group under the Loan Documents, (ii) out-of-pocket
costs and expenses (including reasonable and documented attorneys’ fees) of the
Co-Collateral Agents incurred by the Co-Collateral Agents in connection with
their duties under the Loan Documents, and (iii) any Agent Advances made by the
Administrative Agent under or pursuant to the terms of the Loan Documents and
interest accrued thereon;

SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank, the Swing Bank or any Co-Collateral
Agent hereunder or under any other Loan Documents;

THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, pro rata, to the payment of principal then due and payable on the
Revolving Loans;

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and

 

54



--------------------------------------------------------------------------------

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable.

(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) of the Administrative
Agent incurred in connection with the enforcement of the rights of the Lender
Group under the Loan Documents, (ii) out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees) of the Co-Collateral Agents incurred
by the Co-Collateral Agents in connection with their duties under the Loan
Documents, and (iii) any Agent Advances made by the Administrative Agent under
or pursuant to the terms of the Loan Documents (including any costs incurred in
connection with the sale or disposition of any Collateral);

SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank, the Swing Bank, or any Co-Collateral Agent hereunder or under any
other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including reasonable
and documented attorneys’ fees) of the Lenders incurred in connection with the
enforcement of their respective rights under the Loan Documents;

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then outstanding
and (iii) any Obligation arising in respect of any Bank Products for which Bank
Product Reserves have been established;

SEVENTH, to the payment of any Obligation arising in respect of other Bank
Products;

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

NINTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

 

55



--------------------------------------------------------------------------------

Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers to replace certain Funded Debt, to fund transaction costs, to fund
future acquisitions permitted hereunder, to provide for working capital and for
general corporate purposes.

Section 2.13 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Borrowers and shall be secured by the
Administrative Agent’s security interest (on behalf of, and for the benefit of,
the Lender Group) and Lien upon all of the Collateral, and by all other security
interests and Liens heretofore, now or at any time hereafter granted by any
Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.14 Maximum Rate of Interest. The Borrowers and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrowers for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrowers and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrowers and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers
are and shall be liable only for the payment of such maximum amount as allowed
by law, and payment received from the Borrowers in excess of such legal maximum
amount, whenever received, shall be applied to reduce the principal balance of
the Revolving Loans to the extent of such excess.

Section 2.15 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.15(c) below, hereby agrees to issue one or more Letters of
Credit up to an aggregate face amount equal to the Letter of Credit Commitment;
provided, however, that, except as described in the last sentence of
Section 4.3, the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 4.3 have been
satisfied. Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier to occur of (A) the date thirty (30) days
prior to the Maturity Date with respect to the Revolving Loan, and (B) three
hundred sixty (360) days after its date of issuance (but may contain

 

56



--------------------------------------------------------------------------------

provisions for automatic renewal provided that no Default or Event of Default
exists on the renewal date or would be caused by such renewal and provided no
such renewal shall extend beyond the date thirty (30) days prior to the Maturity
Date with respect to the Revolving Loans). The Issuing Bank shall not at any
time be obligated to issue, or cause to be issued, any Letter of Credit if such
issuance would (x) cause the aggregate amount of all Letter of Credit
Obligations then outstanding to exceed the Available Letter of Credit Amount as
of such date of determination or (y) conflict with, or cause the Issuing Bank to
exceed any limits imposed by, any Applicable Law.

(b) The Administrative Borrower may from time to time request that the Issuing
Bank issue a Letter of Credit. The Administrative Borrower shall execute and
deliver to the Administrative Agent and the Issuing Bank a Request for Issuance
of Letter of Credit for each Letter of Credit to be issued by the Issuing Bank,
not later than 11:00 a.m. (Atlanta, Georgia time) on the third (3rd) Business
Day preceding the date on which the requested Letter of Credit is to be issued,
or such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 4.3 or waiver of such conditions pursuant to the last sentence of
Section 4.3, the Issuing Bank shall process such Request for Issuance of Letter
of Credit and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby. The
Issuing Bank shall furnish a copy of such Letter of Credit to the Administrative
Borrower and the Administrative Agent following the issuance thereof. In
addition to the fees payable pursuant to Section 2.4(c)(ii), the Borrowers shall
pay or reimburse the Issuing Bank for normal and customary costs and expenses
incurred by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering the Letters of Credit.

(c) Immediately upon the issuance by the Issuing Bank of a Letter of Credit and
in accordance with the terms and conditions of this Agreement, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Commitment Ratio, in such Letter
of Credit and the obligations of the Borrowers with respect thereto (including,
without limitation, all Letter of Credit Obligations with respect thereto). The
Issuing Bank shall promptly notify the Administrative Agent of any draw under a
Letter of Credit. At such time as the Administrative Agent shall be notified by
the Issuing Bank that the beneficiary under any Letter of Credit has drawn on
the same, the Administrative Agent shall promptly notify the Administrative
Borrower and the Swing Bank (or, at its option, all Lenders), by telephone or
telecopy, of the amount of the draw and, in the case of each Lender, such
Lender’s portion of such draw amount as calculated in accordance with its
Commitment Ratio.

(d) Each Borrower hereby agrees, jointly and severally, to immediately reimburse
the Issuing Bank for amounts paid by the Issuing Bank in respect of draws under
each Letter of Credit. In order to facilitate such repayment, each Borrower
hereby irrevocably requests the Lenders, and the Lenders hereby severally agree,
on the terms and conditions of this Agreement (other than as provided in Article
2 with respect to the amounts of, the timing of requests for, and the repayment
of Advances hereunder and in Article 4 with respect to

 

57



--------------------------------------------------------------------------------

conditions precedent to Advances hereunder), with respect to any drawing under a
Letter of Credit, to make a Base Rate Advance on each day on which a draw is
made under any Letter of Credit and in the amount of such draw, and to pay the
proceeds of such Advance directly to the Issuing Bank to reimburse the Issuing
Bank for the amount paid by it upon such draw. Each Lender shall pay its share
of such Base Rate Advance by paying its portion of such Advance to the
Administrative Agent in accordance with Section 2.2(e) and its Commitment Ratio,
without reduction for any set-off or counterclaim of any nature whatsoever and
regardless of whether any Default or Event of Default exists or would be caused
thereby. The disbursement of funds in connection with a draw under a Letter of
Credit pursuant to this Section 2.15 shall be subject to the terms and
conditions of Section 2.2(e). The obligation of each Lender to make payments to
the Administrative Agent, for the account of the Issuing Bank, in accordance
with this Section 2.15 shall be absolute and unconditional, and no Lender shall
be relieved of its obligations to make such payments by reason of noncompliance
by any other Person with the terms of the Letter of Credit or for any other
reason (other than the gross negligence or willful misconduct of the Issuing
Bank in paying such Letter of Credit, as determined by a final non-appealable
judgment of a court of competent jurisdiction). The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the other
Lenders. Any overdue amounts payable by the Lenders to the Issuing Bank in
respect of a draw under any Letter of Credit shall bear interest, payable on
demand, (x) for the first two (2) Business Days, at the Federal Funds Rate, and
(y) thereafter, at the Base Rate. Notwithstanding the foregoing, at the request
of the Administrative Agent, the Swing Bank may, at its option and subject to
the conditions set forth in Section 2.2(g) other than the condition that the
applicable conditions precedent set forth in Article 4 be satisfied, make Swing
Loans to reimburse the Issuing Bank for amounts drawn under Letters of Credit.

(e) Each Borrower agrees that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Commitments
and shall be payable and bear interest in accordance with all other Base Rate
Advances of Revolving Loans.

(f) Each Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrowers as between the
Borrowers and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrowers. The obligation of the Borrowers to reimburse the
Issuing Bank for a drawing under any Letter of Credit or the Lenders for
Advances made by them to the Issuing Bank on account of draws made under the
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever (except if arising from the gross negligence or willful
misconduct on the part of such Issuing Bank as determined by a final
non-appealable judgment of a court of competent jurisdiction), including,
without limitation, the following circumstances:

(i) Any lack of validity or enforceability of any Loan Document;

 

58



--------------------------------------------------------------------------------

(ii) Any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

(iii) Any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v) Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) The insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) Any breach of any agreement between any Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii) Any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix) Any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code;

(x) Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi) Any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii) Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

59



--------------------------------------------------------------------------------

(g) The Borrowers will indemnify and hold harmless each Indemnified Person from
and against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable and documented attorneys’ fees)
which may be imposed on, incurred by or asserted against such Indemnified Person
in any way relating to or arising out of the issuance of a Letter of Credit,
except that the Borrowers shall not be liable to an Indemnified Person for any
portion of such claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
either (i) lawsuits or legal proceedings brought by one Indemnified Person
against another Indemnified Persons and to which no Borrower Party is a party or
(ii) the gross negligence or willful misconduct of such Indemnified Person as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This Section 2.15(g) shall survive termination of this Agreement.

(h) Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrowers) for its pro rata share (based on such Lender’s
Commitment Ratio) of any and all reasonable and documented out-of-pocket costs,
expenses (including reasonable legal fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, any Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrowers shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Commitment
Ratio) of such expenses within ten (10) days from the date of the Issuing Bank’s
notice to the Lenders of the Borrowers’ failure to pay; provided, however, that
if the Borrowers shall thereafter pay such expenses, the Issuing Bank will repay
to each Lender the amounts received from such Lender hereunder.

(i) Unless otherwise expressly agreed to by the Issuing Bank and the Borrowers
when a Letter of Credit is issued and subject to Applicable Laws, (i) each
Standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each Commercial Letter of Credit shall be governed
by the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, as the same may be
amended from time to time, and (iii) in both cases, to the extent not
inconsistent therewith, the governing law of this Agreement set forth in
Section 11.7.

Section 2.16 Bank Products. Any Borrower Party may request and any Lender may,
in its sole and absolute discretion, arrange for such Borrower Party to obtain
from such Lender or any Affiliate of such Lender, Bank Products although no
Borrower Party is required to do so. If any Bank Products are provided by an
Affiliate of any Lender, the Borrower Parties agree to indemnify and hold the
Lender Group, or any of them, harmless from any and all costs and obligations
now or hereafter incurred by the Lender Group, or any of them, which arise from
any indemnity given by such Lender to any of its Affiliates, as applicable,
related to such Bank Products, except that the Borrowers shall not be liable
pursuant to the foregoing for any costs or obligations resulting from either
(i) suits between such indemnified parties to which no Borrower Party is party
or (ii) the gross negligence or willful misconduct of any such indemnified party
as

 

60



--------------------------------------------------------------------------------

determined by a final non-appealable judgment of a court of competent
jurisdiction; provided, however, nothing contained in this Agreement is intended
to limit the Borrower Parties’ rights, with respect to such Lender or any of its
Affiliates, as applicable, if any, which arise as a result of the execution of
documents by and between the Borrower Parties and such Person which relate to
any Bank Products. The agreement contained in this Section shall survive
termination of this Agreement. The Borrower Parties acknowledge and agree that
the obtaining of Bank Products from any Lender or its Affiliates (a) is in the
sole and absolute discretion of such Lender or such Affiliates, and (b) is
subject to all rules and regulations of such Lender or such Affiliates. Each
provider of Bank Products shall provide, and by entering into any arrangement
for Bank Products shall be bound to and shall in fact provide, to the
Co-Collateral Agents periodic summary reports of all Lender Hedge Agreements
then outstanding to them, any other Obligations with respect to Bank Products
then outstanding to them for which a Bank Product Reserve has been established
and, if written request is made by a Co-Collateral Agent to such Bank Product
provider, any other Obligations with respect to Bank Products then outstanding
to them, whether or not a Bank Product Reserve has been established with respect
thereto, in each case including the amounts and termination values thereof,
within seven (7) Business Days of the end of each calendar month (or more
frequently as reasonably required by the Co-Collateral Agents).

Section 2.17 Additional Increase of Commitments; Additional Lenders.

(a) Increase of the Commitments.

(i) So long as no Event of Default has occurred and is continuing, the
Administrative Borrower may request the right to effectuate increases in the
Commitments (any such increase, a “Commitment Increase”), by an aggregate
additional amount of up to $175,000,000 for all such Commitment Increases (the
“Commitment Increase Cap”), during the term of this Agreement by delivering a
Notice of Requested Commitment Increase to the Administrative Agent, provided
that, in each case: (A) each Commitment Increase shall be in minimum increments
of $20,000,000; (B) the proposed Commitment Increase shall have been consented
to in writing by the Administrative Agent (such consent not to be unreasonably
withheld), each Lender who is increasing its portion of the applicable
Commitment and any other bank or financial institution acceptable to the
Borrowers and the Administrative Agent that has agreed to become a Lender in
respect of all or a portion of the Commitment Increase, if any (a “New Lender”);
(C) the proposed Commitment Increase, together with any prior Commitment
Increases, shall not exceed the Commitment Increase Cap and (D) each Lender
(determined before giving effect to such Commitment Increase), shall have been
given written notice at least fifteen (15) days prior to the requested date of
the proposed Commitment Increase, before and during which time no potential New
Lender shall be solicited for purposes of the Commitment Increase and only if,
upon the expiration of such fifteen (15) day period, the amount of the proposed
Commitment Increase remains in excess of the commitments provided by the Lenders
(determined before giving effect to such Commitment Increase), may the Borrowers
be permitted to solicit potential New Lenders. Each Notice of Requested
Commitment Increase shall specify: (1) the amount of the proposed Commitment
Increase and (2) the requested date of the proposed Commitment Increase (which
shall be at least thirty (30) days from the date of delivery of the Notice of
Requested Commitment Increase). Each Notice of Requested Commitment Increase
shall be binding on all Borrower Parties. Upon the effective date of any
Commitment Increase, the Administrative Borrower shall deliver to the
Administrative Agent a certificate of the chief

 

61



--------------------------------------------------------------------------------

financial officer of the Administrative Borrower certifying that (1) the
Borrower Parties are, and will be on a Pro Forma Basis after giving effect to
the Commitment Increase, in compliance with each Financial Covenant, (2) no
Default or Event of Default then exists or would be caused thereby and (3) all
of the other conditions precedent in Section 4.2 shall have been met. No
Commitment Increase shall be effective until the Administrative Agent shall have
received amendments to this Agreement and the other Loan Documents, commitments
of Lenders or New Lenders in an aggregate amount equal to such Commitment
Increase, Lender Agreements for each Lender or New Lender committing to such
Commitment Increase, any upfront fees to be paid to the Lenders committing to
such Commitment Increase, and, if requested, opinion letters, Revolving Loan
Notes and such other agreements, documents and instruments requested by and
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
evidencing and setting forth the conditions of such Commitment Increase.

(ii) If the Administrative Agent approves a proposed Commitment Increase, the
Administrative Agent shall deliver a copy of the Notice of Requested Commitment
Increase relating thereto to each Lender, together with a statement as to the
amount of the Yield Adjustment Margin (if any). No Lender (or any successor
thereto) shall have any obligation to increase its portion of the applicable
Commitment or its other obligations under this Agreement or the other Loan
Documents, and any decision by a Lender to increase its portion of the
applicable Commitment shall be made in its sole discretion independently from
any other Lender. If the Administrative Agent receives commitments from the
Lenders or the New Lenders in excess of the amount of the proposed Commitment
Increase, the Administrative Agent shall have the right, in its sole discretion,
to reduce and reallocate (within the minimum and maximum amounts specified by
each such Lender or New Lender in its notice to the Administrative Agent), in
consultation with the Administrative Borrower, the shares of such Commitment
Increase of the Lenders or New Lenders willing to fund the proposed Commitment
Increase so that the total committed shares of the proposed Commitment Increase
equals the proposed Commitment Increase; provided however, in no event shall any
Lender’s requested portion of any such proposed Commitment Increase (determined
before giving effect to such Commitment Increase) be reduced to a level such
that such Lender’s allocation is less than its pro rata share in accordance with
its respective Commitment Ratio (as determined immediately prior to giving
effect to such Commitment Increase) so long as such Lender’s requested portion
of any such proposed Commitment Increase (determined before giving effect to
such Commitment Increase) is equal to or greater to their pro rata portion of
the Commitments (determined after giving effect to such Commitment Increase).
The Administrative Agent shall notify each New Lender whether its proposed share
of the proposed Commitment Increase has been accepted and, if so, the amount of
its share of such Commitment Increase, and such Lender shall thereafter execute
and deliver a Lender Agreement with respect to its respective share of such
Commitment Increase.

(iii) Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.17(a)(i) shall not
require the consent of any Lender other than those Lenders, if any, which have
agreed to increase their Commitments in connection with such Commitment Increase
and shall not constitute an amendment, modification or waiver that is subject to
Section 11.12 and shall be effective as of the later of (a) the date specified
in the applicable Notice of Requested Commitment Increase

 

62



--------------------------------------------------------------------------------

and (b) the date upon which the foregoing conditions shall have been satisfied
or waived by the Administrative Agent and the Lenders which have agreed to
increase their Commitments, or by the requisite Lenders in accordance with
Section 11.12 in the case of a waiver of an Event of Default, as applicable.

(b) Effect of Commitment Increase. After giving effect to any Commitment
Increase, the outstanding Revolving Loans may not be held pro rata in accordance
with the new Commitment. In order to remedy the foregoing, on the effective date
of each Commitment Increase, the Lenders (including any New Lenders) shall
reallocate the Revolving Loans owed to them among themselves so that, after
giving effect thereto, the Revolving Loans will be held by the Lenders
(including any New Lenders) on a pro rata basis in accordance with their
respective Commitment Ratios (after giving effect to such Commitment Increase).
Each Lender agrees to wire immediately available funds to the Administrative
Agent in accordance with this Agreement as may be required by the Administrative
Agent in connection with the foregoing. Notwithstanding the provisions of
Section 11.5, the reallocations so made by each Lender whose Commitment Ratio
has increased shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Commitment Ratio have decreased
and shall not be considered an assignment for purposes of Section 11.5.

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment Fees shall cease to accrue on the portion of the Commitments
held by such Lender so long as it is a Defaulting Lender (except to the extent
it is payable to the Issuing Bank pursuant to clause (b)(iv) below);

(b) if any Swing Loans or Letter of Credit Obligations exist at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Loans and Letter of Credit Obligations shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitment Ratio but only to the extent the Aggregate Revolving
Credit Obligations held by of all non-Defaulting Lenders’ plus the Commitment
Ratio of such Defaulting Lender’s Swing Loan and Letter of Credit Obligations
does not exceed the portion of the Commitments held by the non-Defaulting
Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Defaulting Lender’s pro rata
share of the Swing Loan and (y) second, cash collateralize such Defaulting
Lender’s pro rata share of the Letter of Credit Obligations (after giving effect
to any partial reallocation pursuant to clause (i) above) in an amount equal to
one hundred five percent (105%) of the Letter of Credit Obligations for so long
as such Letter of Credit Obligations are outstanding;

 

63



--------------------------------------------------------------------------------

(iii) if any portion of such Defaulting Lender’s Letter of Credit Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
Letter of Credit fees under Section 2.4(c) with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Commitment
Ratio;

(iv) if any portion of such Defaulting Lender’s pro rata share of the Letter of
Credit Obligations is neither cash collateralized nor reallocated pursuant to
this Section 2.18(b), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, the Commitment Fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such Letter of Credit
Obligations) and the Letter of Credit fee under Section 2.4(c) payable with
respect to such Defaulting Lender’s Letter of Credit Obligations shall be
payable to the Issuing Bank until such Letter of Credit Obligations are cash
collateralized and/or reallocated in accordance herewith; and

(v) so long as any Lender is a Defaulting Lender, the Swing Bank shall not be
required to fund any Swing Loan and the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateralized in accordance with this Section 2.18(b), and
participations in any such newly issued or increased Letter of Credit or newly
made Swing Loan shall be allocated among non-Defaulting Lenders in accordance
with their respective Commitment Ratio (and Defaulting Lenders shall not
participate therein); and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any Applicable Law, be applied at
such time or times as may be determined by the Administrative Agent (i) first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swing Bank
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Loan or Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Administrative
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Letter of Credit Obligations in respect of Letters of Credit which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.3 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Letter of Credit Obligations
owed to,

 

64



--------------------------------------------------------------------------------

all non-Defaulting Lenders, based on their Commitment Ratio, prior to being
applied to the prepayment of any Loans, or Letter of Credit Obligations owed to,
any Defaulting Lender.

In the event that the Administrative Agent, the Borrowers, the Issuing Bank or
the Swing Bank, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s portion of the
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Commitment Ratio. The rights and remedies against a Defaulting Lender under this
Section 2.18 are in addition to other rights and remedies that Borrowers, the
Administrative Agent, the Issuing Bank, the Swing Bank and the non-Defaulting
Lenders may have against such Defaulting Lender. The arrangements permitted or
required by this Section 2.18 shall be permitted under this Agreement,
notwithstanding any limitation on Liens or the pro rata sharing provisions or
otherwise.

ARTICLE 3.

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby guarantees to the Administrative Agent, for the
benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest thereon (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any Insolvency Proceedings, whether or not such interest
accrues or is recoverable against the Borrowers after the filing of such
petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus reasonable and documented attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, until all of the Letter of Credit Obligations have been
Collateralized) and the Commitments shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), including,
without limitation, any lack of capacity by the Borrowers, or any of them,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty

 

65



--------------------------------------------------------------------------------

or the obligations of the Guarantors under this Guaranty or the obligations of
any other Person or party (including, without limitation, the Borrowers)
relating to this Guaranty or the obligations of any of the Guarantors under this
Guaranty or otherwise with respect to the Obligations in any action or
proceeding brought by the Administrative Agent or any other member of the Lender
Group to collect the Obligations or any portion thereof, or to enforce the
obligations of any of the Guarantors under this Guaranty.

(d) The Lender Group, or any of them, may from time to time, without exonerating
or releasing any Guarantor in any way under this Guaranty, (i) take such further
or other security or securities for the Obligations or any part thereof as they
may deem proper, or (ii) release, discharge, abandon or otherwise deal with or
fail to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, extend, accelerate or waive in any manner any
of the provisions, terms, or conditions of the Loan Documents, all as they may
consider expedient or appropriate in their sole discretion. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrowers, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

(f) The Lender Group, or any of them, may, without demand or notice of any kind
upon or to any Guarantor, at any time or from time to time when any amount shall
be due and payable hereunder by any Guarantor following and during the
continuance of an Event of Default, if the Borrowers shall not have timely paid
any of the Obligations (or in the case of

 

66



--------------------------------------------------------------------------------

Letter of Credit Obligations, Collateralized all of the Letter of Credit
Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose. If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against any
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full of the Obligations to the satisfaction of the Lender Group.

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h) Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrowers to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against any Borrower, or any
other Borrower or any such other guarantor or surety, and the Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing, and
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower. Until the Obligations shall have been paid in full in
cash (or in the case of the Letter of Credit Obligations, all of the Letter of
Credit Obligations shall have been Collateralized), each Guarantor hereby
absolutely, unconditionally and irrevocably expressly subordinates to the prior
payment of the Obligations, except to the extent such subordination would be
expressly prohibited by Applicable Law, all rights of subrogation,
indemnification, contribution and reimbursement from any Borrower for amounts
paid hereunder and any benefit of, or right to participate in, any collateral or
security now or

 

67



--------------------------------------------------------------------------------

hereinafter held by the Lender Group, or any of them, in respect of the
Obligations. If a claim is ever made upon any member of the Lender Group for the
repayment or recovery of any amount or amounts received by such Person in
payment of any of the Obligations and such Person repays all or part of such
amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k) This Guaranty is a guaranty of payment and not of collection. The Guarantors
hereby guaranty the Obligations under this Guaranty as primary obligors thereof
and not merely as sureties. In the event the Administrative Agent makes a demand
upon any Guarantor in accordance with the terms of this Guaranty, such Guarantor
shall be held and bound to the Administrative Agent directly as debtor in
respect of the payment of the amounts hereby guaranteed. All costs and expenses,
including, without limitation, reasonable and documented attorneys’ fees and
expenses, incurred by the Administrative Agent in obtaining performance of or
collecting payments due under this Guaranty shall be deemed part of the
Obligations guaranteed hereby.

(l) Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of a Borrower. Each Guarantor expressly represents and acknowledges
that any financial accommodations by the Lender Group to the Borrowers,
including, without limitation, the extension of credit, are and will be of
direct interest, benefit and advantage to such Guarantor.

(m) Each Guarantor shall be entitled to subrogation and contribution rights from
and against the Borrowers to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loans advanced directly
to, or other Obligations

 

68



--------------------------------------------------------------------------------

incurred directly by, such Guarantor or as otherwise available under Applicable
Law; provided, however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 3.1 and
Section 13.5. The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.
Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, nor shall proceed or seek
recourse against or with respect to any property or asset of, any Borrower, any
other Guarantor or any other guarantor (including after payment in full of the
Obligations), if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Equity Interests of
any Borrower, any other Guarantor or any other guarantor whether pursuant to the
Security Agreement or otherwise.

Section 3.2 Special Provisions Applicable to Subsidiary Guarantors.

(a) Pursuant to Section 6.16 of this Agreement, any new Domestic Subsidiary of
any Borrower is required to enter into this Agreement by executing and
delivering to the Administrative Agent a Guaranty Supplement. Upon the execution
and delivery of a Guaranty Supplement by such new Domestic Subsidiary, such
Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder with
the same force and effect as if originally named as a Guarantor or Borrower
Party herein. The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other applicable
Loan Document shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Initial Advance. The effectiveness of this
Agreement, the obligations of the Lenders to undertake the Commitments and to
make the initial Advance hereunder, and the obligation of the Issuing Bank to
issue (or arrange for the issuance of) any initial Letter of Credit hereunder,
are subject to the prior fulfillment of each of the following conditions:

(a) The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Lender Group (and the delivery to
the Administrative Agent of the duly executed and effective signature pages for
a Lender shall be deemed conclusive evidence of such Lender’s satisfaction of
the following conditions):

(i) This duly executed Agreement and all other Loan Documents to be dated as of
the Agreement Date;

 

69



--------------------------------------------------------------------------------

(ii) A duly executed Revolving Loan Note to the order of each Lender requesting
a Revolving Loan Note, in the amount of such Lender’s Commitment;

(iii) The Security Agreement duly executed by the Borrower Parties, together
with UCC financing statements related thereto, and all original Collateral (if
any) to be delivered to the Administrative Agent pursuant to the Security
Agreement;

(iv) The duly executed Blocked Account Agreements required by Section 6.11;

(v) The legal opinion of (i) Morgan, Lewis & Bockius LLP, counsel to the
Borrower Parties, and (ii) such other local counsel, as applicable, opinions as
may be requested by the Administrative Agent; provided, however, that such
opinions may be allocated between outside counsel and in-house counsel in a
manner acceptable to each of the Administrative Agent and the Borrower;

(vi) With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the certificate of incorporation or
formation of such Person certified to be true, complete and correct by the
Secretary of State, or the equivalent, of the jurisdiction of such Person’s
incorporation or formation, (B) a true, complete and correct copy of the
By-Laws, partnership agreement or operating agreement of such Person, (C) a
true, complete and correct copy of the resolutions of such Person (or its
general partner, members or manager, as applicable) authorizing the execution,
delivery and performance by such Person of the Loan Documents and, with respect
to Borrowers, authorizing the borrowings hereunder, and (D) certificates of good
standing from such Person’s jurisdiction of formation, dated within 15 days of
the Agreement Date, and each other jurisdiction in which such Person does
business, dated within 30 days of the Agreement Date;

(vii) Parent and its Subsidiaries (a) projected financial statements for the
remainder of fiscal year 2011, including its income statement, balance sheet,
statement of cash flows and Availability forecast, on a quarter by quarter
basis, and (b) projected financial statements, including income statement,
balance sheet and statement of cash flows, for fiscal year 2012 on an annual
basis;

(viii) Certificates of insurance and additional insured and loss payee (as
applicable) endorsements with respect to the Borrower Parties and certified
copies of all insurance policies of the Borrower Parties, in each case, meeting
the requirements of Section 6.5;

(ix) Pay-off and release letters, termination statements, canceled mortgages and
the like required by the Administrative Agent in connection with the removal of
any Liens and Funded Debt not permitted as of the Agreement Date by this
Agreement and, without limitation, termination of the Existing Facility;

 

70



--------------------------------------------------------------------------------

(x) Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

(xi) Evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens);

(xii) Payment of all fees and expenses payable to the Administrative Agent, the
Affiliates of the Administrative Agent, the Co-Collateral Agents and the Lenders
in connection with the execution and delivery of this Agreement, including,
without limitation, fees and expenses of counsel to the Administrative Agent;

(xiii) A solvency certificate executed by an Authorized Signatory of the
Administrative Borrower regarding the solvency and financial condition of the
Borrower Parties, after giving effect to the transactions contemplated herein
including the initial Advance and, if any, the issuance of the initial Letter of
Credit hereunder;

(xiv) A customary closing certificate executed by an Authorized Signatory of the
Borrower Parties;

(xv) A Borrowing Base Certificate dated as of the Agreement Date, reflecting the
status as of May 1, 2011, which shall demonstrate, after giving effect to the
transactions occurring on the Agreement Date and the making of the initial
Advances and issuance of the initial Letters of Credit hereunder, Availability
is equal to or greater than $50,000,000; and

(xvi) A duly executed Request for Advance for the initial Advance of the Loans;
and

(xvii) A flow of funds report duly executed by the Administrative Borrower which
report shall include a statement of all sources and uses of funds on the
Agreement Date.

(b) The Lender Group shall have received evidence satisfactory to them that
since December 26, 2010, no Materially Adverse Effect shall have occurred,
including a certificate of an Authorized Signatory of the Administrative
Borrower stating that since December 26, 2010, no Materially Adverse Effect
shall have occurred.

(c) The Lender Group shall have received the financial statements described in
Section 5.1(k), each in form and substance satisfactory to the members of the
Lender Group.

(d) The Lender Group shall have received evidence reasonably satisfactory to
them that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened investigation, reversal or cancellation,
that no other consents or approvals are required, that all applicable waiting
period with respect to Necessary Authorizations shall have expired, and that no
Default or Event of Default exists, after giving effect to the initial Advance
hereunder, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Administrative Borrower so stating.

 

71



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received confirmation that the original
UCC financing statements naming each Borrower Party as a debtor and naming the
Administrative Agent as secured party have been duly filed in all appropriate
jurisdictions, in such form as shall be reasonably satisfactory to the
Administrative Agent.

(f) The Lender Group shall have received evidence satisfactory to them that each
Borrower Party is in compliance with the USA Patriot Act and the Lender Group
shall have completed its diligence, with results satisfactory thereto, with
respect to applicable bank regulatory, “know your customer,” and anti-money
laundering matters including, for the avoidance of doubt, with respect to the
USA Patriot Act and OFAC.

(g) The Borrower Parties shall have exercised commercially reasonable efforts to
deliver to the Administrative Agent a Collateral Access Agreement with respect
to the Borrower Parties’ chief executive office.

(h) The Borrowers shall have established a master collection deposit account
with SunTrust Bank (which account shall be not used by the Borrowers, except to
receive funds from the Blocked Accounts after the occurrence of a Dominion Event
and under direction of the Administrative Agent).

Section 4.2 Conditions Precedent to Each Advance. The obligation of the Lenders
to make each Advance, including the initial Advance hereunder (but excluding
Advances, the proceeds of which are to reimburse (i) the Swing Bank for Swing
Loans, (ii) the Administrative Agent for Agent Advances or (iii) the Issuing
Bank for amounts drawn under a Letter of Credit), is subject to the fulfillment
of each of the following conditions immediately prior to or contemporaneously
with such Advance:

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.3, are made
at and as of the time of such Advance, shall be true and correct in all material
respects (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects and unless such representation or warranty is made as of
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date) at such time,
both before and after giving effect to the application of the proceeds of the
Advance;

(b) Since December 26, 2010, there has occurred no event which has had or could
reasonably be expected to have a Materially Adverse Effect;

(c) There shall not exist on the date of such Advance and after giving effect
thereto, a Default or an Event of Default;

(d) If, on or after the Agreement Date until the date of the first field exam by
the Co-Collateral Agents after the Agreement Date, the Borrowers shall request
an Advance which, together with all other Advances made and Letters of Credit
issued before such requested Advance, is in an aggregate amount in excess of
$10,000,000, the Borrowers shall provide the Co-Collateral Agents written notice
at least fifteen (15) days prior to the date of the requested

 

72



--------------------------------------------------------------------------------

Advance and the opportunity to conduct a field exam of the Borrowers’ Accounts
during such fifteen (15) day period;

(e) If either (i) Availability is less than the Availability Trigger Amount
during any Testing Trigger Period or (ii) since the date of the most recent
Advance or issuance of Letter of Credit (including the initial Advance and
initial issuance of Letter of Credit, as applicable), the Transaction Conditions
(Undrawn) are relied upon at any time during the period of time beginning with
the first day of the fiscal quarter ended immediately preceding the requested
date of a new Advance to and including such requested date of borrowing, by any
Borrower Party to permit a transaction or event which would otherwise have not
been permitted under Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13 of this Agreement,
then a certificate of the Borrower Parties certifying as to compliance, after
giving effect to such requested Advance, with the Fixed Charge Coverage Ratio,
including arithmetical calculations required to determine the same, as set forth
in Section 8.8 (notwithstanding that compliance with the Financial Covenants may
not, as of such date, be required pursuant to the terms hereof) shall be
delivered to the Administrative Agent with the applicable Request for Advance;

(f) The most recent Borrowing Base Certificate which shall have been delivered
to the Co-Collateral Agents pursuant to Section 7.5(a) shall demonstrate that,
after giving effect to the making of such Advance, no Overadvance shall exist;

(g) The Administrative Agent shall have received all such other certificates,
reports, statements, opinions of counsel, or other documents as the
Administrative Agent may reasonably request in their respective Permitted
Discretion and all other conditions to the making of such Advance which are set
forth in this Agreement shall have been fulfilled; and

(h) Unless otherwise consented to in writing by the Administrative Agent and the
Majority Lenders, none of the events or conditions described in Section 9.1(g)
or (h) shall then exist with respect to any Borrower Party or any Subsidiary of
any Borrower Party; provided that, notwithstanding the consent of the
Administrative Agent and the Majority Lenders, no Advance shall be permitted in
such instance if the proceeds thereof directly or indirectly fund any Borrower
Party, or Subsidiary thereof, as to which any of the events or conditions
described in Section 9.1(g) or (h) exist, except to the extent permitted and
made as an Investment pursuant to Section 8.5.

Each Borrower hereby agrees that the delivery of any Request for Advance
hereunder or any telephonic request for an Advance hereunder shall, in each
case, be deemed to be the certification of the Authorized Signatory thereof that
all of the conditions set forth in this Section 4.2 have been satisfied.
Notwithstanding the foregoing, if the conditions, or any of them, set forth
above are not satisfied, such conditions may be waived by the requisite Lenders
under Section 11.12, and, in any event the Majority Lenders may waive the
condition set forth in Section 4.2(c).

Section 4.3 Conditions Precedent to Each Letter of Credit. The obligation of the
Issuing Bank to issue each Letter of Credit (including the initial Letter of
Credit) hereunder is subject to the fulfillment of each of the following
conditions immediately prior to or contemporaneously with the issuance of such
Letter of Credit:

 

73



--------------------------------------------------------------------------------

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.3, are made
at and as of the time of the issuance of such Letter of Credit, shall be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects and unless such representation or
warranty is made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date) at such time, both before and after giving effect to the issuance
of such Letter of Credit;

(b) Since December 26, 2010, there has occurred no event which has had or could
reasonably be expected to have a Materially Adverse Effect;

(c) There shall not exist on the date of issuance of such Letter of Credit, and
after giving effect thereto, a Default or an Event of Default;

(d) If, on or after the Agreement Date until the date of the first field exam by
the Administrative Agent after the Agreement Date, the Borrowers shall request
the issuance of a Letter of Credit which, together with all other Advances made
and Letters of Credit issued before such requested Letter of Credit, is in an
aggregate amount in excess of $10,000,000, the Borrowers shall provide the
Administrative Agent written notice at least fifteen (15) days prior to the date
of the requested Letter of Credit and the opportunity to conduct a field exam of
the Borrowers’ Accounts during such fifteen (15) day period;

(e) If either (i) Availability is less than the Availability Trigger Amount
during any Testing Trigger Period or (ii) since the date of the most recent
Advance or issuance of Letter of Credit (including the initial Advance and
initial issuance of Letter of Credit, as applicable), the Transaction Conditions
(Undrawn) are relied upon at any time during the period of time beginning with
the first day of the fiscal quarter ended immediately preceding the requested
date of issuance of a new Letter of Credit to and including such requested date
of issuance, by any Borrower Party to permit a transaction or event which would
otherwise have not been permitted under Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13
of this Agreement, then a certificate of the Borrower Parties certifying as to
compliance, after giving effect to such requested Letter of Credit, with the
Fixed Charge Coverage Ratio, including arithmetical calculations required to
determine the same, as set forth in Section 8.8 (notwithstanding that compliance
with the Financial Covenants may not, as of such date, be required pursuant to
the terms hereof) shall be delivered to the Administrative Agent with the
applicable Request for Issuance of Letter of Credit;

(f) The most recent Borrowing Base Certificate which shall have been delivered
to the Co-Collateral Agents pursuant to Section 7.5(a) shall demonstrate that,
after giving effect to the issuance of such Letter of Credit, no Overadvance
shall exist;

(g) The Administrative Agent and the Issuing Bank shall have received all such
other certificates, reports, statements, opinions of counsel, or other documents
as the Administrative Agent or the Issuing Bank may reasonably request in their
respective Permitted Discretion and all other conditions to the issuance of such
Letter of Credit which are set forth in this Agreement shall have been
fulfilled; and

 

74



--------------------------------------------------------------------------------

(h) Unless otherwise consented to in writing by the Administrative Agent and the
Majority Lenders, none of the events or conditions described in Section 9.1(g)
or (h) shall then exist with respect to any Borrower Party or any Subsidiary of
any Borrower Party; provided that, notwithstanding the consent of the
Administrative Agent and the Majority Lenders, no issuance of a Letter of Credit
shall be permitted in such instance if such Letter of Credit would be issued for
the account or benefit of any Borrower Party, or Subsidiary thereof, as to which
any of the events or conditions described in Section 9.1(g) or (h) exist, except
such Letter of Credit may be issued for the benefit of such Borrower Party, or
Subsidiary thereof, as applicable, to the extent permitted and made as an
Investment pursuant to Section 8.5.

Each Borrower hereby agrees that the delivery of any Request for Issuance of
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied. Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12, and, in any event
the Majority Lenders may waive the condition set forth in Section 4.3(c).

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit for the benefit of the Borrowers, each Borrower Party hereby
represents, and warrants that:

(a) Organization; Power; Qualification. Each Borrower Party and each Subsidiary
of a Borrower Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing, and in active status or good standing
under the laws of its jurisdiction of incorporation or formation, (ii) has the
corporate or other company power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and (iii) is duly qualified and is in active status or good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except in
each case where the failure to have such power and authority described in clause
(ii) above or to be so qualified as described in clause (iii) above could not
reasonably be expected to have a Materially Adverse Effect.

(b) Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and (except for
Requests for Advance, Requests for Issuance of Letters of Credit, Notices of
Conversion/Continuation, Notices of Requested Commitment Increases and UCC
financing

 

75



--------------------------------------------------------------------------------

statements solely to the extent they do not contain any affirmative obligations
of the Borrower Parties) is a legal, valid and binding obligation of such
Borrower Party, enforceable in accordance with its terms except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1 to the Disclosure Schedules, as of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party has any Subsidiaries, which
Subsidiaries are identified on Schedule 5.1(c)-1 to the Disclosure Schedules as
Domestic Subsidiaries or Foreign Subsidiaries. As of the Agreement Date, no
Borrower Party or any Subsidiary of a Borrower Party is a partner or joint
venturer in any partnership or joint venture other than (i) the Subsidiaries
listed on Schedule 5.1(c)-1 to the Disclosure Schedules and (ii) the
partnerships and joint ventures (that are not Subsidiaries) listed on Schedule
5.1(c)-2 to the Disclosure Schedules. Schedule 5.1(c)-1 and Schedule 5.1(c)-2 to
the Disclosure Schedules set forth, for each Person set forth thereon, a
complete and accurate statement of (i) the percentage ownership of each such
Person by the applicable Borrower Party or Subsidiary of a Borrower Party as of
the Agreement Date, (ii) the state or other jurisdiction of incorporation or
formation, as appropriate, of each such Person as of the Agreement Date,
(iii) each state in which each such Person is qualified to do business as of the
Agreement Date and (iv) all of each such Person’s trade names, trade styles or
doing business forms which such Person has used or under which such Person has
transacted business during the five (5) year period immediately preceding the
Agreement Date.

(d) Capital Stock and Related Matters. The authorized Equity Interests as of the
Agreement Date of each Borrower Party and each Subsidiary of a Borrower Party
that is a corporation and the number of shares of such Equity Interests that are
issued and outstanding as of the Agreement Date are as set forth on Schedule
5.1(d) to the Disclosure Schedules. All of the shares of such Equity Interests
in each Borrower Party and each Subsidiary of a Borrower Party that are issued
and outstanding as of the Agreement Date have been duly authorized and validly
issued and are fully paid and non-assessable. None of such Equity Interests in
each Borrower Party and each Subsidiary of a Borrower Party have been issued in
violation of the Securities Act, or the securities, “Blue Sky” or other
Applicable Laws of any applicable jurisdiction. As of the Agreement Date, the
Equity Interests of each such Borrower Party and each such Subsidiary of a
Borrower Party are owned by the parties listed on Schedule 5.1(d) to the
Disclosure Schedules in the amounts set forth on such schedule and a description
of the Equity Interests of each such party is listed on Schedule 5.1(d) to the
Disclosure Schedules. As of the Agreement Date, except as described on Schedule
5.1(d) to the Disclosure Schedules, no Borrower Party or any Subsidiary of a
Borrower Party has outstanding any stock or securities convertible into or
exchangeable for any shares of its Equity Interests, nor are there any
preemptive or similar rights to subscribe for or to purchase, or any other
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments, or claims of any character relating to, any Equity Interests
or any stock or securities convertible into or exchangeable for any Equity
Interests. Except as set forth on Schedule 5.1(d) to the Disclosure Schedules,
as of the Agreement Date, no Borrower Party or any Subsidiary of any Borrower
Party is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or to register
any

 

76



--------------------------------------------------------------------------------

shares of its Equity Interests, and there are no agreements restricting the
transfer of any shares of such Borrower Party’s or such Subsidiary’s Equity
Interests or restricting the ability of any Subsidiary of any Borrower from
making distributions, dividends or other Restricted Payments to such Borrower.

(e) Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents and the Bank Products Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) except as
could not reasonably be expected to have a Materially Adverse Effect, conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or under any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the
creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens.

(f) Necessary Authorizations. Each Borrower Party and each Subsidiary of a
Borrower Party has obtained all Necessary Authorizations, and all such Necessary
Authorizations are in full force and effect except, other than with respect to
the transactions contemplated by the Loan Documents, where failure to obtain
such Necessary Authorizations, or the failure of such Necessary Authorizations
to be in full force and effect, could not reasonably be expected to have a
Materially Adverse Effect. None of such Necessary Authorizations is the subject
of any pending or, to the best of each Borrower Party’s knowledge, threatened
attack, amendment, termination, revocation, or adverse judgment, decree or
order, except, other than with respect to the transactions contemplated by the
Loan Documents, where such attack, amendment, termination, revocation, adverse
judgment, decree or order could not reasonably be expected to have a Materially
Adverse Effect. Each Borrower Party or applicable Subsidiary has duly and timely
filed all material reports, certificates, notices, statements and filings, and
paid all required regulatory fees in accordance with Applicable Law, and is in
all respects in compliance therewith, in each case, except any such failure to
comply, file or pay which has not, and could not reasonably be expected to have,
a Materially Adverse Effect.

(g) Title to Properties. Each Borrower Party has good, marketable and legal
title to, or a valid leasehold interest in, all of its properties and assets
except as could not, individually or in the aggregate, be expected to have a
Materially Adverse Effect, and none of such properties or assets is subject to
any Liens, other than Permitted Liens.

(h) Material Contracts. Schedule 5.1(h) to the Disclosure Schedules contains a
complete list, as of the Agreement Date, of each Material Contract, true,
correct and complete copies of which have been delivered to the Administrative
Agent. Schedule 5.1(h) to the Disclosure Schedules further identifies, as of the
Agreement Date, each Material Contract that requires consent to the granting of
a Lien in favor of the Administrative Agent on the rights of any Borrower Party
thereunder. No Borrower Party or any Subsidiary of a Borrower Party is in
default under or with respect to any Material Contract to which it is a party or
by which it or any of its properties are bound which default gives rise to a
right of termination by the non-defaulting

 

77



--------------------------------------------------------------------------------

party and which Material Contract, if terminated, could reasonably be expected
to have a Materially Adverse Effect.

(i) Labor Matters. Except as disclosed on Schedule 5.1(i) to the Disclosure
Schedules: as of the Agreement Date, (i) no Borrower Party is engaged in any
unfair labor practice; (ii) there is no unfair labor practice complaint pending
against any Borrower Party before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Borrower Party; and (iii) no
strike or work stoppage is in existence involving any employees of any Borrower
Party, except (with respect to any matter specified in clause (i) or (ii) above)
such as could not reasonably be expected to have a Materially Adverse Effect.

(j) Taxes. Except as set forth on Schedule 5.1(j) to the Disclosure Agreement,
all material federal, state and other tax returns of each Borrower Party and
each Subsidiary of a Borrower Party required by law to be filed have been duly
filed, all such tax returns are true, complete and correct in all material
respects, and all material federal, state, and other taxes (including without
limitation, all real estate and personal property, income, franchise, transfer
and gains taxes), all general or special assessments, and other governmental
charges or levies upon each Borrower Party and each Subsidiary of a Borrower
Party and any of their respective properties, income, profits, and assets, which
are shown thereon as due and payable, have been paid, except any payment of any
of the foregoing which such Borrower Party or such Subsidiary, as applicable, is
currently reasonably and diligently contesting in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Borrower Party or such Subsidiary, as the case may
be. As of the Agreement Date, no adjustment relating to any tax returns has been
proposed in writing by any Governmental Authority, except as reflected in the
charges, accruals and reserves on the books of the Borrower Parties and their
Subsidiaries or except such as could not reasonably be expected to have a
Materially Adverse Effect.

(k) Financial Statements. The Borrowers have furnished, or have caused to be
furnished, to the Lenders (i) the consolidated audited financial statements of
the Borrowers and their Subsidiaries which are complete and correct in all
material respects and present fairly in accordance with GAAP the respective
financial condition, results of operations and cash flows of the Borrowers and
their Subsidiaries for fiscal years ending on December 28, 2008, December 27,
2009 and December 26, 2010, and the results of operations for the fiscal years
then ended, and (ii) the unaudited consolidated financial statements of the
Borrowers and their Subsidiaries which are complete and correct in all material
respects and present fairly in accordance with GAAP, subject to normal year end
adjustments, the respective financial positions of the Borrowers and their
Subsidiaries as at March 27, 2011, and the results of operations for the 13-week
period then ended. Except as disclosed in such financial statements, no Borrower
Party has any material liabilities, contingent or otherwise, and there are no
material unrealized or anticipated losses of such Borrower Party which have not
heretofore been disclosed in writing to the Lenders.

(l) No Adverse Change. Since December 26, 2010, there has occurred no event
which has had or could reasonably be expected to have a Materially Adverse
Effect.

 

78



--------------------------------------------------------------------------------

(m) Investments and Guaranties. As of the Agreement Date, no Borrower Party or
any Subsidiary of a Borrower Party owns any Equity Interests of any Person
except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2 to the Disclosure
Schedules, or has outstanding loans or advances to, or guaranties of the
obligations of, any Person, except as reflected in the financial statements
referred to in Section 5.1(k) or disclosed on Schedule 5.1(m) to the Disclosure
Schedules.

(n) Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the ordinary course of business, no Borrower Party or
any Subsidiary of any Borrower Party has any material (individually or in the
aggregate) liabilities, direct or contingent, except as disclosed or referred to
in the financial statements referred to in Section 5.1(k) or with respect to the
Obligations. As of the Agreement Date, except as described on Schedules 5.1(n)
and 5.1(x) to the Disclosure Schedules, there is no litigation, legal or
administrative proceeding, investigation, or other action of any nature pending
or, to the knowledge of the Borrower Parties, threatened against or affecting
any Borrower Party, any Subsidiary of any Borrower Party or any of their
respective properties which could reasonably be expected to result in any
judgment against or liability of such Borrower Party or Subsidiary in excess of
$5,000,000 individually or in the aggregate with respect to all Borrower Parties
and their Subsidiaries, or the loss of any certification or license material to
the operation of such Borrower Party’s or Subsidiary’s business. None of such
litigation disclosed on Schedules 5.1(n) and 5.1(x) to the Disclosure Schedules,
individually or collectively, could reasonably be expected to have a Materially
Adverse Effect.

(o) ERISA. Schedule 5.1(o) to the Disclosure Schedules lists (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Title IV Plans,
Multiemployer Plans, and Retiree Welfare Plans. Except, in each case, as could
not, individually or in the aggregate, reasonably be expected to result in a
Materially Adverse Effect and except with respect to Multiemployer Plans:
(A) each Plan intended to be qualified under Code Section 401 has been
determined by the Internal Revenue Service to qualify under Section 401 of the
Code, the trusts created thereunder have been determined to be exempt from tax
under the provisions of Sections 501 of the Code, and, to the knowledge of the
Borrower Parties, nothing has occurred that could reasonably be expected to
cause the loss of such qualification or tax-exempt status; (B) each Borrower
Party and each ERISA Affiliate and each of their respective Plans are in
compliance in all material respects with ERISA and the Code and no Borrower
Party nor any of its ERISA Affiliates has incurred any accumulated funding
deficiency with respect to any Title IV Plan within the meaning of ERISA or the
Code; (C) no Borrower Party or, to each Borrower Party’s knowledge, any of its
ERISA Affiliates has made any material promises of retirement or other benefits
to employees, except as set forth in the Plans (D) no Borrower Party or ERISA
Affiliate has incurred any material liability to the PBGC in connection with any
Title IV Plan (other than the payment of premiums that are not past due); (E) no
Title IV Plan has any Unfunded Pension Liability; (v) no ERISA Event or event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any Title IV Plan; (F) there are no pending, or to the knowledge of
any Borrower Party, threatened claims (other than claims for benefits in the
ordinary course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary (as defined in Section 3(21) of ERISA) or
sponsor of any Plan; (G) no such Plan or trust created thereunder, or party in
interest (as defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a non-exempt “prohibited transaction”
(as

 

79



--------------------------------------------------------------------------------

such term is defined in Section 406 of ERISA or Section 4975 of the Code) which
could subject such Plan or any other Plan of any Borrower Party or any of its
ERISA Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust to any
material penalty or tax on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code; and (H) to the knowledge of the Borrower
Parties, no Borrower Party has incurred any material withdrawal liability as of
the date hereof with respect to any “multiemployer plans” as defined in
Section 4001(a)(3) of ERISA to which they were obligated to contribute within
the past five (5) years.

(p) Intellectual Property; Licenses; Certifications. The Borrower Parties and
their Subsidiaries own or have the right to use, all registered patents,
trademarks, service marks, copyrights, franchises, licenses and other
intellectual property necessary for the conduct and operation of their business
except where the failure to own or have such right to use has not had and could
not reasonably be expected to have a Materially Adverse Effect (collectively,
“IP Rights”). No claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Borrower Party have knowledge of
any such claim, and, to the knowledge of the Borrower Parties, the use of any IP
Rights by any Borrower Party or any Subsidiary does not infringe on the rights
of any Person, except, in each case, for such claims, and such infringements, as
could not reasonably be expected to have a Materially Adverse Effect.

(q) Compliance with Law; Absence of Default. Each Borrower Party and each
Subsidiary of a Borrower Party is in compliance with all Applicable Laws and
with all of the provisions of its certificate of incorporation or formation and
by-laws or other governing documents except where the failure to be in
compliance could not reasonably be expected to have a Materially Adverse Effect,
and no event has occurred or has failed to occur which has not been remedied or
waived, the occurrence or non-occurrence of which constitutes (i) a Default or
Event of Default, or (ii) except with respect to Funded Debt in an aggregate
principal amount equal to or less than $35,000,000, a default under any other
indenture, agreement, or other instrument, or any judgment, decree, or order to
which such Borrower Party or such Subsidiary is a party or by which such
Borrower Party or such Subsidiary or any of their respective properties may be
bound.

(r) Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Borrower Parties and their Subsidiaries
furnished by or at the direction of the Borrower Parties to the Lender Group
were, at the time furnished, complete and correct in all material respects and
did not fail to include any information, the omission of which could cause such
written information, reports, other papers and data to be misleading in any
material respect. No fact is currently known to any Borrower Party which has, or
could reasonably be expected to have, a Materially Adverse Effect. With respect
to projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Borrower Parties’ good
faith assessment of the future of the business at the time made. The Borrower
Parties had a reasonable basis for such assessment at the time made. With
respect to projections and forecasts, it is hereby acknowledged that (i) any
financial or business projections furnished from time to time by the Borrower
Parties to the Lender Group, or any member thereof, are subject to uncertainties
and contingencies which may be beyond the control of the Borrower Parties, their
Affiliates or their representatives, (ii) no assurances are

 

80



--------------------------------------------------------------------------------

given by any Borrower Party or any Affiliate thereof that the results forecasted
in such projections will be realized and (iii) the actual results may differ
from the forecasted results set forth in such projections and such differences
may be material; provided, however, that nothing in this Section 5.1(r) nor any
variation between actual results and forecasts results shall excuse or permit
any failure by the Borrower Parties, or any of them, to comply with the terms of
this Agreement including, without limitation, Section 7.5(e) or the Financial
Covenants.

(s) Compliance with Regulations T, U, and X. No Borrower Party or any Subsidiary
of a Borrower Party is engaged principally in the business of or has as one of
its important activities in the business of extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Funded
Debt which was originally incurred to purchase or carry Margin Stock or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulations T, U and X. None of any Borrower Party, any
Subsidiary of a Borrower Party nor any bank acting on its behalf has taken or
will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
the Administrative Agent, the Borrower Parties and their Subsidiaries will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations reasonably requested by the
Administrative Agent, including without limitation an opinion of counsel in form
and substance reasonably satisfactory to the Administrative Agent. Neither the
making of the Loans nor the use of proceeds thereof will violate, or be
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

(t) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the property of the Borrower
Parties, on a consolidated basis, at a fair valuation on a going concern basis,
will exceed its debt; (ii) the capital of the Borrower Parties, on a
consolidated basis, will not be unreasonably small to conduct their business;
and (iii) the Borrower Parties, on a consolidated basis, will not have incurred
debts, or have intended to incur debts, beyond their ability to pay such debts
as they mature. For purposes of this Section 5.1(t), “debt” shall mean any
liability on a claim, and “claim” shall mean (A) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (B) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

(u) Insurance. The Borrower Parties and their Subsidiaries have insurance
meeting the requirements of Section 6.5, and such insurance policies are in full
force and effect.

 

81



--------------------------------------------------------------------------------

(v) Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission
will be payable with respect to the execution and delivery of this Agreement and
the other Loan Documents, and no other similar fees or commissions will be
payable by the Borrower Parties for any other services rendered to the Borrower
Parties ancillary to the credit transactions contemplated herein.

(w) Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party as of the Agreement Date, and the name of the
lessor of such real property, is set forth in Schedule 5.1(w)-1 to the
Disclosure Schedules. The leases of each Borrower Party and each Subsidiary of a
Borrower Party are valid, enforceable and in full force and effect, and have not
been modified or amended, except as otherwise set forth in Schedule 5.1(w)-1 to
the Disclosure Schedules. No Borrower Party or any Subsidiary of a Borrower
Party has made any pledge, mortgage, assignment or sublease of any of its rights
under such leases except pursuant to the Loan Documents and as set forth in
Schedule 5.1(w)-1 to the Disclosure Schedules and, there is no default or
condition which, with the passage of time or the giving of notice, or both,
could constitute a material default on the part of any party under such leases
and the Borrower Parties and their Subsidiaries have paid all rents and other
charges due and payable under such leases. All real property owned by each
Borrower Party or a Subsidiary of a Borrower Party as of the Agreement Date is
set forth in Schedule 5.1(w)-2 to the Disclosure Schedules. As of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party owns, leases or
uses any real property other than as set forth on Schedule 5.1(w)-1 or 5.1(w)-2
to the Disclosure Schedules. Each Borrower Party and each Subsidiary of a
Borrower Party owns good and marketable fee simple title to all of its owned
real property, and none of its respective owned real property is subject to any
Liens, except Permitted Liens. No Borrower Party or any Subsidiary of a Borrower
Party owns or holds, or is obligated under or a party to, any option, right of
first refusal or any other contractual right to purchase, acquire, sell, assign
or dispose of any real property owned or leased by it.

(x) Environmental Matters.

(i) Except as disclosed in Schedule 5.1(x) to the Disclosure Schedules or as
could not, individually or in the aggregate, reasonably be expected to have a
Materially Adverse Effect, the Borrower Parties and any Subsidiary thereof
(A) to the knowledge of the Borrower Parties, are in compliance with all
applicable Environmental Laws and have obtained, maintained and are in
compliance with all permits, licenses or other approvals required under any
Environmental Law, and (B) have not received written notice of any claim with
respect to any violation of Environmental Law.

(ii) Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth in Schedule 5.1(x) to the Disclosure Schedules, (A) to the knowledge of
the Borrower Parties, there are no current underground storage tanks or any
surface impoundments, in which Hazardous Materials are being treated, stored or
disposed on any property currently owned or, to the knowledge of any Borrower
Party, operated by any Borrower Party; (B) to the knowledge of the Borrower
Parties, there is no asbestos or asbestos-containing material on any property
currently owned or, to the knowledge of any Borrower Party, operated by any
Borrower Party or; and (C) to the knowledge of the Borrower Parties, Hazardous
Materials have not been released, discharged or

 

82



--------------------------------------------------------------------------------

disposed of on any property currently or formerly owned or operated by any
Borrower Party or any Subsidiary thereof in a manner that requires remediation
under applicable Environmental Laws.

(iii) Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth on Schedule 5.1(x) to the Disclosure Schedules, (i) no Borrower Party or
any Subsidiary thereof is undertaking, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) to the knowledge of the Borrower
Parties, all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Borrower Party or any Subsidiary thereof have been disposed of in a
manner not reasonably expected to result in liability to any Borrower Party or
any Subsidiary thereof.

(y) Intentionally Omitted.

(z) Name of Borrower Party. Except as set forth on Schedule 5.1(z) to the
Disclosure Schedules, no Borrower Party or any Subsidiary of any Borrower Party
has changed its name within the preceding five (5) years from the Agreement
Date, nor has any Borrower Party or any Subsidiary of a Borrower Party
transacted business under any other name or trade name.

(aa) Investment Company Act. No Borrower Party or any Subsidiary of a Borrower
Party is required to register under the provisions of the Investment Company Act
of 1940, as amended, and neither the entering into or performance by the
Borrower Parties of this Agreement nor the issuance of any Revolving Loan Notes
violates any provision of such Act or requires any consent, approval, or
authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.

(bb) Patriot Act; FCPA. Each Borrower Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the US Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(cc) OFAC. No Borrower Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise

 

83



--------------------------------------------------------------------------------

associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(dd) Obligations Constitute Senior Debt. The Obligations constitute
first-priority senior secured Indebtedness of the Borrowers and there is no
other Indebtedness that ranks senior in right of payment to the Obligations.

Section 5.2 Representations and Warranties Relating to Accounts. With respect to
all Accounts of each Borrower Party, such Borrower Party hereby warrants and
represents to the Co-Collateral Agents that such Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to such Account Debtors in the ordinary
course of such Borrower Party’s business. As to each Account that was included
by such Borrower Party as an Eligible Account in the most recent Borrowing Base
Certificate submitted to the Co-Collateral Agents by the Administrative
Borrower, such Account was not ineligible (to the Administrative Borrower’s
knowledge with respect to any Account deemed ineligible by the Co-Collateral
Agents in the exercise of their Permitted Discretion) by virtue of one or more
of the excluding criteria set forth in the definition of Eligible Accounts as of
the date of such Borrowing Base Certificate.

Section 5.3 Survival of Representations and Warranties, etc. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made, and shall be true and correct, at and as of the Agreement
Date and, in all material respects (unless any such representation or warranty
is qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects), at the date of each Advance or
issuance of a Letter of Credit hereunder and on the date of each Compliance
Certificate (in each case, except to the extent that such representation or
warranty specifically refers to an earlier date, in which case it shall be so
true and correct as of such earlier date), except to the extent previously
fulfilled in accordance with the terms of this Agreement or the other Loan
Documents and to the extent subsequently inapplicable. All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.

ARTICLE 6.

GENERAL COVENANTS

Until the later of the date the Obligations are repaid and performed in full,
and unless the Majority Lenders shall otherwise give their prior consent in
writing:

Section 6.1 Preservation of Existence and Similar Matters. Each Borrower Party
will, and will cause each of its Subsidiaries to (i) except as expressly
permitted by Section 8.7, preserve and maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to

 

84



--------------------------------------------------------------------------------

do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except where
the failure to be so qualified could not reasonably be expected to have a
Materially Adverse Effect, and (iii) maintain all Necessary Authorizations
except where the failure to maintain such Necessary Authorizations could not
reasonably be expected to have a Materially Adverse Effect.

Section 6.2 Compliance with Applicable Law. Each Borrower Party will, and will
cause each of its Subsidiaries to, comply with the requirements of all
Applicable Law, except where the failure to comply could not reasonably be
expected to have a Materially Adverse Effect.

Section 6.3 Maintenance of Properties. Each Borrower Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition, normal wear and
tear and disposal of obsolete equipment excepted, all properties used or useful
in its business (whether owned or held under lease), and from time to time make
or cause to be made all needed and appropriate repairs, renewals, replacements,
additions, betterments, and improvements thereto, except where the failure to do
so could not reasonably be expected to have a Materially Adverse Effect.

Section 6.4 Accounting Methods and Financial Records. Parent and its
Subsidiaries shall maintain, on a consolidated basis, a system of accounting
established and administered in accordance with GAAP and will keep adequate
records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.

Section 6.5 Insurance. Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain insurance including property insurance, commercial
general liability, business interruption and fidelity coverage insurance, in
such amounts and against such risks as would be customary for companies in the
same industry and of comparable size as the Borrower Parties and their
Subsidiaries from financially sound and reputable insurance companies having and
maintaining an A.M. Best rating of “A minus” or better and being in a size
category of VI or larger or that which is commercially reasonable or otherwise
acceptable to the Administrative Agent. All business interruption insurance
policies shall name the Administrative Agent as a loss payee. Each Borrower
Party shall deliver certificates of insurance evidencing that the required
insurance is in force together with satisfactory lender’s loss payee
endorsements. The Borrower Parties shall give not less than thirty (30) days’
prior written notice to the Administrative Agent in the event of cancellation or
modification of the policy for any reason whatsoever (other than non-payment of
premiums, which notice may be less than thirty (30) days but shall be at least
ten (10) days). If any Borrower Party fails to provide and pay for such
insurance, the Administrative Agent may, after the Borrowers have been given
prior notice and an opportunity (but in any event, no more than fifteen
(15) days) to procure such insurance on their own, at the Borrowers’ expense,
procure the same, but shall not be required to do so. Each Borrower Party agrees
to deliver to the Administrative Agent, promptly upon request, true copies of
all reports made in any reporting forms to insurance companies.

Section 6.6 Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Subsidiaries to, pay and discharge all material taxes,
assessments, and governmental

 

85



--------------------------------------------------------------------------------

charges or levies imposed upon it or its income or profit or upon any properties
belonging to it prior to the date on which penalties attach thereto, and all
lawful claims for labor, materials and supplies which have become due and
payable and which by law have or may become a Lien upon any of its Property;
except that, no such tax, assessment, charge, levy, or claim need be paid which
is being reasonably and diligently contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on the
appropriate books, but only so long as such tax, assessment, charge, levy, or
claim does not become a Lien or charge other than a Permitted Lien and no
foreclosure, distraint, sale, or similar proceedings shall have been commenced
and remain unstayed for a period thirty (30) days after such commencement.

Section 6.7 Visits and Inspections. Each Borrower Party will, and will permit
each of its Subsidiaries to, permit representatives of the Co-Collateral Agents
to (a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours and, unless an Event of Default has
then occurred, with prior reasonable notice, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
(c) to discuss with the Borrower Parties’ and their Subsidiaries’ respective
principal officers the Borrower Parties’ or such Subsidiaries’ businesses,
assets, liabilities, financial positions, results of operations, and business
prospects relating to the Borrower Parties or such Subsidiaries and (d) conduct
appraisals, field examinations and audits of the Borrower Parties and their
Subsidiaries; provided, however, so long as no Event of Default shall have
occurred and be continuing, (i) if Availability is greater than the Availability
Trigger Amount, the Borrowers shall not be required to reimburse the
Co-Collateral Agents for more than, in an aggregate amount for the Co-Collateral
Agents, two (2) field audits per calendar year and (ii) if Availability is less
than or equal to the Availability Trigger Amount, the Borrowers shall not be
required to reimburse the Co-Collateral Agents for more than, in an aggregate
amount for the Co-Collateral Agents, three (3) field audits per calendar year.
Any other member of the Lender Group may, at its expense (unless an Event of
Default has occurred and is continuing), accompany the Co-Collateral Agents on
any regularly scheduled visit (or at any time that an Event of Default exists
any visit regardless of whether it is regularly scheduled) to the Borrower
Parties and their Subsidiaries’ properties.

Section 6.8 Conduct of Business. The Borrower Parties shall, and shall cause
each of its Subsidiaries to, continue to engage in business of the same general
industry as conducted by the Borrower Parties and their Subsidiaries, taken as a
whole, as of the Agreement Date.

Section 6.9 ERISA. Each Borrower Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Plans that are subject to such funding requirements; furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify the
Administrative Agent as soon as practicable of any ERISA Event regarding any
such Plan that could reasonably be expected to have a Materially Adverse Effect
or give rise to a pension Lien on any Borrower Party or on any of the assets
thereof; and furnish to the Administrative Agent, promptly upon the
Administrative Agent’s request therefor, such additional information concerning
any such Plan as may be reasonably requested by the Administrative Agent. The
Borrower Parties, upon request by the Administrative Agent, shall

 

86



--------------------------------------------------------------------------------

deliver to the Administrative Agent copies of all material Plans of the Borrower
Parties, together with a copy of the latest IRS/DOL 5500-series form for each
such Plan, as applicable.

Section 6.10 Lien Perfection. Each Borrower Party agrees to take such action as
may be reasonably requested by the Administrative Agent, within ten (10) days
(or such longer period as may be required by Applicable Law) of any such request
to perfect or continue the perfection of the Administrative Agent’s (on behalf
of, and for the benefit of, the Lender Group) security interest in the
Collateral. Each Borrower Party hereby authorizes the Administrative Agent to
file any such financing statement on such Borrower Party’s behalf describing the
Collateral in the manner set forth in the Security Agreement.

Section 6.11 Blocked Account Agreements. On or before the Agreement Date, and at
all times thereafter:

(a) Each deposit, securities, investment or other bank accounts owned or
maintained by the Borrower Parties into which proceeds of Collateral are
deposited (each a “Collateral Account”) shall be maintained at a bank or
financial institution which is reasonably acceptable to the Administrative Agent
(each such bank, a “Cash Management Bank”). As of the Agreement Date, all
Collateral Accounts of the Borrower Parties are listed on Schedule 6.11 to the
Disclosure Schedules. Each Collateral Account maintained by any Borrower Party
shall at all times be subject to a Blocked Account Agreement which shall
provide, among other things, that from and after the Agreement Date, the
relevant Cash Management Bank, agrees, from and after the receipt of a notice
from the Administrative Agent (an “Activation Notice”), to forward immediately
all amounts in each such Collateral Account to the Administrative Agent per its
instructions and to commence the process of daily sweeps from such account to
the Administrative Agent. Notwithstanding the foregoing, the Administrative
Agent may not provide an Activation Notice unless an Event of Default has
occurred and is continuing or a Dominion Event shall have occurred; provided,
however, that if an Activation Notice was delivered by reason of the occurrence
of a Dominion Event, the Administrative Agent shall, after the occurrence of a
Reversion Event and only so long as no Event of Default is then continuing, send
notices to the applicable Cash Management Banks which received an Activation
Notice directing such Cash Management Bank to resume taking the applicable
Borrower Party’s instructions with respect to such Blocked Accounts for which an
Activation Notice was received (a “Reversion Notice”); provided further,
however, that the Administrative Agent shall in no event be required to give
more than five (5) Reversion Notices during the term of this Agreement.

(b) The Borrower Parties shall take all reasonable steps to ensure that all of
their trade and commercial Account Debtors forward all items of payment to the
Blocked Accounts.

(c) In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Borrower Party shall hold the same
as trustee for the Administrative Agent, shall segregate such remittances from
its other assets, and shall promptly (and in any event within one (1) Business
Day of receipt thereof) deposit the same into a Blocked Account. All cash, Cash
Equivalents, Short-Term Investments, checks, notes, drafts or

 

87



--------------------------------------------------------------------------------

similar items of payment constituting proceeds of Collateral received by any
Borrower Party shall be deposited into a Blocked Account promptly upon (and in
any event within one (1) Business Day of) receipt thereof by such Borrower
Party.

(d) Except with the prior written consent of the Administrative Agent, no
Borrower Party shall open or maintain any deposit, securities, investment or
other bank account into which proceeds of Collateral are deposited unless the
depository bank or financial institution for such account shall have entered
into a Blocked Account Agreement in favor of the Administrative Agent within
five (5) Business Days of opening any such account, with respect to such
accounts opened after the Agreement Date.

Section 6.12 Further Assurances. Upon the request of the Administrative Agent,
each Borrower Party will promptly cure, or cause to be cured, defects in the
creation and issuance of any Revolving Loan Notes and the execution and delivery
of the Loan Documents (including this Agreement) and any Bank Products
Documents, resulting from any act or failure to act by any Borrower Party or any
employee or officer thereof. Each Borrower Party at its expense will promptly
execute and deliver to the Administrative Agent and the Lenders, or cause to be
executed and delivered to the Administrative Agent and the Lenders, all such
other and further documents, agreements, and instruments in compliance with or
to further the accomplishment of the covenants and agreements of the Borrower
Parties in the Loan Documents (including this Agreement) and the Bank Products
Documents, or to correct any omissions in the Loan Documents or any Bank
Products Documents, or more fully to state the obligations set out herein or in
any of the Loan Documents or the Bank Products Documents, or to obtain any
consents, all as may be necessary or appropriate in connection therewith as may
be reasonably requested by the Administrative Agent.

Section 6.13 Broker’s Claims. Each Borrower Party hereby indemnifies and agrees
to hold each Indemnified Person harmless from and against any and all losses,
liabilities, damages, costs and expenses which may be suffered or incurred by
any such Indemnified Person in respect of any claim, suit, action or cause of
action now or hereafter asserted by a broker or any Person acting in a similar
capacity arising from or in connection with the execution and delivery of this
Agreement or any other Loan Document or Bank Products Document or the
consummation of the transactions contemplated herein or therein except as
(a) arising solely out of a lawsuit or legal proceeding brought by one
Indemnified Person against another Indemnified Person and to which no Borrower
Party is a party or (b) resulting from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 6.13 shall survive
termination of this Agreement.

Section 6.14 Indemnity. Each Borrower Party will indemnify and hold harmless
each Indemnified Person from and against any and all claims, liabilities,
losses, damages, actions, demands, penalties, judgments, suits, investigations
and costs, expenses (including reasonable and documented fees and expenses of
experts, agents and consultants and reasonable and documented fees and expenses
of counsel) and disbursements, in each case, of any kind or nature (whether or
not the Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any representation or warranty made hereunder, or otherwise in any
way relating to or arising out of the Commitments,

 

88



--------------------------------------------------------------------------------

this Agreement, the other Loan Documents, the Bank Products Documents or any
other document contemplated by this Agreement, the making, administration or
enforcement of the Loan Documents and the Loans or any Bank Products Documents,
any transaction contemplated hereby or any related matters unless, with respect
to any of the above, (a) arising solely out of a lawsuit or legal proceeding
brought by one Indemnified Person against another Indemnified Person and to
which no Borrower Party is a party or (b) resulting from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT. This Section 6.14 shall survive termination of this Agreement.

Section 6.15 Environmental Matters. Each Borrower Party shall (a) conduct its
operations and keep and maintain its Properties in compliance with all
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Materially Adverse Effect; (b) obtain and renew all
environmental permits necessary for its operations and Properties, except where
the failure to do so could not reasonably be expected to have a Materially
Adverse Effect; and (c) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, or from any of its Properties, provided, however, that no Borrower Party
shall be required to undertake any such investigation, remediation, removal or
response action to the extent that (i) its obligation to do so is being
reasonably and diligently contested in good faith and by proper proceedings and
adequate reserves have been set aside and are being maintained by the Borrower
Parties with respect to such circumstances in accordance with GAAP, or
(ii) failure to undertake any investigation, remediation, removal or response
action could not reasonably be expected to have a Materially Adverse Effect.

Section 6.16 Formation of Subsidiaries. At the time of the formation of any
direct or indirect Domestic Subsidiary of any Borrower after the Agreement Date
or the acquisition of any direct or indirect Domestic Subsidiary of any Borrower
after the Agreement Date, in each case so long as such Domestic Subsidiary is
not an Excluded Subsidiary, the Borrower Parties, as appropriate, shall
(a) cause such Domestic Subsidiary to provide to the Administrative Agent, for
the benefit of the Lender Group, a joinder and supplement to this Agreement
substantially in the form of either Exhibit H (each, a “Guaranty Supplement”) or
Exhibit J (each, a “Borrower Supplement”), pursuant to which such Domestic
Subsidiary shall agree to join as a Guarantor of the Obligations under Article 3
or as a Borrower, as applicable, and as a Borrower Party under this Agreement, a
supplement to the Security Agreement, and such other Security Documents,
together with appropriate UCC financing statements, all in form and substance
reasonably satisfactory to the Administrative Agent and (b) provide to the
Administrative Agent, for the benefit of the Lender Group, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with

 

89



--------------------------------------------------------------------------------

respect to such formation and the execution and delivery of the applicable
documentation referred to above. Nothing in this Section 6.16 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary absent express authorization to so form or acquire such Subsidiary
pursuant to Article 8. Any document, agreement or instrument executed or issued
pursuant to this Section 6.16 shall be a “Loan Document” for purposes of this
Agreement.

Section 6.17 Assignments and Records of Accounts. If so requested by the
Administrative Agent following and during the continuance of an Event of
Default, each Borrower Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lenders, formal written assignments of all of the
Accounts daily, which shall include all Accounts that have been created since
the date of the last assignment, together with copies of invoices or invoice
registers related thereto. Each Borrower Party shall keep in all material
respects accurate and complete records of the Accounts and all payments and
collections thereon.

Section 6.18 Administration of Accounts.

(a) The Administrative Agent retains the right after the occurrence and during
the continuance of an Event of Default to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, and to collect the
Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees, to the Borrowers. The Administrative Agent
has no duty to protect, insure, collect or realize upon the Accounts or preserve
rights in them. Each Borrower Party irrevocably makes, constitutes and appoints
the Administrative Agent as such Borrower Party’s true and lawful attorney and
agent-in-fact to endorse such Borrower Party’s name on any checks, notes, drafts
or other payments relating to, the Accounts which come into the Administrative
Agent’s possession or under the Administrative Agent’s control as a result of
its taking any of the foregoing actions. Additionally, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right to collect and settle or adjust all disputes and claims directly
with the Account Debtors, and to compromise the amount or extend the time for
payment of the Accounts upon such terms and conditions as the Administrative
Agent may deem advisable, and to charge the deficiencies, reasonable costs and
expenses thereof, including attorney’s reasonable and documented fees and
expenses, to the Borrowers.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent is authorized, in its sole discretion, to pay
the amount thereof to the proper taxing authority for the account of the
applicable Borrower Party and to make a Base Rate Advance to the Borrowers to
pay therefor. The Borrower Parties shall notify the Administrative Agent if any
Account includes any tax due to any governmental taxing authority and, in the
absence of such notice, the Administrative Agent shall have the right to retain
the full proceeds of the Account and shall not be liable for any taxes to any
governmental taxing authority that may be due by any Borrower Party by reason of
the sale and delivery creating the Account.

(c) Whether or not a Default or Event of Default has occurred, any of the
Administrative Agent’s officers, employees or agents shall have the right after
prior notice to the Administrative Borrower (provided no prior notice shall be
required if an Event of Default shall

 

90



--------------------------------------------------------------------------------

have occurred and be continuing), at any time or times hereafter, in the name of
the Administrative Agent, or any designee of the Administrative Agent or the
Borrower Parties, to verify the validity, amount or other matter relating to any
Accounts by mail, telephone, telegraph or otherwise. The Borrower Parties shall
cooperate fully with the Administrative Agent in an effort to facilitate and
promptly conclude any such verification process.

Section 6.19 Location of Books and Records. All books and records related to
Accounts owned by the Borrower Parties will at all times be kept by the Borrower
Parties at one or more of the business locations of the Borrower Parties set
forth in Schedule 6.19 to the Disclosure Schedules.

Section 6.20 Additional Collateral. Without limiting Section 6.12 and
Section 6.16, with respect to any property acquired after the Agreement Date by
any Borrower Party that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject, at the time of the acquisition
thereof, (i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent shall deem necessary in its Permitted Discretion to grant
to the Administrative Agent, for the benefit of the Administrative Agent, a Lien
on such property subject only to Permitted Liens, and (ii) take all actions as
the Administrative Agent shall deem necessary in its Permitted Discretion to
cause such Liens to be duly perfected to the extent required by such Security
Document in accordance with all requirements of Applicable Law, including the
filing of UCC financing statements in such jurisdictions as may be requested by
the Administrative Agent. The Borrower Parties shall otherwise take such actions
and execute and deliver to the Administrative Agent such documents as the
Administrative Agent shall require in its Permitted Discretion to confirm the
validity, perfection and priority of the Liens created under the Security
Documents against such after-acquired properties.

Section 6.21 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 2.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

Section 6.22 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule P, in each case within the time limits
specified on such schedule.

ARTICLE 7.

INFORMATION COVENANTS

Until the earlier of the date the Obligations are repaid and performed in full,
and unless the Majority Lenders shall otherwise give their prior consent in
writing, the Borrower Parties will furnish or cause to be furnished to each
member of the Lender Group; provided, however, that the Administrative Borrower,
at its option, may deliver such items described in Sections 7.1, 7.2, 7.3, 7.5
and 7.6 to the Administrative Agent with instructions to post such items on
“IntraLinks” or any similar website for viewing by the Lenders or to send such
items to the Lenders via electronic mail and the Administrative Agent shall post
or send via electronic mail such items within a reasonable period of time after
delivery thereby by the Administrative

 

91



--------------------------------------------------------------------------------

Borrower to it and such posting or sending via electronic mail shall constitute
delivery of such items to the Lenders:

Section 7.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) fiscal quarters of
each fiscal year of the Borrowers, the balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related statement of
income and retained earnings and related statement of cash flows for such fiscal
quarter which financial statements shall set forth in comparative form (i) such
figures as at the end of such quarter during the previous fiscal year and for
such quarter during the previous fiscal year and (ii) as contained in Parent’s
and its Subsidiaries’ budget most recently delivered to the Administrative Agent
for such periods, all of which shall be on a consolidated basis, and shall be
certified by an Authorized Signatory of the Administrative Borrower to be, in
his or her opinion, complete and correct in all material respects and to present
fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries, as at the end of such period and the results of operations for
such period, subject only to normal year-end adjustments and lack of footnotes.
Each of the reports required pursuant to this Section 7.1 shall be deemed
delivered if posted to the Borrower’s public web site.

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of Parent,
the audited balance sheet of Parent and its Subsidiaries as at the end of such
year and the related audited statements of income and retained earnings and
related audited statements of cash flows for such year, all of which shall be on
a consolidated basis, which financial statements shall set forth in comparative
form such figures as at the end of and for the previous year, and shall be
accompanied by an unqualified opinion of independent certified public
accountants of recognized national standing satisfactory to the Administrative
Agent, stating that such financial statements have been prepared in all material
respects in accordance with GAAP and fairly present the financial condition,
results of operations and cash flows of Parent and its Subsidiaries in all
material respects, which opinion shall not be subject to any scope limitations
or any “going concern” or like qualifications, exceptions or explanatory
paragraphs, and which shall be accompanied by a report setting forth
management’s discussion and analysis of the business of the Borrower Parties and
their Subsidiaries during such period and comparing such period against the
corresponding period during the prior year. Each of the reports required
pursuant to this Section 7.1 shall be deemed delivered if posted to the
Borrower’s public web site.

Section 7.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:

(a) Which sets forth as at the end of the relevant period, for the four
(4) fiscal quarters then ended, the Fixed Charge Coverage Ratio, including
arithmetical calculations required to determine the same, whether or not
compliance is, as of the end of such period, required pursuant to the terms of
Section 8.8 and, if compliance is so required, a determination of whether or not
the Borrower Parties were in compliance with the requirements of the Financial
Covenants; provided, however, that if there are no Advances or Letters of Credit
outstanding and compliance with the Financial Covenants is not then required
pursuant to the terms of Section 8.8, in each case as of the date of delivery of
such Compliance Certificate), such information

 

92



--------------------------------------------------------------------------------

shall only be required to be included with the Compliance Certificate
corresponding to the financial statements furnished pursuant to Section 7.2;

(b) Stating whether any material change in GAAP or the application thereof has
occurred since the date of the Borrowers’ audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(c) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default has
occurred, disclosing each such Default or Event of Default and its nature, when
it occurred, whether it is continuing and what actions the Borrowers have taken
or propose to take with respect thereto; and

(d) Stating whether, since the date of the most recently ended fiscal quarter
for which a Compliance Certificate has been delivered, the Transaction
Conditions (Undrawn) were relied upon by any Borrower Party to permit a
transaction or event which would otherwise have not been permitted under
Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13 of this Agreement and, if so, a summary
of such transaction or event including, without limitation, the amounts and
parties involved.

Section 7.4 Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with the Borrower Parties’ and
their Subsidiaries’ independent public accountants and authorizes these
accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs.

Section 7.5 Additional Reports.

(a) Within fifteen (15) Business Days after the end of each calendar month, the
Borrowers shall deliver to the Co-Collateral Agents, a Borrowing Base
Certificate as of the last day of the preceding calendar month, which shall be
in such form as shall be satisfactory to the Co-Collateral Agents, setting forth
a categorical breakdown of all Accounts of each Borrower and a calculation of
Eligible Accounts as of such last day of the preceding calendar month; provided,
however, that if Availability is less than or equal to the Availability Trigger
Amount for five (5) consecutive Business Days, then the Borrowers shall instead
provide the Borrowing Base Certificates and other information required by this
Section 7.5(a) on a weekly basis, no later than two (2) Business Days after the
end of each fiscal week, until such time as Availability is greater than the
Availability Trigger Amount for 90 consecutive days (after which time, the
Borrowers shall resume providing the Borrowing Base Certificates and other
information required by this Section 7.5(a) on a monthly basis in accordance
with the terms hereof).

(b) Within ten (10) Business Days after the end of each calendar month, or more
frequently as reasonably required by the Co-Collateral Agents, Borrowers shall
deliver to the Co-Collateral Agents, in form acceptable to the Co-Collateral
Agents, (i) a report of sales, collections, debit and credit adjustments and
(ii) a detailed aged trial balance of all Accounts of each Borrower existing as
of the last day of the preceding calendar month or such other date

 

93



--------------------------------------------------------------------------------

reasonably required by the Co-Collateral Agents, specifying the names, and face
value for each Account Debtor obligated on an Account of such Borrower so listed
and all other information necessary to calculate Eligible Accounts as of such
last day of the preceding calendar month or such other date reasonably required
by the Co-Collateral Agents.

(c) Upon the Co-Collateral Agents’ request therefor, Borrowers shall deliver to
the Co-Collateral Agents, in form acceptable to the Co-Collateral Agents,
(i) bank and investment account statements and (ii) copies of proof of delivery
and the original copy of all documents, including repayment histories and
present status reports relating to the Accounts of such Borrower so scheduled
and such other matters and information relating to the status of then existing
Accounts of such Borrower as the Co-Collateral Agents shall reasonably request.

(d) Promptly upon (and in any event within seven (7) Business Days of) receipt
thereof, the Borrower Parties shall deliver to the Lender Group copies of all
final reports, statements and other correspondence, if any, submitted to any
Borrower Party or any Subsidiary of a Borrower Party by the Borrower Parties’
and their Subsidiaries’ independent public accountants (if any) in connection
with any annual or interim audit of the Borrower Parties and their Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2.

(e) Within 60 days after the beginning of each fiscal year, the Borrower Parties
shall deliver to the Lender Group an annual budget approved by the board of
directors of Parent including, without limitation, an annual income statement,
balance sheet, statement of cash flows and Availability forecast for the
immediately succeeding year on a quarterly basis.

(f) To the extent not covered elsewhere in this Article 7, promptly after (and
in any event within seven (7) Business Days of) the sending thereof, the
Borrower Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent and the Lenders copies of all financial statements, reports
and other information which any Borrower Party or any such Subsidiary sends to
any holder of its Funded Debt or its securities or which any Borrower Party or
any such Subsidiary files with the Securities and Exchange Commission or any
national securities exchange or filed pursuant to the SEA or the Exchange Act.

(g) If there is a material Accounting Change after December 26, 2010, that
affects the presentation of the financial statements referred to in Section 7.1
or 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be delivered, the Borrower
Parties shall furnish the adjustments and reconciliations necessary to enable
the Borrowers and each Lender to determine compliance with the Financial
Covenants, all of which shall be determined in accordance with GAAP consistently
applied unless, prior to the date such financial statements are required to be
delivered, the Borrower Parties and the Majority Lenders agree to an amendment
to the provisions of this Agreement affected by such Accounting Change in
accordance with and as contemplated by Section 1.2, in which case no such
adjustments and reconciliations shall be necessary pursuant to this
Section 7.5(g).

(h) Promptly upon (and in any event within seven (7) Business Days of) any
Borrower Party’s or any Subsidiary’s receipt thereof, the Borrower Parties shall
deliver to the

 

94



--------------------------------------------------------------------------------

Administrative Agent copies of all notices received from any Governmental
Authority regarding the termination, cancellation, revocation or taking of
action with respect to any Necessary Authorization.

(i) From time to time at the request of the Administrative Agent, and promptly
upon (and in any event within ten (10) Business Days of) each request, the
Borrower Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, documents, or further information regarding the business,
assets, liabilities, financial position, projections, results of operations, or
business prospects of the Borrower Parties, such Subsidiaries, or any of them,
as the Administrative Agent may reasonably request.

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly upon (and in any event within seven (7) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding could
expose, in such Borrower Party’s reasonable judgment, any Borrower Party or any
Subsidiary of a Borrower Party to liability in an aggregate amount in excess of
$5,000,000, such Borrower Party shall notify the Lender Group of the occurrence
thereof, and the Borrower Parties shall provide such additional information with
respect to such matters as the Lender Group, or any of them, may reasonably
request.

(b) Promptly upon (and in any event within seven (7) Business Days of) any
Borrower Party’s obtaining knowledge of the occurrence of any default (whether
or not any Borrower Party has received notice thereof from any other Person) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $35,000,000, such Borrower Party shall
notify the Lender Group of the occurrence thereof.

(c) Promptly upon (and in any event within seven (7) Business Days of) any
material default under the NYT Sale Leaseback that would permit termination of
the Lease Agreement referenced in the definition of “NYT Sale Leaseback” or
repossession by the landlord thereunder.

(d) Promptly upon (and in any event within seven (7) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof.

(e) Promptly (and in any event within seven (7) Business Days) following any
material amendment or change approved by the board of directors of any Borrower
to the budget submitted to the Lender Group pursuant to Section 7.5(f), the
Borrower Parties shall notify the Lender Group of the occurrence thereof.

(f) Promptly upon (and in any event within seven (7) Business Days of) any
officer of any Borrower becoming aware of any (i) Default or Event of Default
under any Loan Document, (ii) breach under any lease under which any Borrower
Party makes rental payments

 

95



--------------------------------------------------------------------------------

in excess of $1,000,000 in any year, or (iii) default under any other agreement
(other than those referenced in clause (i) of this Section 7.6(f) or in
Section 7.6(b)) to which any Borrower Party or any Subsidiary of a Borrower
Party is a party or by which any Borrower Party’s or any such Subsidiary’s
properties is bound which could reasonably be expected to have a Materially
Adverse Effect (including, without limitation, the NYT Sale Leaseback), then the
Borrower Parties shall notify the Lender Group of the occurrence thereof giving
in each case the details thereof and specifying the action proposed to be taken
with respect thereto.

(g) Promptly (but in any event within seven (7) Business Days) following the
occurrence of (i) any ERISA Event or (ii) a “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan of any Borrower Party or any of its ERISA Affiliates which
could subject any Borrower Party to any penalty or tax on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code or the
commencement or threatened commencement of any litigation regarding any such
Plan or naming it or the trustee of any such Plan with respect to such Plan
(other than claims for benefits in the ordinary course of business), the
Borrower Parties shall notify the Administrative Agent and the Lenders of the
occurrence thereof, provided such occurrence, proceeding, or failure exposes
such Borrower Party or ERISA Affiliate to liability in an aggregate amount in
excess of $5,000,000.

(h) Promptly after (and in any event within seven (7) Business Days of) the
occurrence of any Governmental Authority having regulatory authority over Parent
or any of its Subsidiaries imposing upon any Borrower Party or Subsidiary
thereof (i) restriction on the payment of dividends or other payments by Parent
or any such Subsidiary to a Borrower Party or (ii) any required capital or
equity contribution to such Subsidiary by a Borrower Party, the Borrower Parties
shall, and shall cause their Subsidiaries to, deliver to the Administrative
Agent copies of all such notices, reports and other information received or
submitted with respect to such action.

ARTICLE 8.

NEGATIVE COVENANTS

Until the earlier of the date the Obligations are repaid and performed in full,
and unless the Majority Lenders shall otherwise give their prior consent in
writing:

Section 8.1 Funded Debt. No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:

(a) Funded Debt under this Agreement and the other Loan Documents and the Bank
Products Documents;

(b) Funded Debt existing on the Agreement Date and described on Schedule 8.1 to
the Disclosure Schedules;

(c) Trade or accounts payable and/or similar obligations, and accrued expenses,
incurred in the ordinary course of business, other than for borrowed money;

 

96



--------------------------------------------------------------------------------

(d) Funded Debt of a Borrower Party or any Subsidiary of a Borrower Party that
is either (i) secured by Permitted Liens described in clause (f) of the
definition of Permitted Liens (including, without limitation, Capitalized Lease
Obligations), (ii) Funded Debt of a Person acquired in an acquisition permitted
by this Agreement, (iii) Funded Debt incurred with respect to an acquisition
permitted by this Agreement or (iv) guarantees of third party Funded Debt, not
to exceed the aggregate principal amount of $25,000,000 at any time;

(e) Guaranties permitted by Section 8.2;

(f) Unsecured Funded Debt of any Borrower Party owed to another Borrower Party,
so long as such Funded Debt is subordinated in all respects to the Obligations
and, upon request by the Administrative Agent, any note, instrument or agreement
evidencing such Funded Debt shall contain a legend noting such subordination;

(g) Obligations under Hedge Agreements not entered into for speculative
purposes;

(h) Unsecured Funded Debt of any Borrower Party or any Domestic Subsidiary of a
Borrower Party owed to a Foreign Subsidiary of a Borrower Party;

(i) Unsecured Funded Debt of any Foreign Subsidiary of a Borrower Party owed to
any Borrower Party or any Domestic Subsidiary of a Borrower Party, so long as in
each case such Funded Debt is permitted as an investment under Section 8.5(g);

(j) Funded Debt representing deferred compensation to employees of any Borrower
Party;

(k) Funded Debt consisting of the financing of insurance premiums in the
ordinary course of business;

(l) the Existing Notes;

(m) the NYT Sale Leaseback;

(n) Other Funded Debt not otherwise permitted under clauses (a) through (m) of
this Section 8.1 so long as (i) both before and after giving effect to the
incurrence of such Funded Debt, either the Transaction Conditions or the
Transaction Conditions (Undrawn) are met or (ii) such Funded Debt being incurred
does not exceed, together with all other Funded Debt incurred pursuant to this
Section 8.1(n)(ii), an aggregate principal amount of $10,000,000 at any time
outstanding;

(o) the Midtown Insurance Debt; and

(p) Funded Debt incurred in connection with any Permitted Refinancing of any of
the foregoing.

Section 8.2 Guaranties. No Borrower Party will, or will permit any Subsidiary of
a Borrower Party to, at any time guarantee or enter into or assume any Guaranty,
or be obligated

 

97



--------------------------------------------------------------------------------

with respect to, or permit to be outstanding, any Guaranty, other than
(a) guaranties of the Obligations, (b) guaranties by any Borrower Party of
obligations under agreements of any other Borrower Party entered into in
connection with the acquisition of services, supplies, and equipment in the
ordinary course of business of such Borrower Party, (c) endorsements of
instruments in the ordinary course of business, (d) guaranties by any Borrower
Party of any obligation of any other Borrower Party that is otherwise permitted
hereunder (provided, that, if the primary obligation being Guaranteed is
subordinated to the Obligations hereunder, such Guaranties are subordinated to
the Obligations on substantially the same basis as such primary obligation is
subordinated), (e) guaranties of any Funded Debt permitted by Section 8.1 or
which constitute Investments permitted by Section 8.5 and (f) reasonable and
customary indemnities in favor of sellers and purchases, as applicable, with
respect to acquisitions and dispositions otherwise permitted by this Agreement.

Section 8.3 Liens. No Borrower Party will, or will permit any Subsidiary of a
Borrower Party to, create, assume, incur, or permit or suffer to exist or to be
created, assumed, or permitted or suffered to exist, directly or indirectly, any
Lien on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, directly or indirectly declare or
make any Restricted Payment or Restricted Purchase, or set aside any funds for
any such purpose, other than Dividends on common stock which accrue (but are not
paid in cash) or are paid-in-kind or Dividends on preferred stock which accrue
(but are not paid in cash) or are paid-in-kind; provided, however, that (a) any
of the Borrowers’ Subsidiaries may make Restricted Payments to, or Restricted
Purchases from, any Borrower or a wholly owned Domestic Subsidiary of any
Borrower that is a Borrower Party, (b) Parent may make Restricted Payments and
Restricted Purchases after the Agreement Date so long as, both before and after
giving effect to such Restricted Payment or Restricted Purchase, either the
Transaction Conditions or the Transaction Conditions (Undrawn) are met and
(c) the Borrower Parties may repurchase, and make option payments with respect
to, Equity Interests of the Borrower Parties held by an employee thereof as part
of an employee compensation or incentive plan in an aggregate amount not to
exceed, together with all other repurchases or payments made pursuant to this
Section 8.4(c), $5,000,000 during any fiscal year.

Section 8.5 Investments. No Borrower Party will, or will permit any Subsidiary
of a Borrower Party to, make Investments, except that (a) any Borrower may
purchase or otherwise acquire and own and may permit any of its Subsidiaries to
purchase or otherwise acquire and own Cash Equivalents and Short-Term
Investments; (b) the Borrowers may make and hold Investments existing on, or
contractually committed as of, the Agreement Date and described on Schedule 8.5
to the Disclosure Schedules and any extensions, renewals, or reinvestments
thereof (of any form), so long as the aggregate amount of all Investments
pursuant to this clause (b) is not increased at any time above the amount of
such Investment existing or committed on the Agreement Date; (c) so long as no
Event of Default exists, any Borrower may convert any of its Accounts that are
in excess of ninety (90) days past due into notes or Equity Interests from the
applicable Account Debtor so long as the Administrative Agent, for the benefit
of the Lender Group, is granted a first priority security interest in such
Equity Interests or notes which Lien is perfected contemporaneously with the
conversion of such Account to Equity Interests or notes;

 

98



--------------------------------------------------------------------------------

(d) the Borrower Parties and their Subsidiaries may hold the Equity Interests of
their respective Subsidiaries in existence as of the Agreement Date and their
Subsidiaries created after the Agreement Date in accordance with Section 6.16
and Section 8.7(g); (e) without limiting Section 8.2, any Borrower Party may
make Investments in any Borrower; (f) the Borrower Parties may hold Investments
arising out of Hedge Agreements not entered into for speculative purposes and
approved by the Administrative Agent; (g) the Borrower Parties may make and hold
loans to their employees in an aggregate amount not to exceed $5,000,000 during
any fiscal year; and (h) any Borrower may make additional Investments after the
Agreement Date so long as either (i) both before and after giving effect to such
Investment, either the Transaction Conditions or the Transaction Conditions
(Undrawn) are met or (ii) such Investments do not exceed, together with all
other Investments made pursuant to this Section 8.5(h)(ii), $10,000,000 in the
aggregate during any fiscal year; provided, however, that if the Borrower
Parties do not make Investments in the full amount permitted pursuant to the
foregoing clause (ii) in any fiscal year, the Borrower Parties may carry forward
100% of the unused portion thereof for Investments in the immediately succeeding
fiscal year, so long as the Borrower Parties do not make Investments (and
neither the foregoing clause (ii) nor this proviso shall be deemed to permit the
Borrower Parties to make Investments) in an aggregate amount of more than
$30,000,000 from and including the Agreement Date until the termination of this
Agreement.

Section 8.6 Affiliate Transactions. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, enter into or be a party to any agreement or
transaction with any Affiliate (other than a Borrower Party or a Subsidiary of a
Borrower Party) except (a) as described on Schedule 8.6 to the Disclosure
Schedules, (b) upon fair and reasonable terms that are not materially less
favorable to such Borrower Party or such Subsidiary than it would obtain in a
comparable arms length transaction with a Person not an Affiliate of such
Borrower Party or such Subsidiary, or (c) as permitted by Sections 8.4 and 8.5.

Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc. No Borrower Party shall, or shall permit any
Subsidiary to, at any time:

(a) Liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except that any Subsidiary of Parent may
liquidate or dissolve itself in accordance with Applicable Law which results in
the assets of such Subsidiary being distributed to Parent or another Borrower
Party;

(b) Unless clauses (a), (c) and (d) of the definition of Transaction Conditions
or the Transaction Conditions (Undrawn) are met both before and after giving
effect to such transaction, sell, lease, abandon, transfer or otherwise dispose
of, in a single transaction or a series of related transactions, any assets,
property or business (including any Equity Interests), except for (i) Restricted
Payments and Restricted Purchases expressly permitted by Section 8.4, (ii) sales
of Inventory in the ordinary course of business at the fair market value thereof
and for cash, Cash Equivalents or Short-Term Investments, (iii) physical assets
used or consumed in the ordinary course of business, (iv) sales, leases,
transfers and other dispositions of any property, equipment or other assets
(including the abandonment of assets) that have become damaged, worn out or
obsolete or that in the reasonable good faith judgment of such Borrower Party or
such Subsidiary, as the case may be, are no longer used or useful in the
business of such

 

99



--------------------------------------------------------------------------------

Borrower Party or such subsidiary, as the case may be, (v) asset swaps,
(vi) sales of assets with a sale value not greater than, together with all other
sales made pursuant to this Section 8.7(b)(vi), $10,000,000 in the aggregate
during any fiscal year; provided, however, that if the Borrower Parties do not
sell assets with a sale value equal to the full amount permitted pursuant to the
foregoing clause (vi) in any fiscal year, the Borrower Parties may carry forward
100% of the unused portion thereof for asset sales in the immediately succeeding
fiscal year, so long as the Borrower Parties do not sell assets (and neither the
foregoing clause (vi) nor this proviso shall be deemed to permit the Borrower
Parties to sell assets) with an aggregate sale value of more than $30,000,000
from and including the Agreement Date until the termination of this Agreement,
(vii) cancellation or abandonment of IP Rights and ordinary course licenses of
IP Rights, in each case so long as such cancellation, abandonment or licensing,
as applicable, does not materially impair value of the Collateral or the ability
or practicality of the enforcement of remedies with respect to the Collateral by
the Administrative Agent and (viii) transactions among the Borrowers if
otherwise permitted by Section 8.6.

(c) Acquire any Person, all or any substantial part of the assets, property or
business of a Person, or any assets that constitute a division or operating unit
of the business of any Person, in each case except that the Borrower Parties and
their Subsidiaries shall be permitted to consummate an acquisition described
above in this clause (c) so long as either (i) both before and after giving
effect to such acquisition, either the Transaction Conditions or the Transaction
Conditions (Undrawn) are met or (ii) the consideration paid by the Borrower
Parties for such acquisition being consummated does not exceed, together with
all acquisitions consummated pursuant to this Section 8.7(c)(ii), an aggregate
amount of $10,000,000 during any fiscal year; provided, however, that if the
Borrower Parties do not consummate acquisitions with the aggregate consideration
paid or expended by the Borrower Parties with respect thereof equal to the full
amount permitted pursuant to the foregoing clause (ii) in any fiscal year, the
Borrower Parties may carry forward 100% of the unused portion thereof in the
immediately succeeding fiscal year as consideration for acquisitions, so long as
the consideration paid or expended by the Borrower Parties with respect to such
acquisitions does not exceed (and neither the foregoing clause (ii) nor this
proviso shall be deemed to permit the Borrower Parties to pay or expend
consideration for such acquisitions exceeding) an aggregate amount of
$30,000,000 from the Agreement Date until the termination of this Agreement. The
Borrower Parties and their Subsidiaries shall otherwise comply with the terms of
this Agreement and the other Loan Documents with respect to any acquisition
including, without limitation, Sections 6.10, 6.12, 6.16 and 6.20; provided,
however, that the acquired assets shall not be eligible for inclusion in the
Borrowing Base until the Co-Collateral Agents have successfully completed a
field audit with respect to such acquired assets (at Borrowers’ sole cost and
expense) and shall only be included thereafter to the extent such assets satisfy
the applicable eligibility criteria;

(d) Merge or consolidate with any other Person; provided, however, that (i) any
Borrower may merge into another Borrower so long as, with respect to any merger
with Parent, Parent is the surviving entity after such merger, (ii) any
Subsidiary of Parent may merge into any Borrower Party so long as, with respect
to any merger with any Borrower, such Borrower shall be the surviving entity
after such merger and, with respect to any merger with any other Borrower Party,
such other Borrower Party shall be the surviving entity after such merger,
(iii) any Foreign Subsidiary may merge into another Foreign Subsidiary, and
(iv) any Borrower Party or any Subsidiary of a Borrower Party may merge with any
Person in order to

 

100



--------------------------------------------------------------------------------

consummate an acquisition permitted under Section 8.7(c) so long as, with
respect to any merger with a Borrower, such Borrower shall be the surviving
entity after such merger, and, with respect to any merger with any other
Borrower Party, such other Borrower Party shall be the surviving entity after
such merger;

(e) Change its legal name, state of incorporation or formation or structure
without giving the Administrative Agent at least thirty (30) days prior written
notice of its intention to do so and complying with all reasonable requirements
of the Lenders in regard thereto;

(f) Change its year-end for accounting purposes from the fiscal year ending the
last Sunday in December; or

(g) Create any Subsidiary; provided, however, that any Borrower or any
Subsidiary of any Borrower may create wholly-owned Subsidiaries so long as such
Borrower and such Subsidiaries comply with Sections 6.10, 6.16 and 6.20.

Section 8.8 Financial Covenants. In the event that Availability is less than the
Availability Trigger Amount for any three (3) consecutive Business Days (each
such period, a “Testing Trigger Period”), the Borrower Parties, for the four
(4) fiscal quarters ending on the last day of the fiscal quarter immediately
prior to such event for which financial statements are available, and for the
four (4) fiscal quarters ending on the last day of each fiscal quarter
thereafter, shall not permit the Fixed Charge Coverage Ratio for the immediately
preceding four (4) fiscal quarter period then ended to be less than 1.00 to
1.00, until such time as Availability is greater than the Availability Trigger
Amount for 90 consecutive days and no subsequent Testing Trigger Period has
occurred.

Section 8.9 Intentionally Omitted.

Section 8.10 Conduct of Business. The Borrower Parties shall not engage
substantially in any line of business substantially different from the lines of
business conducted by the Borrower Parties and their Subsidiaries on the
Agreement Date or from any lines of business reasonably related, complementary,
ancillary or incidental thereto.

Section 8.11 Amendment and Waiver. Except as permitted hereunder, no Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, (a) except
as required by Applicable Law, enter into any amendment of, or agree to or
accept any waiver, which could materially and adversely affect the rights of the
Lender Group, or any member thereof, of its articles or certificate of
incorporation or formation and by-laws, partnership agreement or other governing
documents, or of the Midtown Insurance Debt (provided that with respect to the
Midtown Insurance Debt, this Section 8.11 shall not prohibit a Permitted
Refinancing thereof pursuant to Section 8.1(p)), or (b) permit any Material
Contract to be amended, cancelled or terminated prior to its stated maturity if
such amendment, cancellation or termination could reasonably be likely to result
in a Materially Adverse Effect.

Section 8.12 ERISA Liability. No Borrower Party shall fail to meet all of the
applicable minimum funding requirements of ERISA and the Code with respect to a
Title IV Plan, to the extent such failure could reasonably be expected to have a
Materially Adverse

 

101



--------------------------------------------------------------------------------

Effect. No Borrower Party shall, or shall cause or permit any ERISA Affiliate
to, (a) cause or permit to occur any event that could result in the imposition
of a Lien under Section 430 of the Code or Section 302 or 4068 of ERISA, or
(b) cause or permit to occur an ERISA Event to the extent the event described in
(a) or (b) individually or in the aggregate could reasonably be expected to have
a Materially Adverse Effect.

Section 8.13 Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt, except any Borrower may (i) make regularly
scheduled payments of principal or interest required in accordance with the
terms of the instruments governing any Funded Debt permitted hereunder,
(ii) make payments, including prepayments permitted or required hereunder, with
respect to the Obligations, (iii) prepay, redeem, defease or purchase, or
deposit or set aside funds for the purpose of any of the foregoing, as
applicable, for the purpose of prepaying Funded Debt, so long as the Transaction
Conditions, except clause (b) thereof, are met or the Transaction Conditions
(Undrawn) are met and (iv) make mandatory redemptions and repayments of Funded
Debt at the scheduled maturity date of such Funded Debt (including through a
Permitted Refinancing).

Section 8.14 Negative Pledge. No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents) with any Person that prohibits or
restricts or limits the ability of any Borrower Party or any such Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of the Collateral,
or restricts the ability of any Subsidiary of a Borrower to pay Dividends to
such Borrower.

Section 8.15 Subsidiaries. Parent shall not, except as expressly permitted by
this Agreement or as a result of dispositions otherwise permitted by this
Agreement, cease, directly or indirectly, to own ninety percent (90%) of the
outstanding Equity Interests of all of its Subsidiaries (or, if less than ninety
percent (90%) of the outstanding Equity Interests of any such Subsidiary were
owned, directly or indirectly, by Parent as of the Agreement Date, Parent ceases
to directly or indirectly own the percentage of outstanding Equity Interests
owned by it as of the Agreement Date).

Section 8.16 Midtown Insurance. The Borrower Parties shall not permit Midtown
Insurance from engaging in any business or activity except for providing
insurance coverage to the Borrower Parties and their Subsidiaries and activities
incidental to its existence and the foregoing including, without limitation,
actions required by Applicable Law. The Borrower Parties shall require Midtown
Insurance at all times to maintain reinsurance policies and eligibility under
the Terrorism Risk Insurance Act consistent with its current practices as of the
Agreement Date and to the extent available. The Borrower Parties shall not
permit Midtown Insurance to own or lease any real or personal property, whether
tangible or intangible, other than as necessary or appropriate for the conduct
of activities not prohibited by the foregoing sentences of this Section 8.16. No
payment or prepayment of any Funded Debt owed to Midtown Insurance by any
Borrower Party or Subsidiary thereof (including any amounts owed to Midtown
Insurance pursuant to the Midtown Insurance Debt) shall be made unless either
(x) such amounts are required by Midtown Insurance to pay expenses incurred in
the ordinary course

 

102



--------------------------------------------------------------------------------

of its business or (y) each of the following conditions is met in each instance:
(i) such payment or prepayment is made to fund a concurrent payment of a bona
fide claim on account of an insurance policy issued by Midtown Insurance where
the proceeds of such claim are received by one or more Borrower Parties or their
Subsidiaries, (ii) Midtown Insurance and any other applicable Borrower Parties
or Subsidiaries thereof shall exercise commercially reasonable efforts to
recover any available proceeds from reinsurance policies and on account of the
Terrorism Risk Insurance Act with respect to such claim and (iii) all proceeds
received from reinsurance policies and on account of the Terrorism Risk
Insurance Act with respect to such claim shall be promptly (but in any event
within two (2) Business Days of receipt by Midtown Insurance, any Borrower Party
or a Subsidiary thereof) lent to a Borrower Party in the form of a loan by
Midtown Insurance to a Borrower Party pursuant to one or more of the debt
instruments constituting the Midtown Insurance Debt, it being understood that
any payment or prepayment of any Funded Debt owing to Midtown Insurance made in
accordance with the foregoing provisions shall be deemed to be permitted
pursuant to Section 8.13.

ARTICLE 9.

DEFAULT

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:

(a) Any representation, warranty or certification made under this Agreement or
any other Loan Document shall be incorrect or misleading, including by omission,
in any material respect (unless such representation, warranty or certification
is qualified as to materiality, in which case such representation, warranty or
certification shall at any time prove to have been incorrect or misleading in
any respect) when made or deemed to have been made pursuant to Section 5.3;

(b) (i) Any payment of any principal hereunder, or any reimbursement obligations
with respect to any Letter of Credit shall not be received by the Administrative
Agent on the date such payment is due, or (ii) any payment of any interest
hereunder or any fees or any other amounts payable hereunder or under the other
Loan Documents by any Borrower Party shall not be received by the Administrative
Agent within three (3) Business Days from the date on which such payment is due;

(c) Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in (i) Section 6.5, which default is not cured
within fifteen (15) days of the initial default thereof, (ii) Section 6.7, which
default is not cured within five (5) days of the initial default thereof,
(iii) Section 7.5(b) or (c), which default is nor cured within three
(3) Business Days of the initial default thereof or (iv) in any of Sections
2.12, 6.1, 6.10, 6.11, 6.22 or in Article 7 (except Section 7.5(b) and (c)) or
Article 8 or in any Security Document;

(d) Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere

 

103



--------------------------------------------------------------------------------

in this Section 9.1, and such default, if curable, shall not be cured to the
Majority Lenders’ satisfaction within the earlier of (i) a period of thirty
(30) days from the date that an officer of such Borrower Party knew of the
occurrence of such default, or (ii) a period of thirty (30) days after written
notice of such default is given by the Administrative Agent to the
Administrative Borrower;

(e) There shall occur any default in the performance or observance by any
Borrower Party of any agreement or covenant contained in any of the other Loan
Documents or in the Bank Products Documents with respect to Lender Hedge
Agreements (other than otherwise provided in this Section 9.1) which shall not
be cured to the Majority Lenders’ satisfaction within the applicable cure
period, if any, provided for in such Loan Document or Bank Products Document,
or, if there is no applicable cure period set forth in such Loan Document or
Bank Product Document, within the earlier of (i) a period of thirty (30) days
from the date that an officer of a Borrower knew of the occurrence of such
default, or (ii) a period of thirty (30) days after written notice of such
default is given by the Administrative Agent to the Administrative Borrower;

(f) There shall occur any Change In Control;

(g) (i) There shall be entered a decree or order for relief in respect of Parent
or any Significant Subsidiary of the Parent (or, if at such time there are any
Advances or Letters of Credit outstanding, any Borrower Party or any Subsidiary
of a Borrower Party) under the Bankruptcy Code, or any other applicable federal
or state bankruptcy law or other similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or similar official of
Parent or any Significant Subsidiary of Parent (or, if at such time there are
any Advances or Letters of Credit outstanding, any Borrower Party or any
Subsidiary of a Borrower Party) or of any substantial part of their properties,
or ordering the winding-up or liquidation of the affairs of Parent or any
Significant Subsidiary of Parent (or, if at such time there are any Advances or
Letters of Credit outstanding, any Borrower Party or any Subsidiary of a
Borrower Party), (ii) an involuntary petition shall be filed against Parent or
any Significant Subsidiary of Parent (or, if at such time there are any Advances
or Letters of Credit outstanding, any Borrower Party or any Subsidiary of a
Borrower Party) and a temporary stay entered and (A) such petition and stay
shall not be diligently contested, or (B) any such petition and stay shall
continue undismissed for a period of sixty (60) consecutive days or (iii) Parent
or any Significant Subsidiary of the Parent (or, if at such time there are any
Advances or Letters of Credit outstanding, any Borrower Party or any Subsidiary
of a Borrower Party) shall liquidate, wind-up or dissolve in accordance with its
organizational documents or Applicable Law as a result of its member, manager,
general partner, equity owner or equivalent thereof commencing an Insolvency
Proceeding or becoming subject to an event or condition otherwise described in
Section 9.1(g) or (h);

(h) Parent or any Significant Subsidiary of Parent (or, if at such time there
are any Advances or Letters of Credit outstanding, any Borrower Party or any
Subsidiary of a Borrower Party) shall commence an Insolvency Proceeding or
Parent or any Significant Subsidiary of Parent (or, if at such time there are
any Advances or Letters of Credit outstanding, any Borrower Party or any
Subsidiary of a Borrower Party) shall consent to the institution of an
Insolvency Proceeding or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of Parent or such Significant

 

104



--------------------------------------------------------------------------------

Subsidiary of Parent (or, if at such time there are any Advances or Letters of
Credit outstanding, any Borrower Party or any Subsidiary of a Borrower Party) or
of any substantial part of their properties, or Parent or any Significant
Subsidiary of Parent (or, if at such time there are any Advances or Letters of
Credit outstanding, any Borrower Party or any Subsidiary of a Borrower Party)
shall take any action in furtherance of any such action;

(i) A final judgment (other than a money judgment or judgments fully covered
(except for customary deductibles or copayments) by insurance as to which the
insurance company has acknowledged coverage) shall be entered by any court
against any Borrower Party or any Subsidiary of any Borrower Party for the
payment of money which exceeds, together with all such other judgments of the
Borrower Parties and their Subsidiaries, $35,000,000 in the aggregate if the
Transaction Conditions (Undrawn) are met (or, otherwise, $10,000,000 in the
aggregate) or a warrant of attachment or execution or similar process shall be
issued or levied against property of any Borrower Party or any Subsidiary of a
Borrower Party pursuant to a final judgment which, together with all other such
property of the Borrower Parties and their Subsidiaries subject to other such
process, exceeds in value $35,000,000 in the aggregate if the Transaction
Conditions (Undrawn) are met (or, otherwise, $10,000,000 in the aggregate), and
if, within sixty (60) days after the entry, issue, or levy thereof, such
judgment, warrant, or process shall not have been paid or discharged or stayed
pending appeal, or if, after the expiration of any such stay, such judgment,
warrant, or process shall not have been paid or discharged;

(j) There shall be at any time (i) any “accumulated funding deficiency,” as
defined in ERISA or in Section 412 of the Code, with respect to any Title IV
Plan maintained by any Borrower Party or any ERISA Affiliate of a Borrower
Party, or to which any Borrower Party or any of its ERISA Affiliates has any
liabilities; (ii) a trustee shall be appointed by a United States District Court
to administer any Title IV Plan maintained by any Borrower Party or any ERISA
Affiliate of a Borrower Party, or to which any Borrower Party or any of its
ERISA Affiliates has any liabilities; (iii) the PBGC shall institute proceedings
to terminate any such Title IV Plan; (iv) any Borrower Party or any ERISA
Affiliate of any Borrower Party shall incur any liability to the PBGC in
connection with the termination of any such Title IV Plan; (v) any Plan or trust
created under any Plan of any Borrower Party or any ERISA Affiliate of any
Borrower Party shall engage in a non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to any
tax or penalty on “prohibited transactions” imposed by Section 502 of ERISA or
Section 4975 of the Code unless the associated aggregate liability could not
reasonably be expected to exceed $5,000,000; (vi) there shall be at any time a
Lien imposed against the assets of a Borrower Party or ERISA Affiliate under
Code Section 430, or ERISA Sections 302 or 4068; or (vii) there shall occur at
any time an ERISA Event; provided, however that no Event of Default shall occur
as a result of an event described in clauses (i), (ii), (iii), (iv), (v),
(vi) or (vii) of this Section 9.1(j) unless such event either individually or in
the aggregate with other events described therein could reasonably be expected
to result in or otherwise have a Materially Adverse Effect;

(k) (i) There shall occur any default (after the expiration of any applicable
grace or cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of

 

105



--------------------------------------------------------------------------------

any Borrower Party or any Subsidiary of a Borrower Party in an aggregate
principal amount exceeding $35,000,000 (determined singly or in the aggregate
with other Funded Debt) or (ii) there shall occur any default under any Hedge
Agreement (after the expiration of any applicable cure period set forth
therein);

(l) All or any portion of any Security Document, any other material Loan
Document or any Bank Products Document shall at any time and for any reason be
declared to be null and void, the effect of which is to render any such Loan
Document or Bank Products Document inadequate for the practical realization of
the rights and benefits afforded thereby, or a proceeding shall be commenced by
any Borrower Party, any Subsidiary of a Borrower Party or any Affiliate thereof,
or by any Governmental Authority having jurisdiction over any Borrower Party,
any Subsidiary of a Borrower Party or any Affiliate thereof, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Borrower Party, any Subsidiary
of a Borrower Party or any Affiliate thereof shall deny that it has any
liability or obligation for the payment of any Obligation provided under any
Loan Document or any Bank Products Document, or any Lender Hedge Agreement shall
be terminated as a result of a default or event of default thereunder by any
Borrower Party;

(m) If a notice of termination for default by a Borrower Party or the actual
termination for default by a Borrower Party of any Material Contract shall have
been issued to or received by any Borrower or any Subsidiary of any Borrower and
such termination could reasonably be expected to have a Materially Adverse
Effect;

(n) The obligation of any Guarantor under Article 3 shall be materially limited
or terminated by operation of law or by such Guarantor; or

(o) Any Lien purported to be created by any Security Document shall cease to be
in full force and effect, or shall cease to give the Lender the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, any material portion of the Collateral thereunder (except as otherwise
expressly provided in such Security Document)) in favor of the Lender, or shall
be asserted by any Borrower Party not to be a valid, perfected, first priority
(except as expressly provided in this Agreement or such Security Document)
security interest in or Lien on any material portion of the Collateral covered
thereby.

Section 9.2 Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents and any Bank Products Documents:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h) resulting from an Insolvency Proceeding of a Borrower Party, the
Administrative Agent may in its discretion (unless otherwise instructed by the
Majority Lenders) or shall at the direction of the Majority Lenders,
(i) terminate the Commitments and the Letter of Credit Commitment, or
(ii) declare the principal of and interest on the Loans and all other
Obligations (other than any Obligations existing from time to time of any
Borrower Party to the Administrative Agent (or an Affiliate of the
Administrative Agent) arising in connection with any Bank Products Documents) to
be forthwith due and payable without presentment, demand, protest, or notice of
any kind, all

 

106



--------------------------------------------------------------------------------

of which are hereby expressly waived, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding, or both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h) resulting from an Insolvency Proceeding of a Borrower
Party, such principal, interest, and other Obligations (other than any
Obligations existing from time to time of any Borrower Party to the
Administrative Agent (or an Affiliate of the Administrative Agent) arising in
connection with any Bank Products Documents) shall thereupon and concurrently
therewith become due and payable, and the Commitments and the Letter of Credit
Commitment, shall forthwith terminate, all without any action by the Lender
Group, or any of them and without presentment, demand, protest, or other notice
of any kind, all of which are expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding.

(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders
exercise all of the post-default rights granted to the Lender Group, or any of
them, under the Loan Documents or under Applicable Law. The Administrative
Agent, for the benefit of the Lender Group, shall have the right to the
appointment of a receiver for the Property of the Borrower Parties, and the
Borrower Parties hereby consent to such rights and such appointment and hereby
waive any objection the Borrower Parties may have thereto or the right to have a
bond or other security posted by the Lender Group, or any of them, in connection
therewith.

(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 9.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrowers shall promptly upon demand by the Administrative
Agent deposit in a Letter of Credit Reserve Account opened by the Administrative
Agent for the benefit of the Lender Group an amount equal to one hundred five
percent (105%) of the aggregate then undrawn and unexpired amount of such Letter
of Credit Obligations. Amounts held in such Letter of Credit Reserve Account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after such Letters
of Credit shall have expired or been fully drawn upon, if any, shall be applied
to repay other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrowers. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

 

107



--------------------------------------------------------------------------------

ARTICLE 10.

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authorization. Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loans, its portion of the Commitments and, if applicable,
Letter of Credit Commitment irrevocably to appoint and authorize, the
Administrative Agent to take such actions as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Without limiting the foregoing, each member of
the Lender Group hereby authorizes the Administrative Agent to execute and
deliver each Loan Document to which the Administrative Agent is, or is required
to be, a party. Neither the Administrative Agent nor any of its directors,
officers, employees, or agents shall be liable for any action taken or omitted
to be taken by it hereunder or in connection herewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.

Section 10.2 Interest Holders. The Administrative Agent may treat each Lender,
or the Person designated in the last notice filed with the Administrative Agent
under this Section 10.2, as the holder of all of the interests of such Lender in
this Agreement and the other Loan Documents, its Loans and its portion of the
Commitments until written notice of transfer, signed by such Lender (or the
Person designated in the last notice filed with the Administrative Agent) and by
the Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

Section 10.3 Consultation with Counsel. The Administrative Agent may consult
with legal counsel selected by it and shall not be liable to any Lender or the
Issuing Bank for any action taken or suffered by it in good faith in reliance on
the advice of such counsel.

Section 10.4 Documents. The Administrative Agent shall not be under any duty to
examine, inquire into, or pass upon the validity, effectiveness, or genuineness
of this Agreement, any other Loan Document, or any instrument, document, or
communication furnished pursuant hereto or in connection herewith, and the
Administrative Agent shall be entitled to assume that they are valid, effective,
and genuine, have been signed or sent by the proper parties, and are what they
purport to be.

Section 10.5 Administrative Agent and Affiliates. With respect to the
Commitments and Loans, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender, and the Administrative Agent and its
Affiliates, as the case may be, may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower Parties or any
Affiliates of, or Persons doing business with, the Borrower Parties, as if it
were not the Administrative Agent or affiliated with the Administrative Agent
and without any obligation to account therefor. The Lenders and the Issuing Bank
acknowledge that the Administrative Agent and its Affiliates have other lending
and investment relationships with the Borrower Parties and their Affiliates and
in the future may enter into additional such relationships.

 

108



--------------------------------------------------------------------------------

Section 10.6 Responsibility of the Administrative Agent. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall be entitled to assume that
no Default or Event of Default exists unless it has actual knowledge, or has
been notified by any Borrower Party, of such fact, or has been notified by a
Lender that such Lender considers that a Default or Event of Default exists, and
such Lender shall specify in detail the nature thereof in writing. The
Administrative Agent shall provide each Lender with copies of such documents
received from any Borrower Party as such Lender may reasonably request.

Section 10.7 Action by Administrative Agent.

(a) The Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.

(b) The Administrative Agent shall not be liable to the Lenders and the Issuing
Bank, or any of them, in acting or refraining from acting under this Agreement
or any other Loan Document in accordance with the instructions of the Majority
Lenders (or all Lenders if expressly required by Section 11.12), and any action
taken or failure to act pursuant to such instructions shall be binding on all
Lenders and the Issuing Bank.

Section 10.8 Notice of Default. In the event that any member of the Lender Group
shall acquire actual knowledge, or shall have been notified in writing, of any
Default or Event of Default, such member of the Lender Group shall promptly
notify the other members of the Lender Group, and the Administrative Agent shall
take such action and assert such rights under this Agreement as the Majority
Lenders shall request in writing, and the Administrative Agent shall not be
subject to any liability by reason of its acting pursuant to any such request.
If the Majority Lenders shall fail to request the Administrative Agent to take
action or to assert rights under this Agreement in respect of any Event of
Default after their receipt of the notice thereof from a member of the Lender
Group, or shall request inconsistent action with respect to such Event of
Default, the Administrative Agent may, but shall not be required to, take such
action

 

109



--------------------------------------------------------------------------------

and assert such rights (other than rights under Article 9) as it deems in its
discretion to be advisable for the protection of the Lender Group, except that,
if the Majority Lenders have instructed the Administrative Agent not to take
such action or assert such right, in no event shall the Administrative Agent act
contrary to such instructions.

Section 10.9 Responsibility Disclaimed. The Administrative Agent shall not be
under any liability or responsibility whatsoever as Administrative Agent:

(a) To any Borrower Party or any other Person or entity as a consequence of any
failure or delay in performance by or any breach by, any member of the Lender
Group of any of its obligations under this Agreement;

(b) To any member of the Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c) To any member of the Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

Section 10.10 Indemnification. The Lenders agree to indemnify (to the extent not
reimbursed by the Borrowers) and hold harmless the Administrative Agent (and,
with respect to the Co-Collateral Agents which have been delegated
responsibilities of the Administrative Agent pursuant to Section 10.16(a), each
such Co-Collateral Agent) and each of its Affiliates, employees,
representatives, officers and directors (each an “Administrative Agent
Indemnified Person”) pro rata in accordance with their Aggregate Commitment
Ratios from and against any and all claims, liabilities, investigations, losses,
damages, actions, demands, penalties, judgments, suits, investigations, costs,
expenses (including fees and expenses of experts, agents, consultants and
counsel) and disbursements, in each case, of any kind or nature (whether or not
an Administrative Agent Indemnified Person is a party to any such action, suit
or investigation) whatsoever which may be imposed on, incurred by, or asserted
against an Administrative Agent Indemnified Person resulting from any breach or
alleged breach by the Borrower Parties, or any of them, of any representation or
warranty made hereunder, or otherwise in any way relating to or arising out of
the Commitments, the Loans, the Letters of Credit, this Agreement, the other
Loan Documents or any other document contemplated by this Agreement or any
action taken or omitted by the Administrative Agent under this Agreement, any
other Loan Document, or any other document contemplated by this Agreement (other
than Bank Products Documents), the making, administration or enforcement of the
Loan Documents and the Loans or any transaction contemplated hereby or any
related matters unless, with respect to any of the above, such Administrative
Agent Indemnified Person is determined by a final non-appealable judgment of a
court of competent jurisdiction to have acted or failed to act with gross
negligence or willful misconduct. This Section 10.10 is for the benefit of each
Administrative Agent Indemnified Person and shall not in any way limit the
obligations of the Borrower Parties under Section 6.14. The provisions of this
Section 10.10 shall survive the termination of this Agreement.

 

110



--------------------------------------------------------------------------------

Section 10.11 Credit Decision. Each member of the Lender Group represents and
warrants to each other member of the Lender Group that:

(a) In making its decision to enter into this Agreement and to make its Advances
it has independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower Parties and that it has made an
independent credit judgment, and that it has not relied upon information
provided by the Administrative Agent or any of its Affiliates;

(b) So long as any portion of the Obligations remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower Parties; and

(c) Except for notices, reports and other documents expressly herein required to
be furnished to the Lenders by the Administrative Agent, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
Parties which may come into the possession of any of the Administrative Agent or
any Affiliates of the Administrative Agent.

Section 10.12 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Administrative Borrower. In addition, if and for so long as
the Administrative Agent is a Defaulting Lender, then the Administrative Agent
shall upon thirty (30) days’ notice from and at the direction of Majority
Lenders and Administrative Borrower, and upon the payment and satisfaction in
full in immediately available funds of all Obligations owing to the
Administrative Agent (in its capacity as the Administrative Agent and as a
Lender), resign as the Administrative Agent and the Commitment of the
Administrative Agent in its capacity as a Lender shall terminate. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Administrative Agent (with the consent of the Administrative Borrower if no
Default or Event of Default then exists). If no successor Administrative Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment within thirty (30) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be any Lender or a Person organized under the laws of the US, a State or
any political subdivision thereof which has combined capital and reserves in
excess of $250,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, duties, and obligations of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 10 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

Section 10.13 Administrative Agent May File Proofs of Claim. The Administrative
Agent may file such proofs of claim and other papers or documents as may be
necessary or

 

111



--------------------------------------------------------------------------------

advisable in order to have the claims of the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel), the
Lenders and the Issuing Bank allowed in any judicial proceedings relative to any
Borrower Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian in
any such judicial proceedings is hereby authorized by each Lender and the
Issuing Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due to the Administrative Agent for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel, and any other amounts due the Administrative
Agent under Section 11.2. Nothing contained in this Agreement or the Loan
Documents shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting this
Agreement, the Revolving Loan Notes, the Letters of Credit or the rights of any
holder thereof, or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the Issuing Bank in any such proceeding.

Section 10.14 Collateral. The Administrative Agent is hereby authorized to hold
all Collateral pledged pursuant to any Loan Document and to act on behalf of the
Lender Group, in its own capacity and through other agents appointed by it,
under the Security Documents; provided, that the Administrative Agent shall not
agree to the release of any Collateral except in accordance with the terms of
this Agreement. The Lender Group acknowledges that the Loans, any Overadvances,
all Obligations with respect to Bank Products Documents and all interest, fees
and expenses hereunder constitute one Funded Debt, secured by all of the
Collateral. The Administrative Agent hereby appoints each Lender and the Issuing
Bank as its agent (and each Lender and the Issuing Bank hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with the UCC, can be perfected by possession. Should
any Lender or the Issuing Bank obtain possession of any such Collateral, subject
to the limitations set forth in the Blocked Account Agreements, such Lender or
the Issuing Bank shall, promptly upon the Administrative Agent’s request
therefore, deliver such Collateral to the Administrative Agent or in accordance
with the Administrative Agent’s instructions.

Section 10.15 Release of Collateral.

(a) Each Lender and the Issuing Bank hereby directs, in accordance with the
terms of this Agreement, the Administrative Agent to release any Lien held by
the Administrative Agent for the benefit of the Lender Group:

(i) against all of the Collateral, upon final and indefeasible payment in full
of the Obligations and termination of the Commitments; or

(ii) against any part of the Collateral sold, transferred or disposed of by the
Borrower Parties if such sale, transfer or other disposition is permitted by
this Agreement or is otherwise consented to by the requisite Lenders for such
release as set forth in Section 11.12.

 

112



--------------------------------------------------------------------------------

(b) Each Lender and the Issuing Bank hereby directs the Administrative Agent to
execute and deliver or file or authorize the filing of such termination and
partial release statements and do such other things as are necessary to release
Liens to be released pursuant to this Section 10.15 promptly upon the
effectiveness of any such release. Upon request by the Administrative Agent at
any time, the Lenders and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.15.

Section 10.16 Co-Collateral Agents and Additional Agents.

(a) Certain duties with respect to the performance of audits, valuations, visits
and inspections, review of information regarding the Collateral and other
administrative or ministerial tasks reasonably incidental thereto have been
delegated to the Co-Collateral Agents, who shall in each case act as agent for
the Administrative Agent on the terms set by forth in the Loan Documents;
provided, however, that no Co-Collateral Agent shall be permitted to execute any
document or instrument in the name of the Administrative Agent. The
indemnification and expense reimbursement provision of this Agreement and the
Loan Documents, including without limitation, Sections 6.14, 10.10 and 11.2 of
this Agreement shall be deemed to accrue in favor of each Co-Collateral Agent as
if named as the Administrative Agent thereunder (without limiting the benefit of
such provision to the Administrative Agent). Each Co-Collateral Agent will
advise and consult the other Co-Collateral Agent in performing their respective
delegated responsibilities and will exercise reasonable efforts to avoid
duplicative expense.

(b) Except as expressly set forth in Section 10.16(a), none of the Lenders or
other entities identified on the facing page of this Agreement as a “Joint Lead
Arranger”, “Co-Collateral Agent” (including the Co-Collateral Agents), or “Joint
Book Runner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement or any other Loan Document other than those
applicable to all Lenders as such if such entity is also a Lender. Without
limiting the foregoing, none of the Lenders or other entities so identified
shall have or be deemed to have any fiduciary relationship with any other
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other entities so identified in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder.

ARTICLE 11.

MISCELLANEOUS

Section 11.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 11.1(c) only, when sent out by Electronic Transmission)
addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and

 

113



--------------------------------------------------------------------------------

other communications under this Agreement shall be given to the parties hereto
at the following addresses:

(i) If to any Borrower Party, to such Borrower Party in care of the
Administrative Borrower at:

The New York Times Company

620 Eighth Avenue, 16th Floor

New York, NY 10018-1405

Attn: Laurena L. Emhoff,

Vice President and Treasurer

with a copy to:

The New York Times Company

620 Eighth Avenue, 16th Floor

New York, NY 10018-1405

Attn: General Counsel

Telecopy: 212-556-4634

E-mail: richierk@nytimes.com

(ii) If to the Administrative Agent, to it at:

SunTrust Bank

303 Peachtree Street

Twenty Third Floor

Atlanta, Georgia 30308

Attn: Group Portfolio Manager

Telecopy No.: 404-813-5890

Email: earl.garris@suntrust.com

with a copy to:

Chris D. Molen, Esq.

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30308

Telecopy No.: (404) 815-2424

Email: chrismolen@paulhastings.com

(iii) If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement; and

(iv) If to the Issuing Bank, at the address set forth on the signature pages of
this Agreement.

 

114



--------------------------------------------------------------------------------

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ written notice of such change
to the other parties.

(c) All notices and other items to be, or which may be from time to time,
delivered by and among the Borrower Parties and the Lender Group (including
delivery of the items required by Sections 7.1, 7.2 and 7.3) may be made via
Electronic Transmission. The Administrative Agent shall so post such items
required to be delivered to the Lender Group within a reasonable period of time
after delivery thereof by the Borrower Parties. Such posting or sending via
Electronic Transmission to the Lender Group shall constitute delivery of such
items to the Lender Group. If any notice or other item under this Agreement or
any other Loan Document shall be required to be delivered on a day which is not
a Business Day, such delivery shall instead be required on the next succeeding
day which is a Business Day.

Section 11.2 Expenses. Each Borrower agrees, jointly and severally, to promptly
pay or promptly reimburse:

(a) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent (including, with respect to the Co-Collateral Agents which
may be delegated any responsibilities of the Administrative Agent pursuant to
Section 10.16(a), each such Co-Collateral Agent) and its Affiliates in
connection with the preparation, negotiation, execution, delivery and
syndication of this Agreement, the other Loan Documents and the Bank Products
Documents, the transactions contemplated hereunder and thereunder, and the
making of the initial Advance hereunder, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent and
its Affiliates;

(b) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent (including, with respect to the Co-Collateral Agents which
may be delegated any responsibilities of the Administrative Agent pursuant to
Section 10.16(a), each such Co-Collateral Agent) and its Affiliates in
connection with the administration of the transactions contemplated in this
Agreement, the other Loan Documents and the Bank Products Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by the Lenders relating to this Agreement, the other Loan Documents or
the Bank Products Documents, including, but not limited to, all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with their periodic field audits, appraisals and examinations, and
the internal per diem audit charge as established by the Administrative Agent
from time to time, per auditor, plus reasonable and documented out-of-pocket
costs and expenses for each field audit or examination of a Borrower Party
performed by personnel employed by the Administrative Agent, and the reasonable
fees and disbursements of counsel for the Administrative Agent;

(c) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Issuing Bank and any Lender in connection with any
restructuring, refinancing, or “work out” of the transactions contemplated by
this Agreement, and of obtaining performance under this Agreement, the other
Loan Documents and the Bank Products Documents, and all reasonable and
documented out-of-pocket costs and expenses of collection if default is made in
the payment of the Obligations, which in each case shall include reasonable

 

115



--------------------------------------------------------------------------------

and documented fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Issuing Bank and any Lender, and the reasonable and documented fees
and out-of-pocket expenses of any experts of the Administrative Agent, or
consultants of the Administrative Agent;

(d) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Collateral, and, to the extent
provided in Section 2.8(b), any Revolving Loan Notes or the Obligations; and

(e) All reasonable and documented out-of-pocket costs and expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.

Section 11.3 Waivers. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance. In the event the Lenders decide to fund a request for an
Advance at a time when the Borrowers are not in strict compliance with the terms
of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity. Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future. Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrowers.

Section 11.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Borrower Parties at any time or from time to time,
without notice to the Borrower Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Funded Debt evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Funded Debt
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Borrower Party, against and on
account of the obligations and liabilities of the Borrower Parties, to any
member of the Lender Group or any such holder under this Agreement, any
Revolving Loan Notes, any other Loan Document and any Bank Products Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with this Agreement, any Revolving Loan Notes, any other
Loan Document or any Bank Products Document, irrespective

 

116



--------------------------------------------------------------------------------

of whether or not (a) the Lender Group shall have made any demand hereunder or
(b) the Lender Group shall have declared the principal of and interest on the
Loans and any Revolving Loan Notes and other amounts due hereunder to be due and
payable as permitted by Section 9.2 and although said obligations and
liabilities, or any of them, shall be contingent or unmatured. Any sums obtained
by any member of the Lender Group or by any subsequent holder of the Obligations
shall be subject to the application of payments provisions of Article 2.

Section 11.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its portion of the Commitments and
the Loans at the time owing to it and, if applicable, all or a portion of its
portion of the Letter of Credit Commitment and excluding rights and obligations
with respect to Bank Products Documents); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
portion of the Commitments and the Loans at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the portion of the
Commitments, subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default exists, the
Administrative Borrower otherwise consents (each such consent not to be
unreasonably withheld, and the Administrative Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof), and (ii) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (unless such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 11.5(c), from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.8(b), 2.9,

 

117



--------------------------------------------------------------------------------

6.14, 12.3 and 12.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 11.5.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its portion of the
Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers and the Lender Group shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in Section 11.12(a)(i) that affects such Participant. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.8(b), 2.9, 6.14 and 12.3 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.5(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.8(b) as
though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent. A Participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.8(b) unless the Administrative Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including

 

118



--------------------------------------------------------------------------------

without limitation (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender
and (ii) in the case of any Lender that is a Fund, any pledge or assignment of
all or any portion of such Lender’s rights under this Agreement to any holders
of obligations owed, or securities issued, by such Lender as security for such
obligations or securities, or to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Commitments, Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Advances,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by electronic
transmission shall be deemed an original signature hereto. The foregoing shall
apply to each other Loan Document mutatis mutandis.

Section 11.7 Governing Law. This Agreement and the other Loan Documents are
intended to and shall be construed in accordance with and governed by the laws
of the State of New York, except to the extent otherwise expressly provided in
the Loan Documents.

Section 11.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 11.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

 

119



--------------------------------------------------------------------------------

Section 11.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.

Section 11.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 11.12 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof be waived orally but
only by an instrument in writing signed by the Majority Lenders, or in the case
of Loan Documents executed by the Administrative Agent (and not the other
members of the Lender Group), signed by the Administrative Agent and approved by
the Majority Lenders and, in the case of an amendment, also by the Borrowers,
except that: (i) the consent of each of the Lenders (or in the case of clause
(C) and clause (E), each of the affected Lenders and, except in the case of
clause (C) and clause (E), excluding the Defaulting Lenders) and, in the case of
an amendment, the Borrowers, shall be required for (A) any sale or release of,
or the subordination of, the Obligations or the Administrative Agent’s security
interest in, any material Collateral except in conjunction with sales or
transfers of Collateral permitted hereunder, (B) except in conjunction with
transactions permitted hereunder, any release of any material guarantor of the
Obligations or any Borrower listed on Schedule E, (C) any extensions,
postponements or delays of the Maturity Date or the scheduled date of payment of
interest or principal or fees, or any reduction of principal (without a
corresponding payment with respect thereto), or reduction in the rate of
interest or fees due to the Lenders hereunder or under any other Loan Documents,
(D) any amendment of this Section 11.12 or of the definition of “Majority
Lenders” or any other provision of the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder; (E) any amendment
increasing the Commitments (it being understood and agreed that a waiver of any
Default or Event of Default or modification of any of the defined terms
contained herein (other than those defined terms specifically addressed in this
Section 11.12) shall not constitute a change in the terms of any portion of the
Commitments held by any Lender); and (F) any amendment to Section 2.11; (ii) the
consent of the Administrative Agent, the Majority Lenders and the Borrowers
shall be required for any amendment to Section 2.1(f) or Article 10; (iii) the
consent of the Issuing Bank, the Majority Lenders and the Borrowers shall be
required for any amendment to Section 2.1(c) or 2.15 or the definition of
“Letter of Credit

 

120



--------------------------------------------------------------------------------

Commitment”; (iv) the consent of the Guarantors and the Majority Lenders shall
be required for any amendment to Article 3; (v) the consent of the Swing Bank,
the Majority Lenders and the Borrowers shall be required for any amendment to
Section 2.1(d) or Section 2.2(g); (vi) the consent of the Administrative Agent
only shall be required to amend Schedule C to reflect assignments of any portion
of the Commitments and Loans in accordance with this Agreement, (vii) any
amendment, waiver or other modification of any term or condition of any Fee
Letter shall require the consent of only the parties thereto; (viii) the consent
of the Administrative Agent, the Co-Collateral Agents, the Borrowers and at
least sixty-six and two-thirds percent (66 2/3%) of the Lenders (determined by
the Lenders’ Commitments) shall be required to amend the definition of
“Availability”, “Borrowing Base” and any of the defined terms used therein, if
the effect is to increase Availability and (ix) the consent of the
Administrative Agent, the Co-Collateral Agents, the Majority Lenders and the
Borrowers shall be required to amend Section 10.16. In addition to the required
consents set forth above, if SunTrust Bank, any Lender or any Affiliate thereof
has entered into a Lender Hedge Agreement with any Borrower Party and SunTrust
Bank or such Lender is no longer the Administrative Agent or a Lender, as the
case may be, the consent of SunTrust Bank, such Lender or such Affiliate shall
be required for any amendment to Section 2.11 or any amendment described in
Section 11.12(a)(i)(A). Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

(b) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Commitments, portion of
the Letter of Credit Commitment, the Loans and Letter of Credit Obligations
owing to it and any Revolving Loan Notes held by it and all of its rights and
obligations hereunder and under the other Loan Documents at a price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and accrued but unpaid Commitment Fees
and Letter of Credit fees owing to such Lender plus the amount necessary to cash
collateralize any Letters of Credit issued by such Lender, which right may be
exercised by the Administrative Agent if such Lender refuses to execute any
amendment, waiver or consent which requires the written consent of all of the
Lenders and to which the Majority Lenders, the Administrative Agent and the
Borrowers have agreed. Each Lender agrees that if the Administrative Agent
exercises its option hereunder, it shall promptly execute and deliver an
Assignment and Acceptance and other agreements and documentation necessary to
effectuate such assignment. The Administrative Agent may assign its purchase
rights hereunder to any assignee if such assignment complies with the
requirements of Section 11.5(b).

(c) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

Section 11.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with any Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

 

121



--------------------------------------------------------------------------------

Section 11.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15 Disclosure. The Borrower Parties agree that the Administrative
Agent, and the Administrative Agent agrees that the Borrower Parties, shall each
have the right, with the consent of the other (such consent not to be
unreasonably withheld), to issue press releases and other marketing materials
regarding the making of the Loans and the issuance and the Commitments to the
Borrowers pursuant to the terms of this Agreement.

Section 11.16 Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Administrative Borrower
may designate another financial institution (such financial institution being
herein called a “Replacement Lender”) acceptable to the Administrative Agent,
and which is not a Borrower or an Affiliate of any Borrower, to assume such
Lender’s portion of the Commitments hereunder, to purchase the Loans and
participations of such Lender and such Lender’s rights hereunder and (if such
Lender is the Issuing Bank) to issue Letters of Credit in substitution for all
outstanding Letters of Credit issued by such Lender, without recourse to or
representation or warranty by, or expense to, such Lender for a purchase price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid
commitment fees and letter of credit fees owing to such Lender plus amounts
necessary to cash collateralize any Letters of Credit issued by such Lender, and
upon such assumption, purchase and substitution, and subject to the execution
and delivery to the Administrative Agent by the Replacement Lender of
documentation satisfactory to the Administrative Agent (pursuant to which such
Replacement Lender shall assume the obligations of such original Lender under
this Agreement), the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder and such Lender shall no longer be a party
hereto or have any rights hereunder provided that the obligations of the
Borrowers to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement.
“Replacement Event” shall mean, with respect to any Lender, (a) the commencement
of or the taking of possession by, a receiver, custodian, conservator, trustee
or liquidator of such Lender, or the declaration by the appropriate regulatory
authority that such Lender is insolvent or such Lender shall become a Defaulting
Lender or (b) the making of any claim by any Lender under Section 2.8(b), 12.3
or 12.5, unless the changing of the lending office by such Lender would obviate
the need of such Lender to make future claims under such Sections.

Section 11.17 Confidentiality. No member of the Lender Group shall disclose any
material non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Administrative Borrower, other than (i) to such member of the Lender Group’s
Affiliates and their officers, directors, employees, agents and advisors, to
other members of the Lender Group and, as contemplated by Section 11.5, to
actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower Parties
received by it from such member of the Lender Group, (iv) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking and (v) in connection with

 

122



--------------------------------------------------------------------------------

the exercise of any remedy hereunder or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder.

Section 11.18 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group, or any of them, is required or elects to repay or restore, and as
to all reasonable costs, expenses and attorneys fees of the Lender Group related
thereto, the liability of the Borrowers or such Guarantor, as applicable,
automatically shall be revived, reinstated and restored and shall exist as
though such Voidable Transfer had never been made.

Section 11.19 Electronic Transmissions.

(a) Authorization. Subject to the provisions of this Section 11.19(a), each of
the Administrative Agent, the Borrowers, the Lenders, the Issuing Bank and each
of their Affiliates is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein.
Each of the Borrowers and the other Borrower Parties hereby acknowledges and
agrees, and each of the Borrowers and the other Borrower Parties shall cause
each of their Subsidiaries to acknowledge and agree, that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to the terms and conditions of this Agreement, separate
terms and conditions posted or referenced in such E-System and related
contractual obligations executed by Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

(c) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Affiliates warrants the accuracy, adequacy or completeness of any E-Systems or
Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of the Borrowers and the other Borrower
Parties agrees that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

123



--------------------------------------------------------------------------------

ARTICLE 12.

YIELD PROTECTION

Section 12.1 Eurodollar Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed Eurodollar Advance for any Eurodollar Advance Period, the
Administrative Agent (a) determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Advance Period or (b) is
advised by the Majority Lenders that the Eurodollar Basis for such Eurodollar
Advance Period will not adequately and fairly reflect the cost to the Lenders of
making or maintaining the Loans for such Eurodollar Advance Period, the
Administrative Agent shall forthwith give notice thereof to the Administrative
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Administrative Borrower that the circumstances giving rise to such situation no
longer exist, the obligations of the Lenders to make Eurodollar Advances shall
be suspended.

Section 12.2 Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of any request or directive (whether or not having the force of law) of
any such authority, central bank, or comparable agency after the Agreement Date,
shall make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Administrative Borrower. Before giving any notice to the Administrative
Agent pursuant to this Section 12.2, such Lender shall designate a different
lending office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. Upon receipt of such notice, notwithstanding anything contained in
Article 2, the Borrowers shall repay in full the then outstanding principal
amount of each affected Eurodollar Advance of such Lender, together with accrued
interest thereon, either (a) on the last day of the then current Eurodollar
Advance Period applicable to such Eurodollar Advance if such Lender may lawfully
continue to maintain and fund such Eurodollar Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Advance to such day. Concurrently with repaying each affected
Eurodollar Advance of such Lender, notwithstanding anything contained in Article
2, the Borrowers shall borrow a Base Rate Advance from such Lender, and such
Lender shall make such Advance in an amount such that the outstanding principal
amount of the Revolving Loans held by such Lender shall equal the outstanding
principal amount of such Revolving Loans immediately prior to such repayment.

Section 12.3 Increased Costs.

(a) If any Change in Law shall (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Basis), any Issuing Bank or Swing Bank; (ii) subject
any Lender, any Issuing Bank or Swing Bank to any Taxes on its Loans, loan

 

124



--------------------------------------------------------------------------------

principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto
(excluding, for purposes of this Section 12.3, any such increased costs
resulting from Taxes (as to which Section 2.8(b) shall govern)); or (iii) impose
on any Lender or any Issuing Bank or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Advances made
by such Lender or any Letter of Credit or participation therein; and the result
of any of the foregoing shall be to increase the cost to such Lender, Issuing
Bank or Swing Bank of making, converting to, continuing or maintaining any
Eurodollar Advance or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender, the Issuing Bank or Swing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Administrative Agent,
Lender, Issuing Bank or Swing Bank (whether of principal, interest or any other
amount) then, upon request of such Administrative Agent, Lender, Issuing Bank or
Swing Bank, the Borrower will pay to such Administrative Agent, Lender, Issuing
Bank or Swing Bank, as the case may be, such additional amount or amounts as
will compensate such Administrative Agent, Lender, Issuing Bank or Swing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of any Lender or the Issuing Bank claiming compensation under
this Section 12.3 and setting forth the Additional Amount to be paid to it
hereunder and calculations therefor shall be conclusive in the absence of
manifest error. In determining such amount, such Lender or the Issuing Bank may
use any reasonable averaging and attribution methods. If any Lender demands
compensation under this Section 12.3, the Borrowers may at any time, upon at
least five (5) Business Days’ prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Advances of such Lender, together with
accrued interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.9. Concurrently with prepaying such Eurodollar
Advances, the Borrowers shall borrow a Base Rate Advance, or a Eurodollar
Advance not so affected, from such Lender, and such Lender shall make such
Advance in an amount such that the outstanding principal amount of the Revolving
Loans held by such Lender shall equal the outstanding principal amount of such
Revolving Loans immediately prior to such prepayment.

 

125



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 12.4 Effect On Other Advances. If notice has been given pursuant to
Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 12.1, the
Administrative Agent) notifies the Administrative Borrower that the
circumstances giving rise to such repayment no longer apply, all Advances which
would otherwise be made by such Lender as to the Eurodollar Advances affected
shall, at the option of the Administrative Borrower, be made instead as Base
Rate Advances.

Section 12.5 Capital Adequacy. If after the Agreement Date, any Lender or
Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that the adoption of any Applicable Law, governmental rule,
regulation or order regarding the capital adequacy of banks or bank holding
companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or Issuing Bank (or any Affiliate of the foregoing) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency
(but only if such adoption, change, request or directive occurs after the
Agreement Date), has or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) capital as a
consequence of such Lender’s or Issuing Bank’s portion of the Commitments or
obligations hereunder to a level below that which it could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s or Issuing Bank’s (or any Affiliate of the
foregoing) capital was fully utilized prior to such adoption, change or
compliance), then, promptly upon demand by such Lender or Issuing Bank, the
Borrowers shall immediately pay to such Lender or Issuing Bank such Additional
Amounts as shall be sufficient to compensate such Lender or Issuing Bank for any
such reduction actually suffered; provided, however, that there shall be no
duplication of amounts paid to a Lender pursuant to this sentence and
Section 12.3. A certificate of such Lender or Issuing Bank setting forth the
amount to be paid to such Lender or Issuing Bank by the Borrowers as a result of
any event referred to in this paragraph shall, absent manifest error, be
conclusive.

 

126



--------------------------------------------------------------------------------

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE ADMINISTRATIVE BORROWER, OR
SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL BE EXCLUSIVE; PROVIDED THAT THE ADMINISTRATIVE GENT RETAINS THE RIGHT TO
BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER
SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS
SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN
DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

127



--------------------------------------------------------------------------------

Section 13.2 Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT COULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE
UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

Section 13.3 Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF THE
LENDER GROUP, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

Section 13.4 The Administrative Borrower. Each Borrower Party hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrower
Parties (the “Administrative Borrower”), which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by each Borrower Party that such appointment has
been revoked and that another Borrower has been appointed the Administrative
Borrower. Each Borrower Party hereby irrevocably appoints and authorizes the
Administrative Borrower, on behalf of each of the Borrower Parties, (i) to
provide the Administrative Agent with all notices with respect to Loans and
Letters of Credit obtained for the benefit of any Borrower Party and all other
notices and instructions under this Agreement and (ii) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

Section 13.5 All Obligations to Constitute Joint and Several Obligations.

(a) All Obligations shall constitute joint and several obligations of the
Borrowers and shall be secured by the Administrative Agent’s Lien upon all of
the Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Administrative Agent, for the benefit of the
Lender Group, to the extent provided in the Loan Documents or Bank Product
Documents under which such Lien arises. Each Borrower expressly represents and
acknowledges that it is part of a common enterprise with the other Borrowers and
that any financial accommodations by the Administrative Agent, and the other
members of the Lender Group to any other Borrower hereunder and under the other
Loan Documents and the Bank Product Documents are and will be of direct and
indirect interest, benefit and advantage to all Borrowers. Each Borrower
acknowledges that any Request for Advance, Notice of Conversion/Continuation,
Notice of Requested Commitment Increase, Request for Issuance of Letter of
Credit or other notice or request given by any Borrower (including the
Administrative

 

128



--------------------------------------------------------------------------------

Borrower) to the Administrative Agent shall bind all Borrowers, and that any
notice given by the Administrative Agent or any other member of the Lender Group
to any Borrower shall be effective with respect to all Borrowers. Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations, regardless of which
Borrower actually may have received the proceeds of any of the Loans or other
extensions of credit or have had Letters of Credit issued hereunder or the
amount of such Loans received, Letters of Credit issued or the manner in which
the Administrative Agent or any other member of the Lender Group accounts among
the Borrowers for such Loans, Letters of Credit or other extensions of credit on
its books and records, and further acknowledges and agrees that Loans and other
extensions of credit to any Borrower inure to the mutual benefit of all of the
Borrowers and that the Administrative Agent and the other members of the Lender
Group are relying on the joint and several liability of the Borrowers in
extending the Loans and other financial accommodations hereunder. Each Borrower
shall be entitled to subrogation and contribution rights from and against the
other Borrowers to the extent any Borrower is required to pay to any member of
the Lender Group any amount in excess of the Loans advanced directly to, or
other Obligations incurred directly by, such Borrower or as otherwise available
under Applicable Law; provided, however, that such subrogation and contribution
rights are and shall be subject to the terms and conditions of this
Section 13.5.

(b) In the event any Borrower Party (a “Funding Borrower Party”) shall make any
payment or payments under this Agreement or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
hereunder, such Funding Borrower Party shall have the right to seek subrogation
or contribution payments from each other Borrower Party (each, a “Contributing
Borrower Party”) to the extent permitted by Applicable Law. Nothing in this
Section 13.5(b) shall affect any Borrower Party’s joint and several liability to
the Lender Group for the entire amount of its Obligations. Each Borrower Party
covenants and agrees that (i) its right to receive any subrogation or
contribution hereunder from a Contributing Borrower Party shall be subordinate
and junior in right of payment to all obligations of the Borrower Parties to the
Lender Group hereunder and (ii) it shall not exercise any such subrogation or
contribution rights unless and until the Obligations shall have been paid in
full in cash (or, with respect to Letters of Credit, cash collateralized or
supported by a letter of credit) and the Commitments terminated.

(c) Nothing in this Section 13.5 shall affect any Borrower’s joint and several
liability to the Lender Group for the entire amount of its Obligations. Each
Borrower Party covenants and agrees that its right to receive any subrogation or
contribution hereunder from a contributing Borrower Party shall be subordinate
and junior in right of payment to all Obligations of the Borrowers to the Lender
Group hereunder. No Borrower Party will exercise any rights that it may acquire
by way of subrogation hereunder or under any other Loan Document or any Bank
Product Document or at law by any payment made hereunder or otherwise, nor shall
any Borrower Party seek or be entitled to seek any contribution or reimbursement
from any other Borrower Party in respect of payments made by such Borrower Party
hereunder or under any other Loan Document or under any Bank Product Document,
until all amounts owing to the Lender Group on account of the Obligations are
paid in full in cash (or, with respect to Letters of Credit, are either cash
collateralized or supported by a letter of credit) and the Commitments are
terminated. If any amounts shall be paid to any Borrower Party on account of
such subrogation or contribution rights at any time when all of the Obligations
shall

 

129



--------------------------------------------------------------------------------

not have been paid in full, such amount shall be held by such Borrower Party in
trust for the Lender Group segregated from other funds of such Borrower Party,
and shall, forthwith upon receipt by such Borrower Party, be turned over to the
Administrative Agent in the exact form received by such Borrower Party (duly
endorsed by such Borrower Party to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, as provided for
herein.

[remainder of page intentionally left blank; signature pages follow]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

BORROWERS:     THE NEW YORK TIMES COMPANY, a New York corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Senior Vice President and General
Counsel     ABOUT, INC., a Delaware corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Senior Vice President and
Secretary     CONSUMERSEARCH, INC., a Delaware corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Vice President and Secretary    
BASELINE ACQUISITIONS CORP., a Delaware corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Secretary     BASELINE, INC., a
Delaware corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Secretary     STUDIO SYSTEMS,
INC., a Delaware corporation     By:  

/s/ Kenneth A. Richieri

      Name: Kenneth A. Richieri       Title:   Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCREENLINE, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Senior Vice President and Secretary IHT
LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Secretary INTERNATIONAL HERALD TRIBUNE
U.S. INC., a New York corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Vice President NEW YORK TIMES DIGITAL
LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Vice President and Secretary NYT GROUP
SERVICES, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   President and Secretary NYT CAPITAL,
LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Senior Vice President and Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GLOBE NEWSPAPER COMPANY, INC., a Massachusetts corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   Assistant Clerk BOSTON GLOBE ELECTRONIC
PUBLISHING, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   Assistant Secretary BOSTON GLOBE
MARKETING, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   Assistant Secretary COMMUNITY
NEWSDEALERS, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   President and Assistant Secretary
COMMUNITY NEWSDEALERS HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   President and Secretary GLOBEDIRECT, LLC,
a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri   Title:   Assistant Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

RETAIL SALES, LLC, a Delaware limited liability company By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Assistant Secretary HENDERSONVILLE
NEWSPAPER CORPORATION, a North Carolina corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Vice President and Secretary
HENDERSONVILLE NEWSPAPER HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   President and Secretary LAKELAND LEDGER
PUBLISHING CORPORATION, a Florida corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Vice President and Secretary LAKELAND
LEDGER HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   President and Secretary NYT HOLDINGS,
INC., an Alabama corporation By:  

/s/ Kenneth A. Richieri

  Name:   Kenneth A. Richieri   Title:   Vice President and Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

NYT MANAGEMENT SERVICES, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Senior Vice President and Secretary

NYT SHARED SERVICE CENTER, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

INTERNATIONAL MEDIA CONCEPTS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

THE DISPATCH PUBLISHING COMPANY, a North Carolina corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

THE DISPATCH PUBLISHING HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   President and Secretary

THE HOUMA COURIER NEWSPAPER CORPORATION, a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   President and Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE HOUMA COURIER NEWSPAPER HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   President and Secretary

THE NEW YORK TIMES DISTRIBUTION CORPORATION, a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

THE NEW YORK TIMES SALES COMPANY, a Massachusetts business trust By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   President and Secretary

THE NEW YORK TIMES SYNDICATION SALES CORPORATION, a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

THE SPARTANBURG HERALD-JOURNAL, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   President and Secretary

WORCESTER TELEGRAM & GAZETTE CORPORATION, a Massachusetts corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Assistant Clerk

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WORCESTER TELEGRAM & GAZETTE HOLDINGS, INC., a Delaware corporation By:  

/s/ Kenneth A. Richieri

  Name: Kenneth A. Richieri  

Title:   Vice President and Secretary

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK,

SWING BANK, CO-COLLATERAL AGENTS

AND LENDERS:

 

SUNTRUST BANK, as the Administrative Agent, a Co-Collateral Agent, the Issuing
Bank, a Lender and the Swing Bank By:  

/s/ Scott Cowan

  Name: Scott Cowan   Title: Director WELLS FARGO CAPITAL FINANCE, LLC, as a
Co-Collateral Agent By:  

/s/ Casimir Mazurkiewicz

  Name: Casimir Mazurkiewicz   Title:   Director WELLS FARGO BANK, N.A., as a
Lender By:  

/s/ Casimir Mazurkiewicz

  Name: Casimir Mazurkiewicz   Title:   Authorized Signatory JP MORGAN CHASE
BANK, N.A., as a Lender By:  

/s/ Thomas G. Williams

  Name: Thomas G. Williams   Title:   Vice President BARCLAYS BANK PLC, as a
Lender By:  

/s/ Diane Rolfe

  Name: Diane Rolfe   Title:   Director MORGAN STANLEY SENIOR FUNDING, INC., as
a Lender By:  

/s/ Lisa Hanson

  Name: Lisa Hanson   Title:   Authorized Signatory

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below), receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the date of acceptance and recording
inserted by the Administrative Agent below (the “Effective Date”) (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other rights of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

 

1.   Assignor:  

 

  2.   Assignee:  

 

      [and is an Affiliate/Approved Fund of [Identify Lender]]1 3.  
Borrower(s):   The New York Times Company and certain of its Subsidiaries 4.  
Administrative     Agent:   SunTrust Bank, as the administrative agent under the
Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

5.   Credit Agreement:   The Credit Agreement, dated as of June     , 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among THE NEW
YORK TIMES COMPANY, a New York corporation (“Parent”), the other Persons party
thereto as Borrowers (together with Parent, collectively, the “Borrowers” and
each individually a “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank and the
other agents party thereto from time to time. 6.   Assigned Interest:  

 

Aggregate Amount of
Commitments/
Loans for all Lenders2      Amount of
Commitment/Loans
Assigned3      Percentage Assigned
of Commitment/
Loans4   $                    $                           % 

[remainder of page left blank intentionally]

 

 

2 

Global amount of the Commitment/Loans.

3 

Amount to be assigned to Assignee as of the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Effective Date:                  , 20    

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name: Title:

 

ACCEPTED AND APPROVED THIS      DAY OF                     , 20    ; SUNTRUST
BANK, as the Administrative Agent By:  

 

Name: Title: [If no Event of Default exists: THE NEW YORK TIMES COMPANY, as
Parent and a Borrower By:  

 

Name: Title: ]



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Acceptance

THE NEW YORK TIMES COMPANY CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 7.1 or 7.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

LOGO [g195744ex10_1bpg001.jpg]    Summary Page Borrowing Base Certificate Date
  

 

        Name   

New York Times Company (“Parent”)

              A/R As of:                   

 

 

Pursuant to the provisions of the Credit Agreement and other financing documents
(collectively the “Credit Agreement”) made by and between Borrowers, the
lenders from time to time party thereto (“Lenders”), Wells Fargo Capital
Finance, LLC (“Wells”) and SunTrust Bank (together with Wells, the
“Co-Collateral Agents”), Parent hereby delivers, on behalf of itself and the
other Borrowers, this Borrowing Base Certificate to the Co-Collateral Agents in
order to induce the Lenders to make loans to Borrowers pursuant to the Credit
Agreement.

 

 

Accounts Receivable

 

Accounts Receivable Balance per Aging Report Assigned To Wells   —     

Less Ineligibles (detailed on page 2)

  —      Net Eligible Accounts Receivable   —     

 

Accounts Receivable Availability before Sublimit(s)   —     

 

Net Available Accounts Receivable after Sublimit(s)   —  

 

Loans

 

Total Availability before Loans & Reserves         —   Letters of Credit (LC’s):
        —      Letter of Credit Sub-Limit  

 

      Lesser of Letters of Credit (LC’s) balance         —   Other Reserves    
     

 

           

 

           

 

           

 

           

 

        Total Reserves         —  

 

Total Availability after LC’s and Reserves before Loan Balance       —  

 

Total Credit Line  

 

    Suppressed Availability   —  

 

Availability before Loan Balance         —   Loan Ledger Balance   As of:  

 

     —     

 

Net Availability         —  

 

 

The undersigned borrower certifies to you that: (a) this report, including all
other reports and other schedules referred to herein, is true and correct in all
respects, is in accordance with the books and records of the undersigned and is
prepared in accordance with the terms of the Credit Agreement; (b) as of the
date hereof, all representations and warranties of the undersigned contained in
the Credit Agreement are true and correct; and (c) no default or event of
default or any event or condition, which with the giving of notice or the
passage of time or both would constitute a default or event of default under the
Credit Agreement, exists.

 

 

 

     List of attachments included with this Borrowing Base Certificate:
Authorized Signer          Page 2 - Accounts Receivable Availability Detail     
    Page 2b - Accounts Receivable Concentrations



--------------------------------------------------------------------------------

Accounts Receivable Availability Detail                 Name:  
New York Times Company (“Parent”)                  

Report based on Aging dated:

                            Loan ID #:   n/ap   n/ap   n/ap   n/ap   n/ap   n/ap
  n/ap                 Division Name:  

NYT Print

 

Globe Print

 

NYT Digital

 

Boston.com
Digital

 

About.com Digital

 

WTG

 

Regionals

 

Total

Aging Spreads:

                     

Current Month

                     

1 Month Prior

                     

2 Months Prior

                     

3 Months Prior

                     

4 Months Prior

                     

5+ Months Prior

                 

A/R Aging Balance:(1)

                 

Ineligibles:

                     

ERS

 

Past Due-3+MP Print & 4+MP Digitals

                   

ERS

 

Past Due Credits

                   

ERS

 

CrossAge

                   

ERS

 

Intercompany

                   

ERS

 

Foreign

                   

ERS

 

Government

                   

ERS

 

COD

                   

ERS

 

Debit Memo

                   

ERS

 

Customer Deposits

                   

ERS

 

Employee Sales

                   

ERS

 

Progress Billing

                   

ERS

 

Extended Terms

                   

ERS

 

Finance Charges

                   

ERS

 

Guaranteed

                   

ERS

 

Coop Advertising

                   

ERS

 

Samples

                   

ERS

 

Consignment Sales

                   

ERS

 

Bill & Hold

                   

ERS

 

Bankrupt/Doubtful

                   

ERS

 

Contra

                   

ERS

 

Other1-Common Ownership

                   

ERS

 

Other2-Barter AR

                   

ERS

 

Other3

                   

ERS

 

Other4

                   

ERS

 

Other5

                   

ERS

 

Other6

                   

Manual

 

Boston.com Def Inc GL #3645

                   

Manual

 

Unidentified Cash GL #1540

                   

Manual

 

Unfulfilled Prepaid Ad GL #3940

                   

Manual

 

Unfulfilled Prepaid Ad GL #3231

                   

Manual

 

Manual Aging/AR Aging Variance

                   

Manual

 

Concentration Cap

                   

Manual

 

Reserve grossed up as Ineligible

                   

Manual

 

Dilution Ineligible (grossed up)

                 

Total Ineligible A/R:

  —       —       —       —       —       —       —       —    

Eligible A/R

    —       —       —       —       —       —       —       —    

Advance Rate

                 

A/R Availability before Sublimit(s)

  —       —       —       —       —       —       —       —    

Line Limit or Sublimit(s)

                 

Net A/R Availability

  —         —       —       —       —       —       —    

RM Signature

 

 

     

 

(1) To be updated for other ineligibility criteria applicable to this borrowing
base certificate for the period of time which it is delivered, pursuant to the
definition of “Eligible Accounts” in the Credit Agreement.

 

Page 2 - AR Detail



--------------------------------------------------------------------------------

AR CONCENTRATIONS          New York Times Company (“Parent”)    As of:   

 

  

 

Consolidated

                                                              Ineligibles      
                   

#

 

Customer Name Calc

  % or $
Allowed
of Eligible
AR     % of
Eligible     %
of
AR     Total     Current
Month     1
Month
Prior     2
Months
Prior     3
Months
Prior     4
Months
Prior     5+
Months
Prior     Total     Eligible
A/R     Conc
Cap     Conc
IE     % of
Balance  

1

                            —          —          —       

2

                            —          —          —       

3

                            —          —          —       

4

                            —          —          —       

5

                            —          —          —       

6

                            —          —          —       

7

                            —          —          —       

8

                            —          —          —       

9

                            —          —          —       

10

                            —          —          —         

Total Analyzed

  

        —          —          —          —          —          —          —     
    —          —            —          CONSOLIDATED TOTAL AR          —         
—          —          —          —          —          —          Remaining AR
         —          —          —          —          —          —          —  
      

 

Ineligible AR Prior to Concentration Ineligible



  

   

 

 

 

—  

 

  

    Net Eligible AR Prior to Concentration Ineligible           —       
Concentration Caps or Limits per the Credit Agreement:        

Names (Customer_Name_Calc)

  % or
Dollar Cap                

All Others

   

 

Page 2b - AR Concentrations



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he or she is the [                    ]
and an Authorized Signatory of THE NEW YORK TIMES COMPANY, a New York
corporation (“Administrative Borrower”). In connection with that certain Credit
Agreement, dated as of June __, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement), by and among Administrative Borrower, the Subsidiaries party
thereto as Borrowers, the Persons party thereto from time to time as Guarantors,
the financial institutions party thereto from time to time as lenders (the
“Lenders”) and SUNTRUST BANK, as the administrative agent (the “Administrative
Agent”), the undersigned does hereby further certify on behalf of the Borrower
Parties that:

 

  1. [There are no Advances or Letters of Credit outstanding as of the date of
delivery of this Compliance Certificate and this Compliance Certificate
corresponds to financial statements furnished pursuant to Section 7.1 of the
Credit Agreement / The Fixed Charge Coverage Ratio for the four (4) fiscal
quarters ended [DATE], including arithmetical calculations required to determine
the same, are set forth on Schedule 1 attached hereto and, if compliance
pursuant to Section 8.8 of the Credit Agreement is as of the date hereof
required, a determination of whether or not the Borrower Parties are in
compliance with the requirements of the Financial Covenants];

 

  2. No material change in GAAP or the application thereof has occurred since
the date of the Borrowers’ audited financial statements delivered on the
Agreement Date [, except as set forth on Schedule 2 (which schedule describes
the effect of such change on the financial statements accompanying this
Compliance Certificate)];

 

  3. To the best of my knowledge, no Default or Event of Default has occurred
during the period ended [DATE] [, except as described on Schedule 3 attached
hereto (which Schedule describes the nature of each such Default or Event of
Default, when it occurred, whether it is continuing and what actions the
Borrowers have taken or propose to take with respect thereto)]; and

 

  4. No Borrower Party has relied upon the Transaction Conditions (Undrawn) to
permit a transaction or event which would otherwise not have been permitted
under Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13 of the Credit Agreement since the
date of the most recently ended fiscal quarter for which a Compliance
Certificate has been delivered [, except as described on Schedule 4 attached
hereto (which Schedule sets forth a summary of each such transaction or event
including, without limitation, the amounts and parties involved)].

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of
                 , 20    .

 

THE NEW YORK TIMES COMPANY, a New York corporation, as Administrative Borrower
By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Compliance Calculation Section 8.8– Fixed Charge Coverage Ratio1

 

(a)    Net Income for such period (the consolidated net income (or loss) of the
Borrowers and their Subsidiaries for such period, determined in accordance with
GAAP2 )

   $                        

(b)    to the extent deducted in determining Net Income, Interest Expense for
such period

   $                        

(c)    to the extent deducted in determining Net Income, the provision for
Federal, state, local and foreign income taxes payable by the Borrowers and
their Subsidiaries for such period

   $                        

(d)    to the extent deducted in determining Net Income, depreciation and
amortization expense

   $                        

(e)    to the extent deducted in determining Net Income, non-cash items,
including, without limitation stock compensation expenses and pension expenses

   $                        

(f)     to the extent deducted in determining Net Income, other non-recurring
expenses of Borrowers and their Subsidiaries reducing such Net Income which do
not represent a cash item in such period or any future period

   $                        

(g)    To the extent included in calculating Net Income, Federal, state, local
and foreign income tax credits of the Borrowers and their Subsidiaries for such
period

   $                        

 

1 

The Fixed Charge Coverage Ratio is to be calculated on a Pro Forma Basis.

2 

Excluded from consolidated net income (or loss): (a) net after-tax gains (or
losses) from asset sales or abandonment or reserves relating thereto, (b) net
after-tax items classified as extraordinary gains (or losses), (c) the net
income (but not loss) of any Borrower (except Parent) or Subsidiary thereof to
the extent that a corresponding amount could not be distributed to the Parent at
the date of determination as a result of any restriction pursuant to such
Person’s charter or by-laws or any law, regulation, agreement or judgment
applicable to any such distribution, (d) any increase (but not decrease) in net
income attributable to minority interests in any Subsidiary and (e) any
restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of Net Income accrued at any time
following the Agreement Date.



--------------------------------------------------------------------------------

(h)    To the extent included in calculating Net Income, all non-cash items
increasing Net Income for such period

   $                        

(i)     EBITDA for such period:

(a) + ((b) + (c) + (d) + (e) + (f)) – ((g) + (h))

   $                        

(j)     Unfinanced Capital Expenditures for such period

   $                        

(k)    tax payments paid in cash during such period, net of any cash tax refunds
received during such period

   $                        

(l)     (i) – ((j) + (k))

   $                        

(m)   the greater of (l) or zero (0)

   $                        

(n)    with respect to the Borrowers and their Subsidiaries on a consolidated
basis, Interest Expense paid in cash for such Person during such period

   $                        

(o)    with respect to the Borrowers and their Subsidiaries on a consolidated
basis, all cash dividends or other distributions paid, accrued or scheduled to
be paid or accrued, on any series of preferred stock, common stock or other
equity interests of any Borrower during such period to any Person other than
such Person or any of its Subsidiaries (excluding items eliminate in
consolidation)

   $                        

(p)    with respect to the Borrowers and their Subsidiaries on a consolidated
basis, scheduled payments of principal during such period (excluding payments of
principal on the applicable scheduled maturity dates of the Excluded Notes)

   $                        

(q)    with respect to the Borrowers and their Subsidiaries on a consolidated
basis, mandatory pension payments made in cash during such period

   $                        

 



--------------------------------------------------------------------------------

(r)     Fixed Charges3 : (n) + (o) + (p) + (q)

   $                    

(s)    Ratio of (m) to (r)

           :        

 

Compliance required pursuant to Section 8.8 of the Credit Agreement?

   ¨ Yes    ¨ No

In compliance?

   ¨ Yes    ¨ No

 

3 

For the avoidance of doubt, the early redemption of any of the Excluded Notes
does not constitute a scheduled payment of principal in respect of such Excluded
Notes for purposes of this definition of Fixed Charges to the extent either
(i) cash on hand (other than from an Advance of the Revolving Loan) or
(ii) proceeds from a Permitted Refinancing are used to make such redemption.



--------------------------------------------------------------------------------

Schedule 2



--------------------------------------------------------------------------------

Schedule 3



--------------------------------------------------------------------------------

Schedule 4



--------------------------------------------------------------------------------

                 , 20    

EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

I,                                         , the
                                         and an Authorized Signatory of THE NEW
YORK TIMES COMPANY, a New York corporation (“Administrative Borrower”), do
hereby certify pursuant to the provisions of that certain Credit Agreement,
dated as of June     , 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement), by and among Administrative Borrower, the other Persons party
thereto as Borrowers (together with Administrative Borrower, collectively, the
“Borrowers” and each individually a “Borrower”), the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank
and the other agents party thereto from time to time, on behalf of the Borrower
Parties, that, with respect to the existing outstanding [Base Rate / Eurodollar]
Advance under the Commitments in the original principal amount of $[        ],

(a) that such [Base Rate / Eurodollar] Advance be converted or continued as
follows:

(i) $[        ] of such amount shall be converted to a Base Rate Advance,
effective [            ,     ] [DATE];

(ii) $[        ] of such amount shall be [converted to /continued as] a
Eurodollar Advance with a Eurodollar Advance Period of [    ] months, effective
[            ,     ] [DATE];

(iii) $[        ] of such amount shall be repaid on [            ,     ] [DATE];

(b) after giving effect to the foregoing, the number of Eurodollar Advances
outstanding shall not exceed seven (7); and

(c) no Default or Event of Default has occurred and is continuing.1

The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document for all purposes.

[remainder of page left blank intentionally]

 

1 

Pursuant to Section 2.2(a)(ii)(D) of the Credit Agreement, this condition must
be satisfied for conversion or continuation of Eurodollar Advances unless
consented to by the Administrative Agent and the Majority Lenders in their sole
discretion.

 

1



--------------------------------------------------------------------------------

Dated as of this      day of             , 20    .

 

THE NEW YORK TIMES COMPANY, a New York corporation, as Administrative Borrower
By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR ADVANCE

I,                                         , the
                                         and an Authorized Signatory of THE NEW
YORK TIMES COMPANY, a New York corporation (“Administrative Borrower”), pursuant
to the provisions of that certain Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among
Administrative Borrower, the other Persons party thereto as Borrowers (together
with Administrative Borrower, collectively, the “Borrowers” and each
individually a “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank and the
other agents party thereto from time to time, do hereby certify on behalf of the
Borrower Parties that:

1. The Borrowers hereby request [a Eurodollar Advance in the amount of
$[        ] with a Eurodollar Advance Period of [    ] months / a Base Rate
Advance in the amount of $[        ]], which Advance is requested to be dated
and made on [            , 20    ], under the Commitments. To the extent this
Advance is a Base Rate Advance, such Advance [shall/shall not] constitute a
Swing Loan. The proceeds of the Advance should be wired on behalf of the
Borrower as set forth below. The foregoing instructions shall be irrevocable.

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

Federal Tax I.D. #:

2. All representations and warranties of the Borrower Parties made in the Credit
Agreement and the other Loan Documents, which, pursuant to Section 5.3 of the
Credit Agreement, are made at and as of the time of the Advance requested
hereby, are true and correct in all material respects as of the date hereof
(unless any such representation or warranty is qualified as to materiality, in
which case such representation or warranty is true and correct in all respects
and unless such representation or warranty is made as of an earlier date, in
which case such representation or warranty were true and correct in all material
respects as of such earlier date), both before and after giving effect to the
application of the proceeds of the Advance for which this Request for Advance is



--------------------------------------------------------------------------------

given, and all applicable conditions set forth in Section[s] [[4.1 and]1 4.2] of
the Credit Agreement have been satisfied or waived in writing by the necessary
Lenders.

3. No event has occurred since December 26, 2010, which has had or could
reasonably be expected to have a Materially Adverse Effect.

4. No Default or Event of Default exists or will exist immediately after giving
effect to this Request for Advance.

5. [The Borrowers have provided the Co-Collateral Agents written notice at least
fifteen (15) days prior to the date of this requested Advance and the
opportunity to conduct a field exam of the Borrowers’ Accounts during such
fifteen (15) day period.]2

6. [The Borrowers have provided the Administrative Agent with a certificate
certifying compliance on a Pro Forma Basis, after giving effect to this Request
for Advance, with the Fixed Charge Coverage Ratio, including arithmetical
calculations required to determine the same, as set forth in Section 8.8.]3

7. No Overadvance exists, after giving effect to this Request for Advance, as
demonstrated by the most recent Borrowing Base Certificate (delivered to the
Co-Collateral Agents pursuant to Section 7.5(a)).

8. The Administrative Agent has received all other certificates, reports,
statements, opinions of counsel, or other documents as the Administrative Agent
has reasonably requested in its Permitted Discretion and all other conditions to
the making of this Advance which are set forth in the Credit Agreement have been
fulfilled.

9. None of the events or conditions described in Section 9.1(g) or (h) now exist
with respect to any Borrower Party or any Subsidiary of any Borrower Party.4

 

1 

For initial Advance only.

2 

Only required if Borrowers have requested an Advance on or after the Agreement
Date and prior to the first field exam by the Co-Collateral Agents after the
Agreement Date, and if the requested Advance, together with all other Advances
made and Letters of Credit issued before such requested Advance, is in an
aggregate amount in excess of $10,000,000.

3 

Only if either (i) Availability is less than the Availability Trigger Amount
during any Testing Trigger Period or (ii) since the date of the most recent
Advance or issuance of Letter of Credit (including the initial Advance and
initial issuance of Letter of Credit, as applicable), the Transaction Conditions
(Undrawn) are relied upon at any time during the period of time beginning with
the first day of the fiscal quarter ended immediately preceding the requested
date of a new Advance to and including such requested date of borrowing, by any
Borrower Party to permit a transaction or event which would otherwise have not
been permitted under Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13 of this Agreement.

4 

Unless otherwise consented to in writing by the Administrative Agent and the
Majority Lenders

 

2



--------------------------------------------------------------------------------

10. The incumbency of persons authorized by the Borrower Parties to sign
documents is as stated in the certificate of incumbency most recently delivered
by the Borrower Parties to the Administrative Agent.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Dated as of this      day of             , 20    .

 

THE NEW YORK TIMES COMPANY, as Administrative Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

I,                                         , the
                                         and an Authorized Signatory of THE NEW
YORK TIMES COMPANY, a New York corporation (“Administrative Borrower”), pursuant
to the provisions of that certain Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among
Administrative Borrower, the other Persons party thereto as Borrowers (together
with Administrative Borrower, collectively, the “Borrowers” and each
individually a “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank and the
other agents party thereto from time to time, do hereby certify on behalf of all
Borrower Parties that:

1. The Borrowers hereby request that [SunTrust Bank], as an Issuing Bank, issue
a [Commercial/Standby] Letter of Credit under the Letter of Credit Commitment in
the amount of $[        ], which Letter of Credit is requested to be dated and
issued on [             , 20    ,] (the “Issuance Date”) for the account of
[                                        ] and for the benefit of
[                                        ] to expire on
[                                         ].

2. As of the Issuance Date, the Available Letter of Credit Amount is $[        ]
which is equal to or greater than the face amount of the Letter of Credit
requested hereby.

3. All representations and warranties of the Borrower Parties made in the Credit
Agreement and other Loan Documents, which, pursuant to Section 5.3 of the Credit
Agreement, are made at and as of the time of the issuance of the Letter of
Credit, are true and correct in all material respects as of the date hereof
(unless any such representation or warranty is qualified as to materiality, in
which case such representation or warranty is true and correct in all respects
and unless such representation or warranty is made as of an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such earlier date), both before and after giving
effect to the issuance of the Letter of Credit for which this Request for
Issuance of Letter of Credit is given, and all applicable conditions set forth
in Section[s] [[4.1 and]1 4.3] of the Credit Agreement have been satisfied or
waived in writing by the necessary Lenders.

 

1  For initial Letter of Credit only.

 

1



--------------------------------------------------------------------------------

4. No event has occurred since December 26, 2010, which has had or could
reasonably be expected to have a Materially Adverse Effect.

5. No Default or Event of Default exists or will exist immediately after giving
effect to the issuance of the Letter of Credit for which this Request for
Issuance of Letter of Credit is given.

6. [The Borrowers have provided the Administrative Agent written notice at least
fifteen (15) days prior to the date of this Request for Issuance of Letter of
Credit and the opportunity to conduct a field exam of the Borrowers’ Accounts
during such fifteen (15) day period.]2

7. [The Borrowers have delivered to the Administrative Agent a certificate
certifying compliance on a Pro Forma Basis, after giving effect to this
requested Letter of Credit, with the Fixed Charge Coverage Ratio, including
arithmetical calculations required to determine the same, as set forth in
Section 8.8.]3

8. No Overadvance exists, after giving effect to the issuance of the Letter of
credit for which this Request for Issuance of Letter of Credit is given, as
demonstrated by the most recent Borrowing Base Certificate (delivered to the
Co-Collateral Agents pursuant to Section 7.5(a)).

9. The Administrative Agent and the Issuing Bank have received all such other
certificates, reports, statements, opinions of counsel, or other documents as
the Administrative Agent or the Issuing Bank have reasonably requested in its
Permitted Discretion and all other conditions to the issuance of the Letter of
Credit for which this Request for Issuance of Letter of Credit is given which
are set forth in the Credit Agreement have been fulfilled.

 

2  Only required if Borrowers have requested the issuance of a Letter of Credit
on or after the Agreement Date and prior to the first field exam by the
Co-Collateral Agents after the Agreement Date, and if the issuance of the Letter
of Credit for which this Request for the Issuance of Letter of Credit, together
with all other Advances made and Letters of Credit issued before this Request
for the Issuance of a Letter of Credit, is in an aggregate amount in excess of
$10,000,000.

3  Only if either (i) Availability is less than the Availability Trigger Amount
during any Testing Trigger Period or (ii) since the date of the most recent
Advance or issuance of Letter of Credit (including the initial Advance and
initial issuance of Letter of Credit, as applicable), the Transaction Conditions
(Undrawn) are relied upon at any time during the period of time beginning with
the first day of the fiscal quarter ended immediately preceding the requested
date of issuance of a new Letter of Credit to and including such requested date
of issuance, by any Borrower Party to permit a transaction or event which would
otherwise have not been permitted under Sections 8.1, 8.2, 8.4, 8.5, 8.7 or 8.13
of this Agreement.

 

2



--------------------------------------------------------------------------------

10. None of the events or conditions described in Section 9.1(g) or (h) now
exist with respect to any Borrower Party or any Subsidiary of any Borrower
Party.4

11. The incumbency of persons authorized by the Borrower Parties to sign
documents is as stated in the certificate of incumbency most recently delivered
by the Borrower Parties to the Administrative Agent.

[remainder of page intentionally left blank]

 

4  Unless otherwise consented to in writing by the Administrative Agent and the
Majority Lenders

 

3



--------------------------------------------------------------------------------

Dated as of this     day of             , 20    .

 

THE NEW YORK TIMES COMPANY, as Administrative Borrower By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING LOAN NOTE

 

US $[            ]   [DATE]

FOR VALUE RECEIVED, the undersigned, THE NEW YORK TIMES COMPANY, a New York
corporation (“Parent”) and the Subsidiaries of Parent signatory hereto (together
with Parent, collectively, jointly and severally, the “Borrowers” and each,
individually, a “Borrower”), hereby promise, jointly and severally, to pay to
[                                        ] (hereinafter, together with its
successors and assigns, the “Lender”), at the office of the Administrative Agent
(as defined below), in immediately available funds, the principal sum of
[                                         and         /100s DOLLARS
($            )] of United States funds, or, if less, so much thereof as may
from time to time be advanced and outstanding as Revolving Loans by the Lender
to the Borrowers hereunder, plus interest as hereinafter provided. Such Advances
of Revolving Loans may be endorsed from time to time on the grid attached
hereto, but the failure to make such notations shall not affect the validity of
the Borrowers’ obligations to repay unpaid principal and interest hereunder.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in that
certain Credit Agreement, dated as of June     , 2011, by and among Parent and
the other Borrowers, the Persons party thereto from time to time as Guarantors,
the financial institutions party thereto from time to time as Lenders, SUNTRUST
BANK, as the Administrative Agent and Issuing Bank and the other agents party
thereto from time to time, (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). All capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement
except to the extent such capitalized terms are otherwise defined or limited
herein.

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date, or such earlier date as the
Revolving Loans shall be due and payable in full, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The Borrowers also shall repay the
principal outstanding hereunder from time to time as provided in the Credit
Agreement.

The Borrowers shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. The Obligations shall
bear interest payable at the Default Rate in the manner and at the times
provided in the Credit Agreement.

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrowers shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the
Borrowers not pay, and the Lender not receive, directly or indirectly, in any
manner



--------------------------------------------------------------------------------

whatsoever, interest in excess of that which may legally be paid by the
Borrowers under Applicable Law.

The Borrowers hereby waive presentment for payment, demand, notice of
non-payment or dishonor, protest, notice of protest and notice of any other kind
whatsoever not expressly provided for in the Credit Agreement or any other Loan
Document.

Time is of the essence in this Revolving Loan Note.

This Revolving Loan Note evidences the Lender’s portion of the Revolving Loans
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Revolving Loan Note upon the happening of certain stated
events, and provisions for prepayment and repayment. This Revolving Loan Note is
secured by and is also entitled to the benefits of the Loan Documents to the
extent provided therein and any other agreement or instrument providing
collateral for the Revolving Loans, whether now or hereafter in existence, and
any filings, instruments, agreements and documents relating thereto and
providing collateral for the Revolving Loans.

This Revolving Loan Note shall be construed in accordance with and governed by
the laws of the State of New York.

[remainder of this page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers of the Borrowers, as Authorized
Signatories, have each executed this Revolving Loan Note under seal as of the
day and year first above written.

 

THE NEW YORK TIMES COMPANY, a New York corporation, as a Borrower By:  

 

      Name:       Title: ABOUT, INC., a Delaware corporation By:  

 

      Name:       Title: CONSUMERSEARCH, INC., a Delaware corporation By:  

 

      Name:       Title: BASELINE ACQUISITIONS CORP., a Delaware corporation By:
 

 

      Name:       Title: BASELINE, INC., a Delaware corporation By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

STUDIO SYSTEMS, INC., a Delaware corporation By:  

 

      Name:       Title: SCREENLINE, LLC, a Delaware limited liability company
By:  

 

      Name:       Title: IHT LLC, a Delaware limited liability company By:  

 

      Name:       Title: INTERNATIONAL HERALD TRIBUNE U.S. INC., a New York
corporation By:  

 

      Name:       Title: NEW YORK TIMES DIGITAL LLC, a Delaware limited
liability company By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

NYT GROUP SERVICES, LLC, a Delaware limited liability company By:  

 

      Name:       Title: NYT CAPITAL, LLC, a Delaware limited liability company
By:  

 

      Name:       Title: GLOBE NEWSPAPER COMPANY, INC., a Massachusetts
corporation By:  

 

      Name:       Title: BOSTON GLOBE ELECTRONIC PUBLISHING, LLC, a Delaware
limited liability company By:  

 

      Name:       Title: BOSTON GLOBE MARKETING, LLC, a Delaware limited
liability company By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

COMMUNITY NEWSDEALERS, LLC, a Delaware limited liability company By:  

 

      Name:       Title: COMMUNITY NEWSDEALERS HOLDINGS, INC., a Delaware
corporation By:  

 

      Name:       Title: GLOBEDIRECT, LLC, a Delaware limited liability company
By:  

 

      Name:       Title: RETAIL SALES, LLC, a Delaware limited liability company
By:  

 

      Name:       Title: HENDERSONVILLE NEWSPAPER CORPORATION, a North Carolina
corporation By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

HENDERSONVILLE NEWSPAPER HOLDINGS, INC., a Delaware corporation By:  

 

    Name:     Title: LAKELAND LEDGER PUBLISHING CORPORATION, a Florida
corporation By:  

 

    Name:     Title: LAKELAND LEDGER HOLDINGS, INC., a Delaware corporation By:
 

 

    Name:     Title: NYT HOLDINGS, INC., an Alabama corporation By:  

 

    Name:     Title: NYT MANAGEMENT SERVICES, INC., a Delaware corporation By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

NYT SHARED SERVICE CENTER, INC., a Delaware corporation By:  

 

    Name:     Title: INTERNATIONAL MEDIA CONCEPTS, INC., a Delaware corporation
By:  

 

    Name:     Title: THE DISPATCH PUBLISHING COMPANY, a North Carolina
corporation By:  

 

    Name:     Title: THE DISPATCH PUBLISHING HOLDINGS, INC., a Delaware
corporation By:  

 

    Name:     Title: THE HOUMA COURIER NEWSPAPER CORPORATION, a Delaware
corporation By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

THE HOUMA COURIER NEWSPAPER HOLDINGS, INC., a Delaware corporation By:  

 

    Name:     Title: THE NEW YORK TIMES DISTRIBUTION CORPORATION, a Delaware
corporation By:  

 

    Name:     Title: THE NEW YORK TIMES SALES COMPANY, a Massachusetts business
trust By:  

 

    Name:     Title: THE NEW YORK TIMES SYNDICATION SALES CORPORATION, a
Delaware corporation By:  

 

    Name:     Title: THE SPARTANBURG HERALD-JOURNAL, INC., a Delaware
corporation By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

WORCESTER TELEGRAM & GAZETTE CORPORATION, a Massachusetts corporation By:  

 

    Name:     Title: WORCESTER TELEGRAM & GAZETTE HOLDINGS, INC., a Delaware
corporation By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

REVOLVING LOAN ADVANCES

 

 

 

DATE    AMOUNT OF
REVOLVING
LOAN
ADVANCE    TYPE OF
REVOLVING
LOAN
ADVANCE    AMOUNT OF
PRINCIPAL
PAID OR
PREPAID    NOTATION
MADE



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY SUPPLEMENT

Reference is made to that certain Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among THE NEW
YORK TIMES COMPANY, a New York corporation (“Parent”), the other Persons party
thereto as Borrowers (together with Parent, collectively, the “Borrowers” and
each individually a “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank and the
other agents party thereto from time to time.

Whereas, pursuant to Section 6.16 of the Credit Agreement, a new Domestic
Subsidiary (whether by acquisition, creation or designation) of the Borrowers
which is not an Excluded Subsidiary is required to join the Credit Agreement as
a Guarantor (if not joined as a Borrower) and become a Borrower Party by
executing and delivering in favor of the Administrative Agent this Guaranty
Supplement. Upon the execution and delivery of this Guaranty Supplement by such
Domestic Subsidiary, such Domestic Subsidiary shall become a Guarantor of the
Obligations and become a Borrower Party under the Credit Agreement with the same
force and effect as if originally named as a Guarantor therein.

The undersigned (the “New Guarantor”) hereby agrees as follows:

1. In accordance with Section 6.16 of the Credit Agreement, the New Guarantor,
by its signature below, becomes a “Guarantor” and a “Borrower Party” under the
Credit Agreement with the same force and effect as if originally named therein
as a “Guarantor” and as a “Borrower Party”, and the New Guarantor hereby agrees
to all of the terms and provisions of the Credit Agreement applicable to it as a
“Guarantor” and as a “Borrower Party” thereunder. In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Obligations, does hereby guarantee, subject to the limitations set
forth in Section 3.1(g) of the Credit Agreement, to the Administrative Agent,
for the benefit of the Lender Group, the full and prompt payment of the
Obligations, including, without limitation, any interest thereon (including,
without limitation, interest, as provided in the Credit Agreement, accruing
after the filing of a petition initiating any Insolvency Proceedings, whether or
not such interest accrues or is recoverable against the Borrowers after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable and documented attorneys’ fees and
expenses if the obligations represented by the Credit Agreement are collected by
law, through an attorney-at-law, or under advice therefrom. Each reference to a
“Guarantor” and “Borrower Party” in the Credit Agreement shall be deemed to
include the New Guarantor. The Credit Agreement is incorporated herein by
reference. Any Schedule attached hereto with respect to the New Guarantor
supplements the corresponding numbered schedule to the Credit Agreement, and
shall be deemed a part thereof for all purposes of the Credit Agreement.



--------------------------------------------------------------------------------

2. The New Guarantor represents and warrants to the Administrative Agent and the
other members of the Lender Group that this Guaranty Supplement has been duly
executed and delivered by the New Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). Additionally, the New Guarantor makes each of the representations
and warranties set forth in Article V of the Credit Agreement, to the extent
relating to the New Guarantor (to the extent representations and warranties do
not expressly relate solely to a date prior to the date hereof).

3. This Guaranty Supplement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same agreement. In proving this
Guaranty Supplement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.

4. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

5. THIS GUARANTY SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

6. This Guaranty Supplement shall be considered a Loan Document for all
purposes.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has duly executed this Guaranty Supplement
as of the day and year first above written.

 

NEW GUARANTOR:   [NAME OF NEW GUARANTOR]   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF REQUESTED COMMITMENT INCREASE

                 , 20    

SunTrust Bank

303 Peachtree Street

Twenty-Fifth Floor

Atlanta, Georgia 30308

Attn: [                                         ]

Telecopy No.: [                    ]

Email: [                    ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among THE NEW
YORK TIMES COMPANY, a New York corporation (“Administrative Borrower”), the
other Persons party thereto as Borrowers (together with Administrative Borrower,
collectively, the “Borrowers” and each individually a “Borrower”), the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, SUNTRUST BANK, as the Administrative Agent
and Issuing Bank and the other agents party thereto from time to time. The
undersigned hereby gives notice, on behalf of the Borrower Parties, pursuant to
Section 2.17 of the Credit Agreement, that it hereby requests a Commitment
Increase, and in connection therewith sets forth below the information relating
to such requested Commitment Increase, as required by Section 2.17 of the Credit
Agreement:

1. The Borrowers hereby request the following Commitment Increase in the amount
of $[        ].

2. The requested date of the proposed Commitment Increase is [            ,
20    ].

The undersigned hereby certifies that the following statements are true on the
date hereof:

(a) The representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects (unless
any such representation or warranty is qualified as to materiality, in which
case such representation or warranty is true and correct in all respects and
unless such representation or warranty is made as of an earlier date, in which
case such representation or warranty shall have been true and correct in all
material respects as of such earlier date) at such time, both before and after
giving effect to the Commitment Increase; and



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Commitment Increase.

The Administrative Borrower has caused this Notice of Requested Commitment
Increase to be executed and delivered by its duly authorized representative as
of the date and year first written above.

 

THE NEW YORK TIMES COMPANY,
as Administrative Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWER SUPPLEMENT

Reference is made to that certain Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among THE NEW
YORK TIMES COMPANY, a New York corporation (“Parent”), the other Persons party
thereto as Borrowers (together with Parent, collectively, the “Borrowers” and
each individually a “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, SUNTRUST BANK, as the Administrative Agent and Issuing Bank and the
other agents party thereto from time to time.

Whereas, pursuant to Section 6.16 of the Credit Agreement, a new Domestic
Subsidiary (whether by acquisition, creation or designation) of the Borrowers
which is not an Excluded Subsidiary is required to join the Credit Agreement as
a Borrower (if not joined as a Guarantor) and become a Borrower Party by
executing and delivering in favor of the Administrative Agent this Borrower
Supplement. Upon the execution and delivery of this Borrower Supplement by such
Domestic Subsidiary, such Domestic Subsidiary shall become a Borrower and
Borrower Party under the Credit Agreement with the same force and effect as if
originally named as a Borrower therein.

The undersigned (the “New Borrower”) hereby agrees as follows:

1. In accordance with Section 6.16 of the Credit Agreement, the New Borrower, by
its signature below, becomes a “Borrower” and a “Borrower Party” under the
Credit Agreement with the same force and effect as if originally named therein
as a “Borrower” and as a “Borrower Party”, and the New Borrower hereby agrees to
all of the terms and provisions of the Credit Agreement applicable to it as a
“Borrower” and as a “Borrower Party” thereunder. New Borrower hereby expressly
assumes, jointly and severally, all Obligations of the Borrower Parties under
the Credit Agreement and the other Loan Documents (without a release of any
other Borrower Party with respect thereto), including, without limitation, any
interest thereon (including, without limitation, interest, as provided in the
Credit Agreement, accruing after the filing of a petition initiating any
Insolvency Proceedings, whether or not such interest accrues or is recoverable
against the Borrowers after the filing of such petition for purposes of the
Bankruptcy Code or is an allowed claim in such proceeding), plus reasonable and
documented attorneys’ fees and expenses if the obligations represented by the
Credit Agreement are collected by law, through an attorney-at-law, or under
advice therefrom. Each reference to a “Borrower” and “Borrower Party” in the
Credit Agreement shall be deemed to include the New Borrower. The Credit
Agreement is incorporated herein by reference. Any Schedule attached hereto with
respect to the New Borrower supplements the corresponding numbered schedule to
the Credit Agreement, and shall be deemed a part thereof for all purposes of the
Credit Agreement.

2. The New Borrower represents and warrants to the Administrative Agent and the
other members of the Lender Group that this Borrower Supplement has been duly



--------------------------------------------------------------------------------

executed and delivered by the New Borrower and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). Additionally, the New Borrower makes each of the representations and
warranties set forth in Article V of the Credit Agreement, to the extent
relating to the New Borrower (to the extent representations and warranties do
not expressly relate solely to a date prior to the date hereof).

3. This Borrower Supplement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same agreement. In proving this
Borrower Supplement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.

4. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

5. THIS BORROWER SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

6. This Borrower Supplement shall be considered a Loan Document for all
purposes.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Borrower has duly executed this Borrower Supplement
as of the day and year first above written.

 

NEW BORROWER:   [NAME OF NEW BORROWER]   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule C

Commitment Ratios

 

 

Lender

 

Commitment

 

Commitment Ratio

   

SunTrust Bank

  $31,666,666.67   25.333333336%    

Wells Fargo Bank, N.A.

  $31,666,666.67   25.333333336%    

JP Morgan Chase Bank, N.A.

  $31,666,666.66   25.333333328%    

Barclays Bank PLC

  $15,000,000.00   12.000000000%    

Morgan Stanley Senior Funding, Inc.

  $15,000,000.00   12.000000000%    

Totals

  $125,000,000   100%



--------------------------------------------------------------------------------

Schedule E

Eligible Account Borrowers

 

 

(i) The New York Times Company, a New York corporation;

 

(ii) About, Inc., a Delaware corporation;

 

(iii) Worcester Telegram & Gazette Corporation, a Massachusetts corporation;

 

(iv) Lakeland Ledger Publishing Corporation, a Florida corporation;

 

(v) Globe Newspaper Company, Inc., a Massachusetts corporation;

 

(vi) the Sarasota Herald Tribune division of NYT Management Services, Inc., a
Delaware corporation; and

 

(vii) Boston Globe Electronic Publishing, LLC, a Delaware limited liability
company



--------------------------------------------------------------------------------

Schedule P

Post-Closing Matters

 

 

1. On or before July 5, 2011 (as such date may be extended by Administrative
Agent in its sole discretion), the Borrower Parties shall use commercially
reasonable efforts to deliver to Administrative Agent, a certificate of good
standing, in form and substance reasonably satisfactory to Administrative Agent
and without qualification as to overdue filings, taxes or similar statements,
from the State of California with respect to each of About, Inc., Studio
Systems, Inc., The New York Times Syndication Sales and The New York Times Sales
Company.

 

2. On or before July 5, 2011 (as such date may be extended by Administrative
Agent in its sole discretion), the Borrower Parties shall deliver to
Administrative Agent a duly executed and effective amendment to the applicable
governing documents of each of the following Borrower Parties, in each case
eliminating the application of Section 102(b)(2) of Title 8 of the Delaware Code
for such Borrower Party with respect to the Credit Agreement and the financing
transactions contemplated thereby: (i) International Media Concepts, Inc.,
(ii) Lakeland Ledger Holdings, Inc., (iii) NYT Capital, LLC, (iv) NYT Holdings,
Inc., (v) NYT Shared Service Center, Inc., (vi) Studio Systems, Inc., (vii) The
Dispatch Publishing Holdings, Inc., (viii) The Dispatch Publishing Holdings,
Inc., (ix) The Houma Courier Newspaper Holdings, Inc., (x) The Spartanburg
Herald-Journal, Inc., (xi) Worcester Telegram & Gazette Holdings, Inc.,
(xii) Hendersonville Newspaper Holdings, Inc., (xiii) Community Newsdealers
Holdings, Inc and (xiv) any other Borrower Party that by the terms of its
governing documents is subject to of Section 102(b)(2) of Title 8 of the
Delaware Code (or, if incorporated or formed, as applicable, in a State other
than the State of Delaware, the equivalent of such Borrower Party’s State of
incorporation or formation, as applicable).